


Exhibit 10.2




AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
Dated as of October 1,2003
Between
FIRST STATES INVESTORS 5000A, LLC
as Borrower
and
GERMAN AMERICAN CAPITAL CORPORATION,
as Lender





--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
Page


 
 
 
 
 
I.
 
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
1


 
 
Section 1.1
Definitions
1


 
 
Section 1.2
Principles of Construction
23


 
 
 
 
 
II.
 
GENERAL TERMS
24


 
 
Section 2.1
Loan; Disbursement to Borrower
24


 
 
Section 2.2
Interest; Loan Payments; Late Payment Changes
24


 
 
Section 2.3
Prepayments
26


 
 
Section 2.4
Regulatory Change; Taxes
27


 
 
Section 2.5
Conditions Precedent to Closing
28


 
 
 
 
 
III.
 
CASH MANAGEMENT
32


 
 
Section 3.1
Cash Management
32


 
 
 
 
 
IV.
 
REPRESENTATIONS AND WARRANTIES
42


 
 
Section 4.1
Borrower Representations
42


 
 
Section 4.2
Survival of Representations
51


 
 
 
 
 
V.
 
BORROWER COVENANTS
51


 
 
Section 5.1
Affirmative Covenants
51


 
 
Section 5.2
Negative Covenants
58


 
 
 
 
 
VI.
 
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
61


 
 
Section 6.1
Insurance Coverage Requirements
61


 
 
Section 6.2
Condemnation and Insurance Proceeds
65


 
 
 
 
 
VII.
 
IMPOSITIONS, OTHER CHARGES, LIENS AND OTHER ITEMS
70


 
 
Section 7.1
Borrower to Pay Impositions and Other Charges
70


 
 
Section 7.2
No Liens
70


 
 
Section 7.3
Contest
71


 
 
 
 
 
VIII.
 
TRANSFERS, INDEBTEDNESS AND SUBORDINATE LIENS
71


 
 
Section 8.1
Restrictions on Transfers
71


 
 
Section 8.2
Sale of Building Equipment
72


 
 
Section 8.3
Immaterial Transfers and Easements, etc.
72


 
 
Section 8.4
Indebtedness
73


 
 
Section 8.5
Permitted Interest Transfers
73


 
 
Section 8.6
Deliveries to Lender
74


 
 
Section 8.7
Release of Properties
74


 
 
Section 8.8
Leases
76




i

--------------------------------------------------------------------------------




 
 
 
 
Page


 
 
 
 
 
IX.
 
DEFEASANCE
80


 
 
Section 9.1
Defeasance and Release
80


 
 
 
 
 
X.
 
MAINTENANCE OF PROPERTY; ALTERATIONS
83


 
 
Section 10.1
Maintenance of Property
83


 
 
Section 10.2
Conditions to Alteration
83


 
 
Section 10.3
Costs of Alterations
84


 
 
 
 
 
XI.
 
BOOKS AND RECORDS, FINANCIAL STATEMENTS, REPORTS AND OTHER
 
 
 
INFORMATION
85


 
 
Section 11.1
Books and Records
85


 
 
Section 11.2
Financial Statements
86


 
 
 
 
 
XII.
 
ENVIRONMENTAL MATTERS
88


 
 
Section 12.1
Representations
88


 
 
Section 12.2
Covenants
88


 
 
Section 12.3
Environmental Reports
89


 
 
Section 12.4
Environmental Indemnifications
89


 
 
Section 12.5
Recourse Nature of Certain Indemnifications
90


 
 
 
 
 
XIII.
 
THE GROUND LEASES
90


 
 
Section 13.1
Leasehold Representations, Warranties
90


 
 
Section 13.2
Cure by Lender
91


 
 
Section 13.3
Option to Renew or Extend the Ground Leases
91


 
 
Section 13.4
Ground Lease Covenants
91


 
 
Section 13.5
Lender Right to Participate
94


 
 
Section 13.6
No Liability
94


 
 
 
 
 
XIV.
 
SECURITIZATION AND PARTICIPATION
94


 
 
Section 14.1
Sale of Note and Securitization
94


 
 
Section 14.2
Cooperation
95


 
 
Section 14.3
Securitization Financial Statements
96


 
 
Section 14.4
Securitization Indemnification
96


 
 
Section 14.5
Retention of Servicer
98


 
 
 
 
 
XV.
 
ASSIGNMENTS AND PARTICIPATIONS
98


 
 
Section 15.1
Assignment and Acceptance
98


 
 
Section 15.2
Effect of Assignment and Acceptance
99


 
 
Section 15.3
Content
99


 
 
Section 15.4
Register
100


 
 
Section 15.5
Substitute Notes
100




ii

--------------------------------------------------------------------------------




 
 
 
 
Page


 
 
 
 
 
 
 
Section 15.6
Participations
100


 
 
Section 15.7
Disclosure of Information
101


 
 
Section 15.8
Security Interest in Favor of Federal Reserve Bank


101


 
 
 
 
 
XVI.
 
RESERVE ACCOUNTS
101


 
 
Section 16.1
Tax Reserve Account
101


 
 
Section 16.2
Insurance Reserve Account
102


 
 
Section 16.3
Structural Reserve Account
103


 
 
Section 16.4
TI and Leasing Reserve Account
104


 
 
Section 16.5
Deferred Maintenance and Environmental Remediation
105


 
 
Section 16.6
BofA Reserve Account
107


 
 
 
 
 
XVII.
 
DEFAULTS
107


 
 
Section 17.1
Event of Default
107


 
 
Section 17.2
Remedies
110


 
 
Section 17.3
Remedies Cumulative; Waivers
112


 
 
Section 17.4
Costs of Collection
112


 
 
 
 
 
XVIII.
 
SPECIAL PROVISIONS
112


 
 
Section 18.1
Exculpation
112


 
 
 
 
 
XIX.
 
MISCELLANEOUS
113


 
 
Section 19.1
Survival
113


 
 
Section 19.2
Lender's Discretion
113


 
 
Section 19.3
Governing Law
113


 
 
Section 19.4
Modification, Waiver in Writing
114


 
 
Section 19.5
Delay Not a Waiver
115


 
 
Section 19.6
Notices
115


 
 
Section 19.7
TRIAL BY JURY
117


 
 
Section 19.8
Headings
117


 
 
Section 19.9
Severability
117


 
 
Section 19.10
Preferences
117


 
 
Section 19.11
Waiver of Notice
118


 
 
Section 19.12
Expenses; Indemnity
118


 
 
Section 19.13
Exhibits and Schedules Incorporated
120


 
 
Section 19.14
Offsets, Counterclaims and Defenses
120


 
 
Section 19.15
Liability of Assignees of Lender
120


 
 
Section 19.16
No Joint Venture or Partnership; No Third Party Beneficiaries
121


 
 
Section 19.17
Publicity
121


 
 
Section 19.18
Waiver of Marshalling of Assets
121


 
 
Section 19.19
Waiver of Counterclaim and other Actions
121


 
 
Section 19.20
Conflict; Construction of Documents; Reliance
122




iii

--------------------------------------------------------------------------------




 
 
 
 
Page


 
 
 
 
 
 
 
Section 19.21
Prior Agreements
122


 
 
Section 19.22
Counterparts
122




iv

--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES
 
 
EXHIBIT A
TITLE INSURANCE REQUIREMENTS, ENDORSEMENTS AND
 
AFFIRMATIVE COVERAGES
EXHIBIT B
SURVEY REQUIREMENTS
EXHIBIT C
SINGLE PURPOSE ENTITY PROVISIONS
EXHIBIT D
ENFORCEABILITY OPINION REQUIREMENTS
EXHIBIT E
NON-CONSOLIDATION OPINION REQUIREMENTS
EXHIBIT F
[INTENTIONALLY OMITTED]
EXHIBIT G
FORM OF TENANT ESTOPPEL LETTER
EXHIBIT H
FORM OF GROUND LEASE ESTOPPEL
EXHIBIT I
FORM OF REA ESTOPPEL
EXHIBIT J
[INTENTIONALLY OMITTED]
EXHIBIT K
BORROWER ORGANIZATIONAL STRUCTURE
EXHIBIT L
[INTENTIONALLY OMITTED]
EXHIBIT M
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
EXHIBIT N
FORM OF SUBORDINATION, NON-DISTURBANCE AND
 
ATTORNMENT AGREEMENT
EXHIBIT O
O&M PROGRAM
EXHIBIT P
FORM OF TENANT NOTIFICATION LETTER
EXHIBIT Q
[INTENTIONALLY OMITTED]
EXHIBIT R
[INTENTIONALLY OMITTED]
EXHIBIT S
[INTENTIONALLY OMITTED]
EXHIBIT T
FORM OF INDEPENDENT MANAGER CERTIFICATE
EXHIBIT U
[INTENTIONALLY DELETED]
 
 
SCHEDULE I
REQUIRED TENANT ESTOPPEL CERTIFICATES
SCHEDULE II
DESIGNATED RELEASE PROPERTIES
SCHEDULE III
LITIGATION SCHEDULE
SCHEDULE IV
REA SCHEDULE
SCHEDULE V
REQUIRED DEFERRED MAINTENANCE AND ENVIRONMENTAL
 
REMEDIATION
SCHEDULE VI
GROUND LEASES
SCHEDULE VII
ALLOCATED LOAN AMOUNTS














v

--------------------------------------------------------------------------------




AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of October 1,
2003 (as amended, restated, replaced, supplemented or otherwise modified from
time to time, this Agreement), between FIRST STATES INVESTORS 5OOOA, LLC, a
Delaware limited liability company (Borrower), having an office at c/o First
States Group, L.P., 1725 The Fairway, Jenkintown, Pennsylvania 19046, and GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, having an address at 60
Wall Street, 10th Floor, New York, New York 10005 (together with its successors
and assigns, Lender).
W I T N E S S E T H:
WHEREAS, on June 30, 2003, Lender made a loan to Borrower in the amount of
$400,000,000, which loan (the Original Loan) is governed by that certain Loan
and Security Agreement, dated as of June 30, 2003 (the Original Loan Agreement),
between Borrower and Lender;
WHEREAS, on the date hereof Lender has agreed to make an additional loan to
Borrower in the amount of $40,000,000 (the Additional Loan), which is being
combined with the Original Loan to constitute one Loan (as hereinafter defined);
and
WHEREAS, Borrower and Lender desire to amend and restate the Original Loan
Agreement to govern the terms of the Original Loan and the Additional Loan.
NOW, THEREFORE, in consideration of the making of the Original Loan and the
Additional Loan by Lender and the covenants, agreements, representations and
warranties set forth in this Agreement, Borrower and Lender, hereby amend and
restate the Original Loan Agreement in all respects and from and after the date
hereof the Loan consisting of the Original Loan and the Additional Loan shall be
governed by the terms of this Agreement:
I.    DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1     Definitions.
For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:
Account Agreement shall mean the Account and Control Agreement, dated the date
hereof, among Lender, Borrower and Cash Management Bank.
Account Collateral shall have the meaning set forth in Section 3.1.2.



--------------------------------------------------------------------------------




Additional Loan shall have the meaning set forth in the Recitals.
Additional Non-Consolidation Opinion shall have the meaning set forth in Section
4.1.29(b).
Affiliate shall mean, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with, or any general partner or managing member in, such
specified Person. An Affiliate of a Person includes, without limitation, (i) any
officer or director of such Person, (ii) any record or beneficial owner of more
than 10% of any class of ownership interests of such Person and (iii) any
Affiliate of the foregoing. For the purposes of this definition, “control” when
used with respect to any specified Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities or other beneficial interest, by contract or
otherwise; and the terms “controlling” and “controlled” have the meanings
correlative to the foregoing.
Agreement shall mean this Agreement, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
Allocated Loan Amount shall mean with respect to each Individual Property, the
designated allocated portion of the Loan applicable to such Individual Property
that is set forth on Schedule VII attached hereto.
ALTA shall mean American Land Title Association, or any successor thereto.
Alteration shall have the meaning set forth in Article X.
Amendment Conditions shall have meaning set forth in Section 5.1.11.
Annual Budget shall mean the operating budget for the Property prepared by or
for Borrower setting forth, in reasonable detail, anticipated results of
operations of the Property for the applicable Fiscal Year, including revenues
from all sources, all anticipated Operating Expenses, Management Fees and
Capital Expenditures, which operating budget may be the same as the operating
budget that is prepared by Borrower pursuant to the Bank of America Lease.
Approved Bank shall have the meaning set forth in the Account Agreement.
Approved Base Building Work: Shall mean items of a capital or structural repair
nature required to repair and maintain the Property.
Assignment and Acceptance shall mean an assignment and acceptance entered into
by Lender and an assignee, and accepted by Lender in accordance with Article XV
and in



2

--------------------------------------------------------------------------------




substantially the form of Exhibit M or such other form customarily used by
Lender in connection with the participation or syndication of mortgage loans at
the time of such assignment
Assignment of Leases shall mean those certain first priority Assignment of
Leases, Rents and Security Deposits, dated as of June 30, 2003, from Borrower,
as assignor, to Lender, as assignee, as amended by that certain First Amendment
to Combined Fee and Leasehold Multistate Mortgage, Deed to Secure Debt, Deed of
Trust, Security Agreement, Financing Statement, Fixture Filing and Assignment of
Leases, Rents and Security Deposits and Assignment of Leases, Rents and Security
Deposits, dated as of the date hereof, assigning to Lender all of Borrower’s
interest in and to the Leases, Rents and Security Deposits as security for the
Loan, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
Assignment or Management Agreement shall mean that certain Manager’s Consent and
Subordination of Management Agreement, dated June 30, 2003, among Lender,
Borrower and Manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
Bankruptcy Code shall mean Title 11, U.S.C.A., as amended from time to time and
any successor statute thereto.
BofA Lease shall mean that certain Master Lease Agreement, dated as of
June 30, 2003, between Borrower and Bank of America, N.A.
BofA Reserve Account shall have the meaning set forth in Section 3.1.1.
BofA Reserve Amount shall have the meaning set forth in Section 16.6.
Borrower has the meaning set forth in the first paragraph of this Agreement.
Borrower’s Account shall mean Borrower’s account number 200-0011-522-216 at
First Union National Bank (ABA #: 031201467).
Building Equipment shall have the meaning set forth in the Security Instrument.
Business Day shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York or in the state in which Servicer is located
are not open for business. When used with respect to an Interest Determination
Date, Business Day shall mean any day on which dealings in deposits in U.S.
Dollars are transacted in the London interbank market.
Capital Expenditures shall mean any amount incurred in respect of capital items
which in accordance with GAAP would not be included in Borrower’s annual
financial statements for an applicable period as an operating expense of the
Property and is not reasonably expected by



3

--------------------------------------------------------------------------------




Borrower to be a regularly recurring operating expense of the Property.
Cash shall mean the legal tender of the United States of America.
Cash and Cash Equivalents shall mean anyone or a combination of the following:
(i) Cash, and (ii) U.S. Government Obligations.
Cash Management Bank shall mean PNC Bank, National Association or any successor
Approved Bank acting as Cash Management Bank under the Account Agreement or
other financial institution approved by the Lender and, if a Securitization has
occurred, the Rating Agencies.
Casualty Amount shall mean the greater of (i) five percent (5%) of the Allocated
Loan Amount of the affected Individual Property, but in no event more than
$3,000,000 and (ii) $500,000.
Closing Date shall mean the date of this Agreement set forth in the first
paragraph hereof.
Closing Date DSCR shall mean 1.54 to 1.0.
Code shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
Collateral Accounts shall have the meaning set forth in Section 3.1.1.
Collection Account shall mean the account specified herein for deposit of Rents
and other receipts from the Property as provided herein.
Completion shall have the meaning set forth in Section 16.5.
Completion Date shall have the meaning set forth in Section 16.5.
Control shall mean (i) the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise and
(ii) the ownership, direct or indirect, of no less than 51% of the voting
securities of such Person, and the terms Controlled, Controlling and Common
Control shall have correlative meanings.
Cut-Off Date shall have the meaning set forth in Section 6.2.3
DBS shall have the meaning set forth in Section 14.4.2(b).



4

--------------------------------------------------------------------------------




DBS Group shall have the meaning set forth in Section 14.4.2(b).
Debt shall mean, with respect to any Person at any time, (a) indebtedness or
liability of such Person for borrowed money whether or not evidenced by bonds,
debentures, notes or other instruments, or for the deferred purchase price of
property or services; (b) obligations of such Person as lessee under leases
which should have been or should be, in accordance with GAAP, recorded as
capital leases; (c) current liabilities of such Person in respect of unfunded
vested benefits under plans covered by Title IV of ERISA; (d) obligations issued
for, or liabilities incurred on the account of, such Person; (e) obligations or
liabilities of such Person arising under letters of credit, credit facilities or
other acceptance facilities; (f) obligations of such Person under any guarantees
or other agreement to become secondarily liable for any obligation of any other
Person, endorsements (other than for collection or deposit in the ordinary
course of business) and other contingent obligations to purchase, to provide
funds for payment, to supply funds to invest in any Person or otherwise to
assure a creditor against loss; (g) obligations of such Person secured by any
Lien on any property of such Person, whether or not the obligations have been
assumed by such Person; or (h) obligations of such Person under any interest
rate or currency exchange agreement.
Debt Service shall mean, with respect to any particular period of time,
scheduled interest payments under the Note.
Debt Service Reserve Account shall have the meaning set forth in Section 3.1.1.
Default shall mean the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice or passage of time, or both, would
be an Event of Default.
Default Rate shall have the meaning set forth in the Note.
Defeasance shall have the meaning provided in Section 9.1.
Defeasance Collateral shall mean Defeasance Eligible Investments pledged to
Lender as collateral pursuant to Section 9.1 (including, without limitation, all
amounts then on deposit in the Defeasance Collateral Account).
Defeasance Collateral Account shall have the meaning provided in Section 9.1.
Defeasance Collateral Requirement shall mean with respect to (i) the Defeasance
of the Liens of the Security Instrument for all of the Property that has not be
subject to prior Property Releases, Defeasance Collateral in an amount
sufficient to pay all principal indebtedness outstanding as of the date of
Defeasance under the Note as it becomes due and sufficient to pay scheduled
interest payments on the Loan, as the same become due, through the Maturity Date
or (ii) a Defeasance of the Lien of the Security Instrument for a Release
Property,



5

--------------------------------------------------------------------------------




Defeasance Collateral in an amount sufficient to pay the Release Price with
respect to such Release Property outstanding as of the Release Date under the
Note as it becomes due and sufficient to pay the balance of scheduled interest
payments on the Release Price with respect to such Release Property, as the same
become due, through the Maturity Date.
Defeasance Eligible Investments shall mean obligations or securities not subject
to prepayment, call or early redemption which are direct obligations of, or
obligations fully guaranteed as to timely payment by, the United States of
America or any agency or instrumentality of the United States of America, the
obligations of which are backed by the full faith and credit of the United
States of America, the ownership of which will not cause Lender to be an
“investment company” under the Investment Company Act of 1940, as amended, as
evidenced by an Opinion of Counsel reasonably acceptable to Lender, and which
qualify under §1.860G-2(a)(8) of the Treasury regulations. All such obligations
or securities shall mature or be redeemable, or provide for payments of interest
thereon on or prior to the Business Day preceding the date principal and
interest payments are scheduled to be paid under the Note.
Defeasance Lockout Period shall have the meaning provided in the Note.
Defeasance Note shall have the meaning provided in Section 9.1.
Defeasance Security Agreement shall have the meaning provided in Section 9.1.
Deferred Maintenance Holdback Amount shall have the meaning set forth in Section
16.5.
Deficiency shall have the meaning set forth in Section 6.2.4(b).
Disclosure Documents shall have the meaning set forth in Section 14.4.1
Designated Release Properties shall mean the Individual Properties listed on
Schedule n attached hereto and incorporated herein.
DSCR shall mean a ratio, as reasonably determined by Lender for the applicable
period, in which:
(a) the numerator is the Net Operating Income, as stated on Borrower’s four most
recent quarterly financial statements delivered to Lender pursuant to this
Agreement, for the trailing twelve (12) month period immediately prior to the
applicable calculation date; and
(b) the denominator is the sum of the payments made by Borrower to Lender on
each Payment Date for the immediately preceding twelve (12) Interest Periods.
Eligible Account has the meaning set forth in the Account Agreement.



6

--------------------------------------------------------------------------------




Environmental Certificate shall have the meaning set forth in Section 12.2.1.
Environmental Claim shall mean any claim, action, cause of action, investigation
or written notice by any Person alleging potential liability (including
potential liability for investigatory costs, cleanup costs, natural resource
damages, property damages, personal injuries or penalties) arising out of, based
upon or resulting from (a) the presence, threatened presence, release or
threatened release into the environment of any Hazardous Materials from or at
the Property, or (b) the violation, or alleged violation, of any Environmental
Law relating to the Property.
Environmental Event shall have the meaning set forth in Section 12.2.1.
Environmental Indemnity shall mean the Environmental Indemnity, dated June 30,
2003, made by First States Group, L.P. in favor of Lender.
Environmental Law shall have the meaning provided in the Environmental
Indemnity.
Environmental Reports shall have the meaning set forth in Section 12.1.
ERISA shall mean the United States Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and the
rulings issued thereunder.
Event of Default shall have the meaning set forth in Section 17.l (a).
Excess Cash Flow shall have the meaning set forth in Section 3.1.5.
Exchange Act shall have the meaning set forth in Section 14.4.1
Exculpated Parties shall have the meaning set forth in Section 18.1.1.
Excusable Delay shall mean a delay solely due to acts of god, governmental
restrictions, stays, judgments, orders, decrees, enemy actions, civil commotion,
fire, casualty, strikes, work stoppages, shortages of labor or materials or
other causes beyond the reasonable control of Borrower, but Borrower’s lack of
funds in and of itself shall not be deemed a cause beyond the control of
Borrower.
Fee Owners shall mean the lessors under the Ground Leases.
Fiscal Year shall mean each twelve (12) month period commencing on January 1 and
ending on December 31 during each year of the term of the Loan or the portion of
any such 12-month period falling within the term of the Loan in the event that
such a 12-month period



7

--------------------------------------------------------------------------------




occurs partially before or after, or partially during, the term of the Loan.
Fitch shall mean Fitch Ratings Inc.


GAAP shall mean the generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession, to the extent such principles are applicable
to the facts and circumstances on the date of determination.
Governmental Authority shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.
Ground Leases shall mean the ground leases identified on Schedule VI attached
hereto.
Guarantors shall mean American Financial Realty Trust, a Maryland real estate
investment trust, and First States Group, L.P., a Delaware limited partnership.
Hazardous Materials shall have the meaning provided in the Environmental
Indemnity.
Holding Account shall have the meaning set forth in Section 3.1.1.
Impositions shall mean all taxes (including all ad valorem, sales (including
those imposed on lease rentals), use, single business, gross receipts, value
added, intangible transaction, privilege or license or similar taxes),
governmental assessments (including all assessments for public improvements or
benefits, whether or not commenced or completed prior to the date hereof and
whether or not commenced or completed within the term of this Agreement), water,
sewer or other rents and charges, excises, levies, fees (including license,
permit, inspection, authorization and similar fees), and all other governmental
charges, in each case whether general or special, ordinary or extraordinary, or
foreseen or unforeseen, of every character in respect of the Property and/or any
Rents (including all interest and penalties thereon), which at any time prior
to, during or in respect of the term hereof may be assessed or imposed on or in
respect of or be a Lien upon (a) Borrower (including all income, franchise,
single business or other taxes imposed on Borrower for the privilege of doing
business in the jurisdiction in which the Property is located), (b) the
Property, or any other collateral delivered or pledged to Lender in connection
with the Loan, or any part thereof, or any Rents therefrom or any estate, right,
title or interest therein, or (c) any occupancy, operation, use or possession
of, or sales from, or activity



8

--------------------------------------------------------------------------------




conducted on, or in connection with the Property or the leasing or use of all or
any part thereof. Nothing contained in this Agreement shall be construed to
require Borrower to pay any tax, assessment, levy or charge imposed on (i) any
tenant occupying any portion of the Property, (ii) any third party manager of
the Property, including any Manager, or (iii) Lender in the nature of a capital
levy, estate, inheritance, succession, income or net revenue tax.
Improvements shall have the meaning set forth in the Security Instrument.
Increased Costs shall have the meaning set forth in Section 2.4.1.
Indebtedness shall mean, at any given time, the Principal Amount, together with
all accrued and unpaid interest thereon and all other obligations and
liabilities due or to become due to Lender pursuant hereto, under the Note or in
accordance with the other Loan Documents and all other amounts, sums and
expenses paid by or payable to Lender hereunder or pursuant to the Note or the
other Loan Documents.
Indemnified Parties shall have the meaning set forth in Section 19.12(b).
Independent shall mean, when used with respect to any Person, a Person who: (i)
does not have any direct financial interest or any material indirect financial
interest in any Borrower or in any Affiliate of any Borrower, (ii) is not
connected with any Borrower or any Affiliate of any Borrower as an officer,
employee, promoter, underwriter, trustee, partner, member, manager, creditor,
director, supplier, customer or person performing similar functions and (iii) is
not a member of the immediate family of a Person defined in (i) or (ii) above.
Independent Accountant shall mean a firm of nationally recognized, certified
public accountants which is Independent and which is selected by Borrower and
reasonably acceptable to Lender.
Independent Architect shall mean an architect, engineer or construction
consultant selected by Borrower which is Independent, licensed to practice in
the State and has at least five (5) years of architectural experience and which
is reasonably acceptable to Lender.
Independent Director, Independent Manager, or Independent Member shall mean a
Person who is not and will not be while serving and has never been (i) a member
(other than an Independent Member), manager (other than an Independent Manager),
director (other than an Independent Director), employee, attorney, or counsel of
Borrower or its Affiliates, (ii) a customer, supplier or other Person who
derives more than 1% of its purchases or revenues from its activities with
Borrower or its Affiliates, (iii) a direct or indirect legal or beneficial owner
in such entity or any of its Affiliates, (iv) a member of the immediate family
of any member, manager, employee, attorney, customer, supplier or other Person
referred to above, or (v) a person Controlling or under the common Control of
anyone listed in (i) through (iv) above. A Person that otherwise satisfies the
foregoing shall not be disqualified from serving as an

9

--------------------------------------------------------------------------------




Independent Director or Independent Manager or Independent Member if such
individual is at the time of initial appointment, or at any time while serving
as such, is an Independent Director or Independent Manager or Independent
Member, as applicable, of a Single Purpose Entity affiliated with Borrower.
Individual Parcel shall have the meaning set forth in the Security Instrument.
Individual Property shall have the meaning set forth in the Security Instrument.
Insurance Requirements shall mean, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then current standards applicable to or affecting the Property
or any part thereof or any use or condition thereof, which may, at any time, be
recommended by the Board of Fire Underwriters, if any, having jurisdiction over
the Property, or such other body exercising similar functions.
Insurance Reserve Account shall have the meaning set forth in Section 3.1.1(b).
Insurance Reserve Amount shall have the meaning set forth in Section 16.2.
Intangible shall have the meaning set forth in the Security Instrument.
Interest Period shall have the meaning set forth in the Note.
Interest Rate shall have the meaning set forth in the Note.
Land shall have the meaning set forth in the Security Instrument.
Late Payment Charge shall have the meaning set forth in Section 2.2.3.
Lease shall mean any lease (other than the Ground Lease), sublease or
subsublease, letting, license, concession or other agreement (whether written or
oral and whether now or hereafter in effect) pursuant to which any Person is
granted by the Borrower a possessory interest in, or right to use or occupy all
or any portion of any space in the Property, and every modification, amendment
or other agreement relating to such lease, sublease, subsublease, or other
agreement entered into in connection with such lease, sublease, subsublease, or
other agreement and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.
Leasehold Estates shall have the meaning set forth in the Security Instrument.
Lease Modification shall have the meaning set forth in Section 8.8.1.
Leases shall have the meaning set forth in the Security Instrument.



10

--------------------------------------------------------------------------------




Legal Requirements shall mean all present and future laws, statutes, codes,
ordinances, orders, judgments, decrees, injunctions, rules, regulations and
requirements, and irrespective of the nature of the work to be done, of every
Governmental Authority including, without limitation, Environmental Laws and all
covenants, restrictions and conditions now or hereafter of record which may be
applicable to Borrower or to the Property and the Improvements and the Building
Equipment thereon, or to the use, manner of use, occupancy, possession,
operation, maintenance, alteration, repair or reconstruction of the Property and
the Improvements and the Building Equipment thereon including, without
limitation, building and zoning codes and ordinances and laws relating to
handicapped accessibility.
Lender shall have the meaning set forth in the first paragraph of this
Agreement.
Lender’s Consultant shall mean KTR Newmark Consultants, LLC, Entrix, Inc. or
such other environmental and engineering consulting firm selected by Lender
having experience (i) conducting environmental and engineering assessments for
properties similar to the Property and (ii) preparing and supervising
remediation plans for properties similar to the Property.
Letter of Credit shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit (either an evergreen letter of credit or one which
does not expire until at least sixty (60) days after the Maturity Date (the LC
Expiration Date), in favor of Lender and entitling Lender to draw thereon in New
York, New York, based solely on a statement executed by an officer or authorized
signatory of Lender and issued by an Approved Bank. If at any time (a) the
institution issuing any such Letter of Credit shall cease to be an Approved Bank
or (b) the Letter of Credit is due to expire prior to the LC Expiration Date,
Lender shall have the right immediately to draw down the same in full and hold
the proceeds thereof in accordance with the provisions of this Agreement, unless
Borrower shall deliver a replacement Letter of Credit from an Approved Bank
within (i) as to (a) above, twenty (20) days after Lender delivers written
notice to Borrower that the institution issuing the Letter of Credit has ceased
to be an Approved Bank or (ii) as to (b) above, at least twenty (20) days prior
to the expiration date of said Letter of Credit.
Liability shall have the meaning set forth in Section 14.4.2(b).
License shall have the meaning set forth in Section 4.1.23.
Lien shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
collateral assignment, security interest, or any other encumbrance or charge on
or affecting Borrower, the Property, any portion thereof or any interest
therein, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and the
filing of mechanic’s, materialmen’s and other similar liens and encumbrances.



11

--------------------------------------------------------------------------------




Limited Prepayment Period shall have the meaning set forth in the Note.
Liquidated Damages Amount shall have the meaning set forth in the Note.
Loan shall mean the loan in the amount of $440,000,000.00 made by Lender to
Borrower pursuant to this Agreement.
Loan Documents shall mean, collectively, this Agreement, the Note, the Security
Instrument, the Assignment of Leases, the Environmental Indemnity, the
Assignment of Management Agreement, the Account Agreement, the Recourse Guaranty
and all other documents executed and/or delivered by Borrower in connection with
the Loan including any certifications or representations delivered by or on
behalf of Borrower, any Affiliate of Borrower, the Manager, or any Affiliate of
the Manager.
Management Agreement shall mean the management agreement, dated as of June 30,
2003, pursuant to which the Manager is to provide management and other services
with respect to the Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.
Management Fee shall mean an amount equal to the property management fee payable
to the Manager pursuant to the terms of the Management Agreement for base
management services.
Manager shall mean First States Management Corp, LLC, a Delaware limited
liability company.
Material Adverse Effect shall mean any event or condition that has a material
adverse effect on (i) the Property taken as a whole, (ii) the use, operation, or
value of the Property taken as a whole, (iii) the business, profits, operations
or financial condition of Borrower, or (iv) the ability of Borrower to repay the
principal and interest of the Loan as it becomes due or to satisfy any of
Borrower’s obligations under the Loan Documents.
Material Alteration shall mean any Alteration which, when aggregated with all
related Alterations (other than decorative work such as painting, wall papering
and carpeting and the replacement of fixtures, furnishings and equipment to the
extent being of a routine and recurring nature and performed in the ordinary
course of business) constituting a single project, involves an estimated cost
exceeding five percent (5%) of the Allocated Loan Amount for each Individual
Property with respect to such Alteration or related Alterations (including the
Alteration in question) then being undertaken at such Individual Property.
Maturity Date shall have the meaning set forth in the Note.
Maturity Date Payment shall have the meaning set forth in the Note.



12

--------------------------------------------------------------------------------




Maximum Legal Rate shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
Monthly Amount shall have the meaning set forth in the Note.
Monthly Insurance Reserve Amount shall have the meaning set forth in Section
16.2.
Monthly Payment Grace Period Expiration Date shall have the meaning set forth in
Section 17.1 (a)(i).
Monthly Tax Reserve Amount shall have the meaning set forth in Section 16.1.
Monthly TI and Leasing Reserve Amount shall have the meaning set forth in
Section 16.4.
Moody’s shall mean Moody’s Investors Service, Inc.
Net Operating Income shall mean the amount obtained by subtracting Operating
Expenses from Operating Income.
New Lease shall have the meaning set forth in Section 8.8.1.
Non-Consolidation Opinion shall have the meaning provided in Section 2.5.5.
Non-Disqualification Opinion shall mean an opinion of outside tax counsel
reasonably acceptable to the Lender or the Rating Agencies to whom such opinion
is addressed that a contemplated action will neither cause any of the REMICs to
fail to qualify as a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code at any time that any “regular interests” in
the REMICs are outstanding nor cause a “prohibited transaction” tax (within the
meaning of Section 860F(a)(2) of the Code) or “prohibited contribution” tax
(within the meaning of Section 860G(d) of the Code) to be imposed on any of the
REMICs.
Non-Disturbance Agreement shall have the meaning set forth in Section 8.8.9.
Note shall mean that certain Consolidated, Amended and Restated Note in the
principal amount of Four Hundred Forty Million Dollars ($440,000,000.00), made
by Borrower in favor of Lender as of the date hereof, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.



13

--------------------------------------------------------------------------------




O&M Program shall have the meaning set forth in Section 12.2.2.
Obligations shall have meaning set forth in the recitals of the Security
Instrument.
Officer’s Certificate shall mean a certificate executed by an authorized
signatory of Borrower that is familiar with the financial condition of Borrower
and the operation of the Property.
Operating Expenses shall mean, for any period, without duplication, all expenses
actually paid or payable by Borrower during such period in connection with the
operation, management, maintenance, repair and use of the Property, determined
on an accrual basis, and, except to the extent otherwise provided in this
definition, in accordance with GAAP. Operating Expenses specifically shall
include (i) all expenses incurred in the immediately preceding twelve (12) month
period based on quarterly financial statements delivered to Lender in accordance
with Article XI, (ii) all payments required to be made pursuant to any REAs,
(iii) property management fees in an amount equal to the greater of three
percent (3%) of Operating Income and the management fees actually paid under the
Management Agreement, (iv) administrative, payroll, security and general
expenses for the Property, (v) the cost of utilities, inventories and fixed
asset supplies consumed in the operation of the Property, (vi) a reasonable
reserve for uncollectible accounts, (vii) costs and fees of independent
professionals (including, without limitation, legal, accounting, consultants and
other professional expenses), technical consultants, operational experts
(including quality assurance inspectors) or other third parties retained to
perform services required or permitted hereunder, (viii) cost of attendance by
employees at training and manpower development programs, (ix) association dues,
(x) computer processing charges, (xi) operational equipment and other lease
payments as reasonably approved by Lender, (xii) taxes and other Impositions,
other than income taxes or other Impositions in the nature of income taxes and
insurance premiums and (xiii) all underwritten reserves required by Lender
hereunder (without duplication). Notwithstanding the foregoing, Operating
Expenses shall not include (1) depreciation or amortization, (2) income taxes or
other Impositions in the nature of income taxes, (3) any expenses (including
legal, accounting and other professional fees, expenses and disbursements)
incurred in connection with the making of the Loan or the sale, exchange,
transfer, financing or refinancing of all or any portion of the Property or in
connection with the recovery of Proceeds which are applied to prepay the Note,
(4) any expenses which in accordance with GAAP should be capitalized, (5) Debt
Service, and (6) any item of expense which would otherwise be considered within
Operating Expenses pursuant to the provisions above but is paid directly by any
Tenant.
Operating Income shall mean, for any period, all income of Borrower during such
period from the use, ownership or operation of the Property as follows:
(a)     all amounts payable to Borrower by any Person as Rent and other amounts
under Leases, license agreements, occupancy agreements, concession agreements or
other agreements relating to the Property;



14

--------------------------------------------------------------------------------




(b)     business interruption insurance proceeds allocable to the applicable
reporting period; and
(c)     all other amounts which in accordance with GAAP are included in
Borrower’s annual financial statements as operating income attributable to the
Property.
Notwithstanding the foregoing, Operating Income shall not include (a) any
Proceeds (other than business interruption insurance proceeds and only to the
extent allocable to the applicable reporting period), (b) any proceeds resulting
from the Transfer of all or any portion of the Property, (c) any Rent
attributable to a Lease prior to the date in which the Tenant thereunder has
taken occupancy or in which the actual payment of rent is required to commence
thereunder, (d) any item of income otherwise included in Operating Income but
paid directly by any Tenant to a Person other than Borrower as an offset or
deduction against Rent payable by such Tenant, provided such item of income is
for payment of an item of expense (such as payments for utilities paid directly
to a utility company) and such expense is otherwise excluded from the definition
of Operating Expenses pursuant to clause “(6)” of the definition thereof, and
(e) security deposits received from Tenants until forfeited or applied.
Operating Income shall be calculated on the accrual basis of accounting and,
except to the extent otherwise provided in this definition, in accordance with
GAAP.
Opinion of Counsel shall mean an opinion of counsel of a law firm selected by
Borrower and reasonably acceptable to Lender.
Original Loan shall have the meaning set forth in the Recitals.
Original Loan Agreement shall have the meaning set forth in the Recitals.
Other Charges shall mean maintenance charges, impositions other than
Impositions, and any other charges, including, without limitation, vault charges
and license fees for the use of vaults, chutes and similar areas adjoining the
Property, now or hereafter levied or assessed or imposed against the Property or
any part thereof by any Governmental Authority, other than those required to be
paid by a tenant pursuant to its respective Lease.
Other Taxes shall have the meaning set forth in Section 2.4.3.
Patriot Laws shall mean, collectively, (a) the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56) (The USA PATRIOT Act), (b) Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001, and relating to Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism, (c) the International Emergency Economic Power
Act, 50 U.S.C. §1701 et. seq. and (d) all other Legal Requirements relating to
money laundering or terrorism.



15

--------------------------------------------------------------------------------




Payment Date shall have the meaning set forth in the Note.
Permitted Debt shall mean collectively, (a) the Note and the other obligations,
indebtedness and liabilities specifically provided for in any Loan Document and
secured by this Agreement, the Security Instrument and the other Loan Documents,
(b) trade payables incurred in the ordinary course of Borrower’s business, not
secured by Liens on the Property (other than liens being properly contested in
accordance with the provisions of this Agreement or the Security Instrument),
not to exceed three percent (3%) of the Principal Amount at any one time
outstanding, payable by or on behalf of Borrower for or in respect of the
operation of the Property in the ordinary course of operating Borrower’s
business, provided that (but subject to the remaining terms of this definition)
each such amount shall be paid within sixty (60) days following the date on
which each such amount becomes past due and (c) amounts due under (i) REAs and
similar operating agreements, (ii) the Management Agreement, and (iii) Leases
(including reimbursements for tenant improvement work). Nothing contained herein
shall be deemed to require Borrower to pay any amount, so long as Borrower is in
good faith, and by proper legal proceedings, diligently contesting the validity,
amount or application thereof, provided that in each case, at the time of the
commencement of any such action or proceeding, and during the pendency of such
action or proceeding (i) no Event of Default shall exist and be continuing
hereunder, (ii) adequate reserves with respect thereto are maintained on the
books of Borrower in accordance with GAAP (as determined by the Independent
Accountant), and (iii) such contest operates to suspend collection or
enforcement, as the case may be, of the contested amount and such contest is
maintained and prosecuted continuously and with diligence. Notwithstanding
anything set forth herein, in no event shall Borrower be permitted under this
provision to enter into a note (other than the Note and the other Loan
Documents) or other instrument for borrowed money.
Permitted Encumbrances shall mean collectively, (a) the Liens and security
interests created or permitted by the Loan Documents, (b) all Liens,
encumbrances and other matters disclosed in the Title Policy and (c) Liens, if
any, for Impositions imposed by any Governmental Authority not yet due or
delinquent.
Permitted Investments shall have the meaning set forth in the Account Agreement.
Person shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
Personal Property shall have the meaning set forth in the Security Instrument.
Physical Conditions Report shall mean the structural engineering report with
respect to the Property (i) prepared by an Independent Architect, (ii) addressed
to Lender, (iii)



16

--------------------------------------------------------------------------------




prepared based on a scope of work determined by Lender in Lender’s reasonable
discretion, and (iv) in from and content acceptable to Lender in Lender’s
reasonable discretion, together with any amendments or supplements thereto.
Plan shall have the meaning set forth in Section 4.1.10.
Prepayment Lockout Release Date shall have the meaning set forth in the Note.
Principal Amount shall have the meaning set forth in the Note.
Proceeds shall have the meaning set forth in Section 6.2.2.
Proceeds Reserve Account shall have the meaning set forth in Section 3.1.1.
Property shall have the meaning set forth in the Security Instrument.
Property Release shall have the meaning set forth in Section 8.7.
Property Release Notice shall have the meaning set forth in Section 8.7.
Provided Information shall have the meaning set forth in Section 14.1.1
Qualified Manager shall mean (i) a reputable and experienced management
organization which together with its Affiliates manages multiple properties
having an aggregate minimum of 10,000,000 net rentable square feet of office
space, provided that (a) prior to a Securitization, Borrower shall have obtained
the prior written consent of Lender for such Person, which consent shall not be
unreasonably withheld or delayed and (b) after a Securitization, in addition to
Lender’s consent, which consent shall not be unreasonably withheld or delayed,
Borrower shall have obtained a Rating Agency Confirmation or (ii) any other
manager as Lender shall approve in its sole and absolute discretion.
Rating Agencies shall mean (a) prior to a Securitization, each of S&P, Moody’s
and Fitch and any other nationally-recognized statistical rating agency which
has been approved by Lender and (b) after a Securitization has occurred, each
such Rating Agency which has rated the Securities in the Securitization.
Rating Agency Confirmation shall mean, collectively, a written affirmation from
each of the Rating Agencies that the credit rating of the Securities given by
such Rating Agency immediately prior to the occurrence of the event with respect
to which such Rating Agency Confirmation is sought will not be qualified,
downgraded or withdrawn as a result of the occurrence of such event, which
affirmation may be granted or withheld in such Rating Agency’s sole and absolute
discretion. In the event that, at any given time, no such Securities shall have
been issued and are then outstanding, then the term Rating Agency Confirmation
shall be deemed



17

--------------------------------------------------------------------------------




instead to require the written approval of Lender based on its good faith
determination of whether the Rating Agencies would issue a Rating Agency
Confirmation if any such Securities were outstanding.
REAs shall mean, collectively, as the same may be amended, restated,
supplemented or otherwise modified from time to time, those certain agreements
more specifically described on Schedule IV.
Real Property shall mean, collectively, the “Land”, the “Improvements” and the
“Appurtenances” that is defined in the Security Instrument.
Recourse Guaranty shall mean that certain Guaranty of Recourse Obligations of
Borrower, dated as of the date hereof, by Guarantors in favor of Lender, as the
same may be amended, supplemented, restated or otherwise modified from time to
time.
Register shall have the meaning set forth in Section 15.4.
Regulatory Change shall mean any change after the date of this Agreement in
federal, state or foreign laws or regulations or the adoption or the making,
after such date, of any interpretations, directives or requests applying to
Lender, or any Person Controlling Lender or to a class of banks or companies
Controlling banks of or under any federal, state or foreign laws or regulations
(whether or not having the force of law) by any court or Governmental Authority
or monetary authority charged with the interpretation or administration thereof.
Release Date shall have the meaning set forth in Section 8.7.
Release Amounts shall mean the sum of the Release Prices related to (a) the
prepayment of the Principal Amount in connection with Property Releases of
Designated Release Properties during the Limited Prepayment Period and (b) the
Defeasance of the Loan in connection with all other Property Releases.
Release Instruments shall have the meaning set forth in Section 8.7.
Release Price shall mean, (a) with respect to any Individual Property that has
an Allocated Loan Amount that is equal to $0.00, an amount equal to the lesser
of (i) the actual consideration received by Borrower from Bank of America, N.A.
in the event such Individual Property is transferred by Borrower to Bank of
America, N.A. and (ii) fifty percent (50%) of the “As Is” value that is
identified for such Individual Property on Schedule VII and (b) with respect to
any Individual Property that has an Allocated Loan Amount that is greater than
$0.00, (i) in the event the aggregate Release Amounts applicable to the
Individual Property or Individual Properties that are subject to the
contemplated Property Release and the Individual Properties that have been
subject to prior Property Releases is less than or equal to $60,000,000, one
hundred ten percent (110%) of the Allocated Loan Amount for such Release
Property, (ii) in the



18

--------------------------------------------------------------------------------




event the aggregate Release Amounts applicable to the Individual Property or
Individual Properties that are subject to the contemplated Property Release and
the Individual Properties that have been subject to prior Property Releases is
greater than $60,000,000 and less than or equal to $100,000,000, one hundred
seventeen and one-half percent (117.5%) of the Allocated Loan Amount for such
Release Property, and (iii) in the event the aggregate Release Amounts
applicable to the Individual Property or Individual Properties that are subject
to the contemplated Property Release and the Individual Properties that have
been subject to prior Property Releases is greater than $100,000,000, one
hundred twenty-five percent (125%) of the Allocated Loan Amount for such Release
Property.
Release Payment shall have the meaning set forth in Section 8.7.
Release Property shall have the meaning set forth in Section 8.7.
Remaining Property shall have the meaning provided in Section 8.7.
Rents shall mean all rents, rent equivalents, moneys payable as damages or in
lieu of rent or rent equivalents, royalties (including, without limitation, all
oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including, without limitation, security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, and other consideration of whatever form or nature received by or paid
to or for the account of or benefit of Borrower from any and all sources arising
from or attributable to the Property and Proceeds, if any, from business
interruption or other loss of income insurance.
S&P shall mean Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.
Securities shall have the meaning set forth in Section 14.1.
Securities Act shall have the meaning set forth in Section 14.4.1.
Securitization shall have the meaning set forth in Section 14.1.
Security Deposit Account shall have the meaning set forth in Section 3.1.1.
Security Instrument shall mean those certain first priority Combined Fee and
Leasehold Multistate Mortgage, Deed to Secure Debt, Deed of Trust, Security
Agreement, Financing Statement, Fixture Filing and Assignment of Leases, Rents
and Security Deposits, dated the date hereof, executed and delivered by Borrower
(i) with respect to the Mortgage Properties (as defined therein) to Lender and
(ii) with respect to the Deed of Trust Properties (as defined therein) to the
trustees specified therein for the benefit of Lender, as amended by that certain
First Amendment to Combined Fee and Leasehold Multistate Mortgage, Deed to
Secure Debt, Deed of Trust, Security Agreement, Financing Statement, Fixture
Filing and Assignment of Leases, Rents

19

--------------------------------------------------------------------------------




and Security Deposits and Assignment of Leases, Rents and Security Deposits,
dated as of the date hereof and encumbering the Property, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
Servicer shall mean such Person designated in writing with an address for such
Person by Lender, in its sole discretion, to act as Lender’s agent hereunder
with such powers as are specifically delegated to the Servicer by Lender,
whether pursuant to the terms of this Agreement, the Account Agreement or
otherwise, together with such other powers as are reasonably incidental thereto.
Single Purpose Entity shall mean a Person, other than an individual, which (i)
is formed or organized solely for the purpose of owning, holding, developing,
using, operating and financing an ownership interest in the Property, (ii) does
not engage in any business unrelated to the Property and the ownership,
development, use, operation and financing thereof, (iii) has not and will not
have any assets other than those related to its interest in the Property or the
operation, management and financing thereof or any indebtedness other than the
Permitted Debt, (iv) maintains its own separate books and records and its own
accounts, in each case which are separate and apart from the books and records
and accounts of any other Person, (v) holds itself out as being a Person,
separate and apart from any other Person, (vi) does not and will not commingle
its funds or assets with those of any other Person, (vii) conducts its own
business in its own name; (viii) maintains separate financial statements, (ix)
pays its own liabilities out of its own funds, (x) observes all partnership,
corporate or limited liability company formalities, as applicable, (xi) pays the
salaries of its own employees, if any, and maintains a sufficient number of
employees, if any, in light of its contemplated business operations, (xii) does
not guarantee or otherwise obligate itself with respect to the debts of any
other Person or hold out its credit as being available to satisfy the
obligations of any other Person, (xiii) does not acquire obligations or
securities of its partners, members or shareholders, (xiv) allocates fairly and
reasonably shared expenses, including, without limitation, any overhead for
shared office space, if any, (xv) uses separate stationary, invoices, and
checks, (xvi) maintains an arms-length relationship with its Affiliates, (xvii)
does not and will not pledge its assets for the benefit of any other Person or
make any loans or advances to any other Person, (xviii) does and will continue
to use commercially reasonable efforts to correct any known misunderstanding
regarding its separate identity, (xix) maintains adequate capital in light of
its contemplated business operations, (xx) has and will continue to have a
partnership or operating agreement, certificate of incorporation, articles of
organization or other organizational document which has been approved by Lender,
and (xxi) has not and will not engage in, seek, or consent to the dissolution,
winding up, liquidation, consolidation or merger and except as otherwise
permitted in this Agreement, has not and will not engage in, seek or consent to
any asset sale, transfer or partnership, membership or shareholder interests, or
amendments of its partnership or operating agreement, certificate of
incorporation, articles of organization or other organizational document. In
addition, if such Person is a partnership, (1) all general partners of such
Person shall be Single Purpose Entities; and (2) if such Person has more than
one general partner, then the organizational documents shall provide that such
Person shall continue (and not dissolve) for so long as a solvent general
partner exists. In



20

--------------------------------------------------------------------------------




addition, if such Person is a corporation, then, at all times: (a) such Person
shall have at least two (2) Independent Directors and (b) the board of directors
of such Person may not take any action requiring the unanimous affirmative vote
of 100% of the members of the board of directors unless all of the directors,
including the Independent Directors, shall have participated in such vote. In
addition, if such Person is a limited liability company, (a) such Person shall
have at least two (2) Independent Managers or Independent Members, (b) if such
Person is managed by a board of managers, the board of managers of such Person
may not take any action requiring the unanimous affirmative vote of 100% of the
members of the board of managers unless all of the managers, including the
Independent Managers, shall have participated in such vote, (c) if such Person
is not managed by a board of managers, the members of such Person may not take
any action requiring the affirmative vote of 100% of the members of such Person
unless all of the members, including the Independent Members, shall have
participated in such vote, (d) each managing member shall be a Single Purpose
Entity and (e) its articles of organization, certificate of formation and/or
operating agreement, as applicable, shall provide that until all of the
Indebtedness and Obligations are paid in full such entity will not dissolve. In
addition, the organizational documents of such Person shall provide that such
Person (1) without the unanimous consent of all of the partners, directors or
members, as applicable, shall not with respect to itself or to any other Person
in which it has a direct or indirect legal or beneficial interest (a) seek or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or other similar official for the benefit of the
creditors of such Person or all or any portion of such Person’s properties, or
(b) take any action that might cause such Person to become insolvent, petition
or otherwise institute insolvency proceedings or otherwise seek any relief under
any laws relating to the relief from debts or the protection of debtors
generally, (2) has and will maintain its books, records, resolutions and
agreements as official records, (3) has held and will hold its assets in its own
name, (4) has and will maintain its financial statements, accounting records and
other organizational documents, books and records separate and apart from any
other Person, (5) has not and will not identify its partners, members or
shareholders, or any affiliates of any of them as a division or part of it, (6)
has and will maintain an arms-length relationship with its Affiliates, and (7)
has not and will not enter into or be a party to any transaction with its
partners, members, shareholders, or its Affiliates except in the ordinary course
of business and on terms which are intrinsically fair and are no less favorable
to it than would be obtained in a comparable arms-length transaction with a
third party.
Special Taxes shall mean any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, or any liabilities with respect thereto,
applicable to payments of principal, interest or other amounts on the Loan or
pursuant to the Loan Documents, but excluding, in the case of Lender, such taxes
(including income taxes, franchise taxes and branch profit taxes) as are imposed
on or measured by Lender’s net income by the United States of America or any
Governmental Authority of the jurisdiction under the laws under which Lender is
organized or maintains a lending office.
Standard Form of Lease shall have the meaning set forth in Section 8.8.2(a).



21

--------------------------------------------------------------------------------




State shall mean, with respect to each Individual Parcel, the State in which
such Individual Parcel or any part thereof is located.
Structural Reserve Account shall have the meaning set forth in Section 3.1.1.
Structural Reserve Amount shall have the meaning set forth in Section 16.3(a).
Sub-Account(s) shall have the meaning set forth in Section 3.1.1.
Surveys shall mean a survey of each parcel included in the Property prepared by
a surveyor licensed in the State and satisfactory to Lender and the company or
companies issuing the Title Policy, and containing a certification of such
surveyor satisfactory to Lender.
Taking shall mean a temporary or permanent taking by any Governmental Authority
as the result or in lieu or in anticipation of the exercise of the right of
condemnation or eminent domain, of all or any part of the Property, or any
interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof
Tax Reserve Account shall have the meaning set forth in Section 3.1.1.
Tax Reserve Amount shall have the meaning set forth in Section 16.1.
Tenant shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property, other than the Manager and its employees, agents and
assigns.
Threshold Amount shall mean an amount equal to one percent (1.0%) of the
Principal Amount.
TI and Leasing Costs shall have the meaning set forth in Section 16.4.
TI and Leasing Reserve Account shall have the meaning set forth in Section
3.1.1.
Title Company shall mean Chicago Title Insurance Company.
Title Policy shall mean an ALTA mortgagee title insurance policy (or, if an
Individual Parcel is in a state which does not permit the issuance of such ALTA
policy, such form as shall be permitted in such state) meeting the requirements
of Exhibit A to this Agreement issued by the Title Company with respect to the
Property and insuring the Liens of the Security Instrument.
Total Loss shall mean (i) a casualty, damage or destruction of the Property
which,



22

--------------------------------------------------------------------------------




in the reasonable judgment of Lender, (A) involves an actual or constructive
loss of more than thirty percent (30%) of the lesser of (x) the fair market
value of the Property or (y) the Principal Amount, or (B) results in the
cancellation of leases comprising more than thirty percent (30%) of the rentable
area of the Property, and in either case with respect to which Borrower is not
required under the Leases to apply Proceeds to the restoration of the Property
or (ii) a permanent Taking which, in the reasonable judgment of Lender, (A)
involves an actual or constructive loss of more than fifteen percent (15%) of
the lesser of (x) the fair market value of the Property or (y) the Principal
Amount, or (B) renders untenantable either more than fifteen percent (15%) of
the rentable area of the Property, or (iii) a casualty, damage, destruction or
Taking that affects so much of the Property such that it would be impracticable,
in Lender’s reasonable discretion, even after restoration, to operate the
Property as an economically viable whole.
Transfer shall mean to, directly or indirectly, sell, assign, convey, mortgage,
transfer, merge, consolidate, reorganize, pledge, hypothecate, encumber, grant a
security interest in, exchange or otherwise dispose of any beneficial interest
or grant any option or warrant with respect to, or where used as a noun, a
direct or indirect sale, assignment, conveyance, transfer, merger,
consolidation, reorganization, pledge or other disposition of any beneficial
interest by any means whatsoever whether voluntary, involuntary, by operation of
law or otherwise.
UCC or Uniform Commercial Code shall mean the Uniform Commercial Code as in
effect in the State of New York.
Underwriter Group shall have the meaning set forth in Section l4.4.2(b).
U.S. Government Obligations shall mean any direct obligations of, or obligations
guaranteed as to principal and interest by, the United States Government or any
agency or instrumentality thereof, provided that such obligations are backed by
the full faith and credit of the United States. Any such obligation must be
limited to instruments that have a predetermined fixed dollar amount of
principal due at maturity that cannot vary or change. If any such obligation is
rated by S&P, it shall not have an “r” highlighter affixed to its rating.
Interest must be fixed or tied to a single interest rate index plus a single
fixed spread (if any), and move proportionately with said index. U.S. Government
Obligations include, but are not limited to: U.S. Treasury direct or fully
guaranteed obligations, Farmers Home Administration certificates of beneficial
ownership, General Services Administration participation certificates, U.S.
Maritime Administration guaranteed Title XI financing, Small Business
Administration guaranteed participation certificates or guaranteed pool
certificates, U.S. Department of Housing and Urban Development local authority
bonds, and Washington Metropolitan Area Transit Authority guaranteed transit
bonds. In no event shall any such obligation have a maturity in excess of 365
days.
Work shall have the meaning provided in Section 6.2.4(a).





23

--------------------------------------------------------------------------------




Section 1.2 Principles of Construction.
All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP. When used herein, the
term “financial statements” shall include the notes and schedules thereto.
Unless otherwise specified herein or therein, all terms defined in this
Agreement shall have the definitions given them in this Agreement when used in
any other Loan Document or in any certificate or other document made or
delivered pursuant thereto. All uses of the word “including” shall mean
including, without limitation unless the context shall indicate otherwise.
Unless otherwise specified, the words hereof, herein and hereunder and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. Unless otherwise
specified, all meanings attributed to defined terms herein shall be equally
applicable to both the singular and plural forms of the terms so defined.
II.    GENERAL TERMS
Section 2.1     Loan; Disbursement to Borrower.
2.1.1     The Loan. Subject to and upon the terms and conditions set forth
herein, Lender hereby agrees to make and Borrower hereby agrees to accept the
Loan on the Closing Date.
2.1.2     Disbursement to Borrower. Borrower may request and receive only one
borrowing hereunder in respect of the Original Loan and only one borrowing
hereunder in respect of the Additional Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed. Borrower acknowledges
and agrees that the full proceeds of the Loan have been disbursed by Lender to
Borrower on the Closing Date.
2.1.3     The Note. Security Instrument and Loan Documents. The Loan shall be
evidenced by the Note and secured by the Security Instrument, the Assignment of
Leases, this Agreement and the other Loan Documents.
2.1.4     Use of Proceeds. Borrower shall use the proceeds of the Loan to (a)
acquire the Property, (b) pay costs and expenses incurred in connection with the
closing of the Loan and (c) make deposits into the Sub-Accounts as required
hereunder.
Section 2.2     Interest; Loan Payments; Late Payment Charge.

24

--------------------------------------------------------------------------------




2.2.1     Payment of Principal and Interest.
(i)     Except as set forth in Section 2.2.1(ii), interest shall accrue on the
Principal Amount as set forth in the Note.
(ii)     Upon the occurrence and during the continuance of an Event of Default
and from and after the Maturity Date (if the entire Principal Amount is not
repaid on the Maturity Date) interest on the outstanding principal balance of
the Loan and, to the extent permitted by law, overdue interest and other amounts
due in respect of the Loan shall accrue at the Default Rate calculated from the
date such payment was due without regard to any grace or cure periods contained
herein. Interest at the Default Rate shall be computed from the occurrence of
the Event of Default until the actual receipt and collection of the Indebtedness
(or that portion thereof that is then due). To the extent permitted by
applicable law, interest at the Default Rate shall be added to the Indebtedness
and shall be secured by the Security Instrument. This paragraph shall not be
construed as an agreement or privilege to extend the date of the payment of the
Indebtedness, nor as a waiver of any other right or remedy accruing to Lender by
reason of the occurrence of any Event of Default, and Lender retains its rights
under the Note to accelerate and to continue to demand payment of the
Indebtedness upon the happening of any Event of Default.
2.2.2     Method and Place of Payment.
(a)     On each Payment Date, Borrower shall pay to Lender the applicable
Monthly Amount pursuant to the Note.
(b)     All amounts advanced by Lender pursuant to the applicable provisions of
the Loan Documents, other than the Principal Amount, together with any interest
at the Default Rate or other charges as provided therein, shall be due and
payable hereunder as provided in the Loan Documents. In the event any such
advance or charge is not so repaid by Borrower, Lender may, at its option, first
apply any payments received under the Note to repay such advances, together with
any interest thereon, or other charges as provided in the Loan Documents, and
the balance, if any, shall be applied in payment of any installment of interest
or principal then due and payable.
(c)     The Maturity Date Payment shall be due and payable in full on the
Maturity Date.
2.2.3     Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents (other than the outstanding Principal Amount due and
payable on the Maturity Date) is not paid by Borrower on or prior to the
applicable Monthly Payment Grace Period Expiration Date, Borrower shall pay to
Lender upon demand an amount equal to the lesser of four percent (4%) of such
unpaid sum or the Maximum Legal Rate (the Late Payment Charge) in order to
defray the expense incurred by Lender in handling and processing such

25

--------------------------------------------------------------------------------




delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by this Agreement, the
Security Instrument and the other Loan Documents to the extent permitted by
applicable law.
2.2.4     Usury Savings. This Agreement and the Note are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If, by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due under the Note at a rate in excess of the Maximum Legal
Rate, then the Interest Rate or the Default Rate, as the case may be, shall be
deemed to be immediately reduced to the Maximum Legal Rate and all previous
payments in excess of the Maximum Legal Rate shall be deemed to have been
payments in reduction of principal and not on account of the interest due under
the Note. All sums paid or agreed to be paid to Lender for the use, forbearance,
or detention of the sums due under the Loan, shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the Maximum Legal Rate of
interest from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.
Section 2.3     Prepayments.
2.3.1     Prepayments. No prepayments of the Indebtedness shall be permitted
except as set forth in Section 4 of the Note and except as expressly set forth
elsewhere in the Loan Documents.
2.3.2     Prepayments After Event of Default. If, following an Event of Default,
Lender shall accelerate the Indebtedness and Borrower thereafter tenders payment
of all or any part of the Indebtedness, or if all or any portion of the
Indebtedness is recovered by Lender after such Event of Default, (a) such
payment may be made only, or will be applied by Lender, on the next occurring
Payment Date together with all unpaid interest thereon as calculated through the
end of the Interest Period during which such Payment Date occurs (even if such
period extends beyond such Payment Date and calculated as if such payment had
not been made on such Payment Date), (b) such payment shall be deemed a
voluntary prepayment by Borrower, and (c) Borrower shall pay, in addition to the
Indebtedness, an amount equal to the Liquidated Damages Amount in the event the
payment occurs prior to the Prepayment Lockout Release Date.
2.3.3     Release of Property. Lender shall, upon the written request and at the
expense of Borrower, upon (i) payment in full of the Principal Amount and
interest on the Loan and all other amounts due and payable under the Loan
Documents in accordance with the terms and provisions of the Note and this
Agreement, or (ii) satisfaction of the conditions to a Property Release provided
in Section 8.7, release the Lien of the Security Instrument on the

26

--------------------------------------------------------------------------------




Property or assign it, in whole or in part, to a new lender. In such event,
Borrower shall submit to Lender, not less than three (3) Business Days prior to
the date of such release or assignment, a release of lien or assignment of lien,
as applicable, for such property for execution by Lender. Such release or
assignment, as applicable, shall be in a form appropriate in each jurisdiction
in which the Property is located and satisfactory to Lender in its reasonable
discretion. In addition, Borrower shall provide all other documentation Lender
reasonably requires to be delivered by Borrower in connection with such release
or assignment, as applicable.
Section 2.4     Regulatory Change; Taxes.
2.4.1     Increased Costs. If, as a result of any Regulatory Change or
compliance of Lender therewith, the basis of taxation of payments to Lender of
the principal of or interest on the Loan is changed or Lender or the company
Controlling Lender shall be subject to (i) any tax, duty, charge or withholding
of any kind with respect to this Agreement; or (ii) any reserve, special deposit
or similar requirements relating to any extensions of credit or other assets of,
or any deposits with or other liabilities, of Lender or any company Controlling
Lender is imposed, modified or deemed applicable; and Lender determines that, by
reason thereof, the cost to Lender or any company Controlling Lender of making,
maintaining or extending the Loan to Borrower is increased, or any amount
receivable by Lender or any company Controlling Lender hereunder in respect of
any portion of the Loan to Borrower is reduced, in each case by an amount deemed
by Lender in good faith to be material (such increases in cost and reductions in
amounts receivable being herein called Increased Costs), then Lender shall
provide notice thereof to Borrower and Borrower agrees that it will pay to
Lender upon Lender’s written request such additional amount or amounts as will
compensate Lender or any company Controlling Lender for such Increased Costs to
the extent Lender reasonably determines that such Increased Costs are allocable
to the Loan. If Lender requests compensation under this Section 2.4.1, Borrower
may, by notice to Lender, require that Lender furnish to Borrower a statement
setting forth in reasonable detail the basis for requesting such compensation
and the method for determining the amount thereof.
2.4.2     Special Taxes. Borrower shall make all payments hereunder free and
clear of and without deduction for Special Taxes. If Borrower shall be required
by law to deduct any Special Taxes from or in respect of any sum payable
hereunder or under any other Loan Document to Lender, (i) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.4.2) Lender receives an amount equal to the sum it would have received had no
such deductions been made, (ii) Borrower shall make such deductions, and (iii)
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

27

--------------------------------------------------------------------------------




2.4.3     Other Taxes. In addition, Borrower agrees to pay any present or future
stamp or documentary taxes or other excise or property taxes, charges, or
similar levies which arise from any payment made hereunder, or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement, the other Loan Documents, or the Loan (hereinafter referred to as
Other Taxes).
2.4.4     Indemnity. Borrower shall indemnify Lender for the full amount of
Special Taxes and Other Taxes (including any Special Taxes or Other Taxes
imposed by any Governmental Authority on amounts payable under this Section
2.4.4) paid by Lender and any liability (including penalties, interest, and
expenses) arising therefrom or with respect thereto, whether or not such Special
Taxes or Other Taxes were correctly or legally asserted. This indemnification
shall be made within thirty (30) days after the date Lender makes written demand
therefor.
2.4.5     Change of Office. To the extent that changing the jurisdiction of
Lender’s applicable office would have the effect of minimizing Special Taxes,
Other Taxes or Increased Costs, Lender shall use reasonable efforts to make such
a change, provided that same would not otherwise be disadvantageous to Lender.
2.4.6     Survival. Without prejudice to the survival of any other agreement of
Borrower hereunder, the agreements and obligations of Borrower contained in this
Section 2.4 shall survive the payment in full of principal and interest
hereunder, and the termination of this Agreement.
Section 2.5     Conditions Precedent to Closing.
The obligation of Lender to make the Loan hereunder is subject to the
fulfillment by, or on behalf of, Borrower or waiver by Lender of the following
conditions precedent no later than the Closing Date; provided, however, that
unless a condition precedent shall expressly survive the Closing Date pursuant
to a separate agreement, by funding the Loan, Lender shall be deemed to have
waived any such conditions not theretofore fulfilled or satisfied:
2.5.1     Representations and Warranties; Compliance with Conditions. The
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on and as of such date;
and Borrower shall be in compliance in all material respects with all terms and
conditions set forth in this Agreement and in each other Loan Document on its
part to be observed or performed.

28

--------------------------------------------------------------------------------




2.5.2     Delivery of Loan Documents; Title Policy; Reports.
(a)     Loan Documents. Lender shall have received an original copy of this
Agreement, the Note and all of the other Loan Documents, in each case, duly
executed (and to the extent required, acknowledged) and delivered on behalf of
Borrower and any other parties thereto.
(b)     Security Instrument. Assignment of Leases. Lender shall have received
evidence that original counterparts of the Security Instrument and Assignment of
Leases, in proper form for recordation, have been delivered to the Title Company
for recording, so as effectively to create, in the reasonable judgment of
Lender, upon such recording valid and enforceable first priority Liens upon the
Property, in favor of Lender (or such other trustee as may be required or
desired under local law), subject only to the Permitted Encumbrances and such
other Liens as are permitted pursuant to the Loan Documents.
(c)     UCC Financing Statements. Lender shall have received evidence that the
UCC financing statements relating to the Security Instrument and this Agreement
have been delivered to the Title Company for filing in the applicable
jurisdictions.
(d) Title Insurance. Lender shall have received a Title Policy issued by the
Title Company and dated as of the Closing Date, with reinsurance and direct
access agreements reasonably acceptable to Lender. Such Title Policy shall (i)
provide coverage in the amount of the Loan, (ii) insure Lender that the Security
Instrument creates valid, first priority Liens on the Property, free and clear
of all exceptions from coverage other than Permitted Encumbrances and standard
exceptions and exclusions from coverage (as modified by the terms of any
endorsements), (iii) contain the endorsements and affirmative coverages set
forth on Exhibit A), and (iv) name Lender as the insured. The Title Policy shall
be assignable. Lender also shall have received evidence that all premiums in
respect of such Title Policy have been paid.
(e)     Surveys. Lender shall have received current Surveys for the Property,
containing the survey certification substantially in the form attached hereto as
Exhibit B. Such Surveys shall reflect the same legal description for the
applicable parcel of the Property that is contained in the Title Policy referred
to in clause (d) above and shall include, among other things, a metes and bounds
description of the real property comprising part of the Property reasonably
satisfactory to Lender. The surveyor’s seal shall be affixed to the Surveys and
the surveyor shall provide a certification for such Surveys in form and
substance acceptable to Lender.
(f)     Insurance. Lender shall have received valid certificates of insurance
for the policies of insurance required hereunder, satisfactory to Lender in its
sole discretion, and evidence of the payment of all insurance premiums currently
due and payable for the existing policy period.
(g)     Environmental Reports. Lender shall have received an Environmental

29

--------------------------------------------------------------------------------




Report in respect of the Property satisfactory to Lender.
(h)     Zoning. Lender shall have received reports reasonably acceptable to
Lender confirming the zoning compliance of each Individual Property.
(i)     Certificate of Occupancy. Lender shall have received reports reasonably
acceptable to Lender confirming the existence of a valid certificate of
occupancy for each Individual Property.
2.5.3     Related Documents. Each additional document not specifically
referenced herein, but relating to the transactions contemplated herein, shall
have been duly authorized, executed and delivered by all parties thereto and
Lender shall have received and approved certified copies thereof.
2.5.4     Delivery of Organizational Documents. On or before the Closing Date,
Borrower shall deliver, or cause to be delivered, to Lender copies certified by
an Officer’s Certificate, of all organizational documentation related Borrower
and Guarantors as have been requested by Lender and/or the formation, structure,
existence, good standing and/or qualification to do business of Borrower and
Guarantors, as Lender may request in its sole discretion, including, without
limitation, good standing certificates, qualifications to do business in the
appropriate jurisdictions, resolutions authorizing the entering into of the Loan
and incumbency certificates as may be requested by Lender. The organizational
documents of Borrower shall contain provisions having a substantive effect
materially similar to that of the language set forth in Exhibit C.
2.5.5     Opinions of Borrower’s Counsel.
(a)     Lender shall have received a Non-Consolidation Opinion substantially in
compliance with the requirements set forth in Exhibit E or in such other form
approved by the Lender (the Non-Consolidation Opinion).
(b)     Lender shall have received one or more Opinions of Counsel substantially
in compliance with the requirements set forth in Exhibit D or in such other form
approved by the Lender.
2.5.6     Budgets. Borrower shall have delivered the Annual Budget for the
current Fiscal Year which Annual Budget shall be approved by Lender prior to the
Closing Date.
2.5.7     Completion of Proceedings. All corporate and other proceedings taken
or to be taken in connection with the transactions contemplated by this
Agreement and other Loan Documents and all documents incidental thereto shall be
satisfactory in form and substance to Lender, and Lender shall have received
certified copies of such documents as Lender may reasonably request.

30

--------------------------------------------------------------------------------




2.5.8     Payments. All payments, deposits or escrows, if any, required to be
made or established by Borrower under this Agreement, the Note and the other
Loan Documents on or before the Closing Date shall have been paid.
2.5.9     [Reserved]
2.5.10     Account Agreement. Lender shall have received the original of the
Account Agreement executed by each of Cash Management Bank and Borrower.
2.5.11     Assignment of Management Agreement. Lender shall have received the
original of the Assignment of Management Agreement executed by each of Borrower
and Manager.
2.5.12     Tenant Estoppels. Lender shall have received an executed tenant
estoppel letter, substantially in the form of Exhibit G from (i) Bank of
America, N.A., and (ii) each of the other Tenants identified by Lender prior to
the Closing Date.
2.5.13     Ground Lease Estoppels. To the extent required by Lender, Lender
shall have received an executed estoppel letters from each Fee Owner in the form
attached as Exhibit H.
2.5.14     Reciprocal Easement Agreement Estoppels. To the extent required by
Lender, Lender shall have received an executed reciprocal easement agreement
estoppel letter from all parties under the REAs, substantially in the form
attached as Exhibit I.
2.5.15     [Reserved]
2.5.16     Independent Manager Certificate. Lender shall have received an
executed Independent Manager certificate substantially in the form attached as
Exhibit T.
2.5.17     Transaction Costs. Borrower shall have paid or reimbursed Lender for
all title insurance premiums, recording and filing fees, costs of Environmental
Reports, Physical Conditions Reports, appraisals and other reports, the
reasonable fees and costs of Lender’s counsel and all other third party
out-of-pocket expenses incurred in connection with the origination of the Loan.
2.5.18     Material Adverse Effect. No event or condition shall have occurred
since the date of Borrower’s most recent financial statements previously
delivered to Lender which has or could reasonably be expected to have a Material
Adverse Effect. The Operating Income and Operating Expenses of the Property, the
Leases, and all other features of the transaction shall be as represented to
Lender without material adverse change. Neither Borrower nor any of its
constituent Persons shall be the subject of any bankruptcy,

31

--------------------------------------------------------------------------------




reorganization, or insolvency proceeding.
2.5.19     Leases and Rent Roll. Lender shall have received certified copies of
all Leases and Ground Leases to the full extent provided to Borrower by Bank of
America, N.A., the former owner of the Property. Lender shall have received a
certified rent roll of the Property dated within thirty (30) days prior to the
Closing Date.
2.5.20     Reserved.
2.5.21     Tax Lot. Lender shall have received evidence that each Individual
Property constitutes one (I) or more separate tax lots, which evidence shall be
reasonably satisfactory in form and substance to Lender.
2.5.22     Physical Conditions Report. Lender shall have received a Physical
Conditions Report with respect to each Individual Property, which report shall
be satisfactory in form and substance to Lender.
2.5.23     Management Agreement. Lender shall have received a certified copy of
the Management Agreement which shall be satisfactory in form and substance to
Lender.
2.5.24     Appraisal. Lender shall have received an appraisal of the Property,
which shall be satisfactory in form and substance to Lender.
2.5.25     Financial Statements. Lender shall have received certified copies of
financial statements with respect to the Property to the extent available to, or
in the possession of, Borrower.
2.5.26     Further Documents. Lender or its counsel shall have received such
other and further approvals, opinions, documents and information as Lender or
its counsel may have reasonably requested including the Loan Documents in form
and substance satisfactory to Lender and its counsel.


III.    CASH MANAGEMENT
Section 3.1     Cash Management.
3.1.1     Establishment of Accounts. Borrower hereby confirms that, pursuant to
the Account Agreement, it has established with Cash Management Bank, in the name
of Borrower for the benefit of Lender, as secured party, the collection account
(the Collection Account), which has been established as an interest-bearing
deposit account, and the holding account (the Holding Account), which has been
established as a securities account. Both the Collection Account and the Holding
Account and each sub-account of either such account and the funds deposited
therein and securities and other assets credited thereto shall serve as
additional

32

--------------------------------------------------------------------------------




security for the Loan. Pursuant to the Account Agreement, Borrower shall
irrevocably instruct and authorize Cash Management Bank to disregard any and all
orders for withdrawal from the Collection Account or the Holding Account made
by, or at the direction of, Borrower other than to transfer all amounts on
deposit in the Collection Account on a daily basis to the Holding Account.
Pursuant to the Account Agreement, Cash Management Bank on a daily basis shall
transfer all collected and available funds as determined by Cash Management
Bank’s then current funds availability schedule received in the Collection
Account to the Holding Account. Borrower agrees that, prior to the payment in
full of the Indebtedness, the terms and conditions of the Account Agreement
shall not be amended or modified without the prior written consent of Lender
(which consent Lender may grant or withhold in its sole discretion), and if a
Securitization has occurred, the delivery by Borrower of a Rating Agency
Confirmation. In recognition of Lender’s security interest in the funds
deposited into the Collection Account and the Holding Account, Borrower shall
identify both the Collection Account and the Holding Account with the name of
Lender, as secured party. The Collection Account shall be named as follows:
“First States Investors 5000A, LLC f/b/o German American Capital Corporation, as
secured party Collection Account” (Account Number 1015527619). The Holding
Account shall be named as follows: “First States Investors 5000A, LLC f/b/o
German American Capital Corporation, as secured party Holding Account” (Account
Number 1015527627). Borrower confirms that it has established with Cash
Management Bank the following sub-accounts of the Holding Account (each, a
SubAccount and, collectively, the Sub-Accounts and together with the Holding
Account and the Collection Account, the Collateral Accounts), which (i) may be
ledger or book entry subaccounts and need not be actual sub-accounts, (ii) shall
each be linked to the Holding Account, (iii) shall each be a “Securities
Account” pursuant to Article 8 of the UCC and (iv) shall each be an Eligible
Account to which certain funds shall be allocated and from which disbursements
shall be made pursuant to the terms of this Agreement:
(a)     a sub-account for the retention of Account Collateral in respect of
Impositions and Other Charges for the Property with the account number
1015527627AQ2 (the Tax Reserve Account);
(b)     a sub-account for the retention of Account Collateral in respect of
insurance premiums for the Property with the account number 1015527627AQ3 (the
Insurance Reserve Account);
(c) a sub-account for the retention of Account Collateral in respect of Debt
Service on the Loan with the account number 1015527627AQ4 (the Debt Service
Reserve Account);
(d)     a sub-account for the retention of Account Collateral in respect of
reserves for Approved Base Building Work with the account number 1015527627AQ5
(the Structural Reserve Account);
(e)     a sub-account for the retention of Account Collateral in respect of
reserves

33

--------------------------------------------------------------------------------




for tenant improvements and leasing commissions with the account number
1015527627AQ6 (the TI and Leasing Reserve Account);
(f)     a sub-account for the retention of Account Collateral in respect of
reserves for defaults under the BofA Lease with the account number 1015527627AQ7
(the BofA Reserve Account);
(g)     a sub-account for the retention of Account Collateral in respect of
Tenant security deposits (the Security Deposit Account) with the account number
1015527627AQ9; and
(h)     a sub-account for the retention of Account Collateral in respect of
certain Proceeds as more fully set forth in Section 6.2 with the account number
1015527627AQ8 (the Proceeds Reserve Account).
3.1.2     Pledge of Account Collateral. To secure the full and punctual payment
and performance of the Obligations, Borrower hereby collaterally assigns, grants
a security interest in and pledges to Lender, to the extent not prohibited by
applicable law, a first priority continuing security interest in and to the
following property of Borrower, whether now owned or existing or hereafter
acquired or arising and regardless of where located (all of the same,
collectively, the Account Collateral):
(a)     the Collateral Accounts and all cash, checks, drafts, securities
entitlements, certificates, instruments and other property, including, without
limitation, all deposits and/or wire transfers from time to time deposited or
held in, credited to or made to Collateral Accounts;
(b)     any and all amounts invested in Permitted Investments;
(c)     all interest, dividends, cash, instruments, securities entitlements and
other property from time to time received, receivable or otherwise payable in
respect of, or in exchange for, any or all of the foregoing or purchased with
funds from the Collateral Accounts; and
(d)     to the extent not covered by clauses (a), (b) or (c) above, all proceeds
(as defined under the UCC) of any or all of the foregoing.
In addition to the rights and remedies herein set forth, Lender shall have all
of the rights and remedies with respect to the Account Collateral available to a
secured party at law or in equity, including, without limitation, the rights of
a secured party under the UCC, as if such rights

34

--------------------------------------------------------------------------------




and remedies were fully set forth herein.
This Agreement shall constitute a security agreement for purposes of the Uniform
Commercial Code and other applicable law.
3.1.2     Maintenance of Collateral Accounts.
(a)     Borrower agrees that the Collection Account is and shall be maintained
(i) as a “deposit account” (as such term is defined in Section 9-102(a)(29) of
the UCC), (ii) in such a manner that Lender shall have control (within the
meaning of Section 9-104(a)(2) of the UCC) over the Collection Account and (iii)
such that neither the Borrower nor Manager shall have any right of withdrawal
from the Collection Account and, except as provided herein, no Account
Collateral shall be released to the Borrower or Manager from the Collection
Account. Without limiting the Borrower’s obligations under the immediately
preceding sentence, Borrower shall only establish and maintain the Collection
Account with a financial institution that has executed an agreement
substantially in the form of the Account Agreement or in such other form
acceptable to Lender in its sole discretion.
(b)     Borrower agrees that each of the Holding Account and the Sub-Accounts is
and shall be maintained (i) as a “securities account” (as such term is defined
in Section 8-501(a) of the UCC), (ii) in such a manner that Lender shall have
control (within the meaning of Section 8-106(d)(2) of the UCC) over the Holding
Account and any Sub-Account, (iii) such that neither Borrower nor Manager shall
have any right of withdrawal from the Holding Account or the SubAccounts and,
except as provided herein, no Account Collateral shall be released to Borrower
from the Holding Account or the Sub-Accounts, (iv) in such a manner that the
Cash Management Bank shall agree to treat all property credited to the Holding
Account or the Sub‑ Accounts as “financial assets” and (v) such that all
securities or other property underlying any financial assets credited to the
Accounts shall be registered in the name of Cash Management Bank, indorsed to
Cash Management Bank or in blank or credited to another securities account
maintained in the name of Cash Management Bank and in no case will any financial
asset credited to any of the Collateral Accounts be registered in the name of
Borrower, payable to the order of Borrower or specially indorsed to Borrower
except to the extent the foregoing have been specially indorsed to Cash
Management Bank or in blank. Without limiting Borrower’s obligations under the
immediately preceding sentence, Borrower shall only establish and maintain the
Holding Account with a financial institution that has executed an agreement
substantially in the form of the Account Agreement or in such other form
acceptable to Lender in its sole discretion.
3.1.3     Eligible Accounts. The Collateral Accounts shall be Eligible Accounts.
The Collateral Accounts shall be subject to such applicable laws, and such
applicable regulations of the Board of Governors of the Federal Reserve System
and of any other banking or governmental authority, as may now or hereafter be
in effect. Income and interest accruing on the Collateral Accounts or any
investments held in such accounts shall be periodically added to the principal
amount of such account and shall be held, disbursed and applied in accordance
with the

35

--------------------------------------------------------------------------------




provisions of this Agreement and the Account Agreement. Borrower shall be the
beneficial owner of the Collateral Accounts for federal income tax purposes and
shall report all income on the Collateral Accounts.
3.1.4     Deposits into Sub-Accounts. On the date hereof, Borrower has deposited
the following amounts into the Sub-Accounts:
(i)     $3,201,063.67 into the Tax Reserve Account;
(ii)     $637,117.12 into the Insurance Reserve Account;
(iii)     $0 into the Debt Service Reserve Account;
(iv)     $2,484,168.75 into the Structural Reserve Account;
(v)     $205,965.34 into the TI and Leasing Reserve Account;
(vi)     $10,970,618.77 into the BofA Reserve Account;
(vii)     $215,118.63 into the Security Deposit Account; and
(viii)     $0 into the Proceeds Reserve Account.
3.1.5     Monthly Funding of Sub-Accounts.
(a)     Borrower hereby irrevocably authorizes Lender to transfer (and, pursuant
to the Account Agreement shall irrevocably authorize Cash Management Bank to
execute any corresponding instructions of Lender), and Lender shall transfer,
from the Holding Account by 11:00 a.m. New York time on first calendar day of
each calendar month (and, if such day is not a Business Day, then on the
immediately preceding Business Day), or as soon thereafter as sufficient funds
are in the Holding Account to make the applicable transfers, commencing on July
1, 2003, funds in the following amounts and in the following order of priority:
(i)     funds in an amount equal to the Monthly Tax Reserve Amount and any other
amounts required pursuant to Section 16.1 for the month in which the transfer
from the Holding Account is made and transfer the same to the Tax Reserve
Account;
(ii)     funds in an amount equal to the Monthly Insurance Reserve Amount and
any other amounts required pursuant to Section 16.2 for the month in which the
transfer from the Holding Account is made and transfer the same to the Insurance
Reserve Account;
(iii)     funds in an amount equal to the amount of Debt Service due on the

36

--------------------------------------------------------------------------------




Payment Date for the month in which the transfer from the Holding Account is
made and transfer the same to the Debt Service Reserve Account;
(iv)     funds in an amount equal to the Monthly Structural Reserve for the
month in which the transfer from the Holding Account is made and transfer the
same to the Structural Reserve Account;
(v)     funds in an amount equal to the Monthly TI and Leasing Reserve Amount
for the month in which the transfer from the Holding Account is made and
transfer the same to the TI and Leasing Reserve Account;
(vi)     funds in an amount equal to the positive difference, if any, between
the BofA Reserve Amount and the amount held in the BofA Reserve Account on the
date of such transfer and transfer the same to the BofA Reserve Account;
(vii)     funds in an amount equal to the balance (if any) remaining or
deposited in the Holding Account after the foregoing deposits (such remainder
being hereinafter referred to as Excess Cash Flow) and provided no Event of
Default shall have occurred and is then continuing, transfer any Excess Cash
Flow to the Borrower’s Account.
(b)     If Lender shall reasonably determine that there will be insufficient
amounts in the Holding Account to make any of the transfers pursuant to this
Section 3.1.5 inclusive on the date required hereunder, Lender shall provide
notice to Borrower of such insufficiency (except that in no event shall Lender
be required to notify Borrower of any deficiency in the Debt Service Reserve
Account, such deficiency on any Payment Date being an Event of Default) and,
within five (5) Business Days after receipt of said notice and prior to the
expiration of any grace period applicable to such payment, Borrower shall
deposit into the Holding Account an amount equal to the shortfall of available
funds in the Holding Account taking into account any funds which accumulate in
the Holding Account during such five (5) day Business Day period. In addition,
in the event insufficient funds are held in the Tax Reserve Account, the
Insurance Reserve Account, the Debts Service Reserve Account, the Structural
Reserve Account, or the TI and Leasing Reserve Account for any month after
making the transfers from the Holding Account pursuant to this Section 3.1.5 to
make the payments required from such Sub-Accounts pursuant to Section 3.1.6 and
such deficiency arises from a monetary default under the BofA Lease, Lender
shall transfer or direct the Cash Management Bank to transfer funds in the
amount of such deficiency from the BofA Reserve Account to such other
Sub-Account in the amount of such deficiency. Notwithstanding anything to the
contrary contained in this Agreement or in the other Loan Documents, Borrower
shall not be deemed to be in default hereunder or thereunder in the event funds
sufficient for a required transfer are held in an appropriate Sub-Account and
Lender or Cash Management Bank fails to timely make any transfer from such
Sub-Account as contemplated by this Agreement unless due to the negligence or
willful misconduct of Borrower.



37

--------------------------------------------------------------------------------




(c)     Notwithstanding anything to the contrary contained herein or in the
Security Instrument, to the extent that Borrower shall fail to pay any mortgage
recording tax, costs, expenses or other amounts pursuant to Section 19.12 of
this Agreement within the time period set forth therein, Lender shall have the
right, at any time, without notice to Borrower, to withdraw from the Holding
Account, an amount equal to such unpaid taxes, costs, expenses and/or other
amounts and pay such amounts to the Person(s) entitled thereto.
3.1.6     Payments from Sub-Accounts. Borrower irrevocably authorizes Lender to
make and, provided no Event of Default shall have occurred and be continuing,
Lender hereby agrees to make, the following payments from the Sub-Accounts to
the extent of the monies on deposit therefor:
(i)     funds from the Tax Reserve Account to Lender sufficient to permit Lender
to pay (A) Impositions and (B) Other Charges, on the respective due dates
therefor, and Lender shall so pay such funds to the Governmental Authority
having the right to receive such funds;
(ii)     funds from the Insurance Reserve Account to Lender sufficient to permit
Lender to pay insurance premiums for the insurance required to be maintained
pursuant to the terms of this Agreement and the Security Instrument, on the
respective due dates therefor, and Lender shall so pay such funds to the
insurance company having the right to receive such funds;
(iii)     funds from the Debt Service Reserve Account to Lender sufficient to
pay Debt Service on each Payment Date, and Lender, on each Payment Date, shall
apply such funds to the payment of the Debt Service payable on such Payment
Date;
(iv)     no more frequently than once in any calendar month, funds from the
Structural Reserve Account to Borrower funds to reimburse Borrower or to pay for
the cost of Approved Base Building Work;
(v)     no more frequently than once in any calendar month, funds from the TI
and Leasing Reserve Account to the Borrower’s Account to pay for TI and Leasing
Costs; and
(vi)     funds from the Security Deposit Account in amounts and at times as may
be required to refund security deposits to Tenants at the expiration or
termination of Leases.



38

--------------------------------------------------------------------------------




3.1.7     Cash Management Bank.
(a)     Lender shall have the right at Borrower’s sole cost and expense to
replace the Cash Management Bank with a financial institution reasonably
satisfactory to Borrower in the event that (i) the Cash Management Bank fails,
in any material respect, to comply with the Account Agreement, (ii) the Cash
Management Bank named herein is no longer the Cash Management Bank or (iii) the
Cash Management Bank is no longer an Approved Bank. Upon the occurrence and
during the continuance of an Event of Default, Lender shall have the right at
Borrower’s sole cost and expense to replace Cash Management Bank at any time,
without notice to Borrower. Borrower shall cooperate with Lender in connection
with the appointment of any replacement Cash Management Bank and the execution
by the Cash Management Bank and the Borrower of an Account Agreement and
delivery of same to Lender.
(b)     So long as no Event of Default shall have occurred and be continuing,
Borrower shall have the right at its sole cost and expense to replace the Cash
Management Bank with a financial institution that is an Approved Bank provided
that such financial institution and Borrower shall execute and deliver to Lender
an Account Agreement substantially similar to the Account Agreement, dated as of
June 30, 2003, as amended by that certain Omnibus Amendment to Loan Documents,
dated as of the Closing Date.
3.1.8     Borrower’s Account Representations, Warranties and Covenants.
(a)     Borrower represents, warrants and covenants that (i) on or prior to the
date hereof, Borrower has delivered a letter directing all Tenants under the
Leases to mail all checks and wire all funds with respect to any payments due
under such Leases directly to the Collection Account pursuant to a letter
substantially in the form of Exhibit P and (ii) Borrower shall deliver a letter
substantially in the form attached hereto as Exhibit P to Tenants under all
Leases entered into after the date hereof.
(b)     Borrower further represents, warrants and covenants that (i) Borrower
shall cause Manager to deposit all amounts payable to Borrower pursuant to the
Management Agreement directly into the Collection Account, (ii) Borrower shall
payor cause to be paid all Rents, Cash and Cash Equivalents or other items of
Operating Income not covered by the preceding subsection (a) within one Business
Day after receipt thereof by Borrower or its Affiliates directly into the
Collection Account and, until so deposited, any such amounts held by Borrower or
Manager shall be deemed to be Account Collateral and shall be held in trust by
it for the benefit, and as the property, of Lender and shall not be commingled
with any other funds or property of Borrower or Manager, (iii) there are no
accounts other than the Collateral Accounts maintained by Borrower or any other
Person with respect to Property or the collection of Rents, and (iv) so long as
the Loan shall be outstanding, neither Borrower nor any other Person shall open
any other operating accounts with respect to the Property or the collection of
Rents, except for the Collateral Accounts; provided that, Borrower and Manager
shall not be prohibited from utilizing one or more separate accounts for the
disbursement or retention of funds that have been transferred to the Borrower’s
Account pursuant to Section 3.1.5(i).

39

--------------------------------------------------------------------------------




3.1.9     Account Collateral and Remedies.
(a)     Upon the occurrence and during the continuance of an Event of Default,
without additional notice from Lender to Borrower, (i) Lender may, in addition
to and not in limitation of Lender’s other rights, make any and all withdrawals
from, and transfers between and among, the Collateral Accounts as Lender shall
determine in its sole and absolute discretion to pay any Obligations, Operating
Expenses and/or Capital Expenditures for the Property; (ii) all Excess Cash Flow
shall be retained in the Holding Account or applicable Sub-Accounts, and (iii)
Lender may liquidate and transfer any amounts then invested in Permitted
Investments to the Collateral Accounts to which they relate or reinvest such
amounts in other Permitted Investments as Lender may reasonably determine is
necessary to perfect or protect any security interest granted or purported to be
granted hereby or to enable Lender to exercise and enforce Lender’s rights and
remedies hereunder with respect to any Account Collateral or to preserve the
value of the Account Collateral.
(b)     Upon the occurrence and during the continuance of an Event of Default,
Borrower hereby irrevocably constitutes and appoints Lender as Borrower’s true
and lawful attorney-in-fact, with full power of substitution, to execute,
acknowledge and deliver any instruments and to exercise and enforce every right,
power, remedy, option and privilege of Borrower with respect to the Account
Collateral, and do in the name, place and stead of Borrower, all such acts,
things and deeds for and on behalf of and in the name of Borrower, which
Borrower could or might do or which Lender may deem necessary or desirable to
more fully vest in Lender the rights and remedies provided for herein and to
accomplish the purposes of this Agreement. The foregoing powers of attorney are
irrevocable and coupled with an interest. Upon the occurrence and during the
continuance of an Event of Default, Lender may perform or cause performance of
any such agreement, and any reasonable expenses of Lender incurred in connection
therewith shall be paid by Borrower as provided in Section 5.1.16.
(c)     Borrower hereby expressly waives, to the fullest extent permitted by
law, presentment, demand, protest or any notice of any kind in connection with
this Agreement or the Account Collateral. Borrower acknowledges and agrees that
ten (10) days’ prior written notice of the time and place of any public sale of
the Account Collateral or any other intended disposition thereof shall be
reasonable and sufficient notice to Borrower within the meaning of the UCC.
3.1.10     Transfers and Other Liens. Borrower agrees that it will not (i) sell
or otherwise dispose of any of the Account Collateral or (ii) create or permit
to exist any Lien upon or with respect to all or any of the Account Collateral,
except for the Lien granted to Lender under this Agreement.
3.1.11     Reasonable Care. Beyond the exercise of reasonable care in the
custody thereof, Lender shall have no duty as to any Account Collateral in its
possession or control as agent therefor or bailee thereof or any income thereon
or the preservation of rights against any person or otherwise with respect
thereto. Lender shall be deemed to have exercised reasonable care in the custody
and preservation of the Account Collateral in its possession if the

40

--------------------------------------------------------------------------------




Account Collateral is accorded treatment substantially equal to that which
Lender accords its own property, it being understood that Lender shall not be
liable or responsible for any loss or damage to any of the Account Collateral,
or for any diminution in value thereof, by reason of the act or omission of
Lender, its Affiliates, agents, employees or bailees, except to the extent that
such loss or damage results from Lender’s gross negligence or willful
misconduct. In no event shall Lender be liable either directly or indirectly for
losses or delays resulting from any event which may be the basis of an Excusable
Delay, computer malfunctions, interruption of communication facilities, labor
difficulties or other causes beyond Lender’s reasonable control or for indirect,
special or consequential damages except to the extent of Lender’s gross
negligence or willful misconduct. Notwithstanding the foregoing, Borrower
acknowledges and agrees that (i) Lender does not have custody of the Account
Collateral, (ii) Cash Management Bank has custody of the Account Collateral,
(iii) the initial Cash Management Bank was chosen by Borrower and (iv) Lender
has no obligation or duty to supervise Cash Management Bank or to see to the
safe custody of the Account Collateral.
3.1.12     Lender’s Liability.
(a)     Lender shall be responsible for the performance only of such duties with
respect to the Account Collateral as are specifically set forth in this Section
3.1 or elsewhere in the Loan Documents, and no other duty shall be implied from
any provision hereof. Lender shall not be under any obligation or duty to
perform any act with respect to the Account Collateral which would cause it to
incur any expense or liability or to institute or defend any suit in respect
hereof, or to advance any of its own monies. Borrower shall indemnify and hold
Lender, its employees and officers harmless from and against any loss, cost or
damage (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by Lender in connection with the transactions
contemplated hereby with respect to the Account Collateral except as such may be
caused by the gross negligence or willful misconduct of Lender, its employees,
officers or agents.
(b)     Lender shall be protected in acting upon any notice, resolution,
request, consent, order, certificate, report, opinion, bond or other paper,
document or signature believed by it in good faith to be genuine, and, in so
acting, it may be assumed that any person purporting to give any of the
foregoing in connection with the provisions hereof has been duly authorized to
do so. Lender may consult with counsel, and the opinion of such counsel shall be
full and complete authorization and protection in respect of any action taken or
suffered by it hereunder and in good faith in accordance therewith.
3.1.13     Continuing Security Interest. This Agreement shall create a
continuing security interest in the Account Collateral and shall remain in full
force and effect until payment in full of the Indebtedness. Upon payment in full
of the Indebtedness, this security interest shall automatically terminate
without further notice from any party and Borrower shall be entitled to the
return, upon its request, of such of the Account Collateral as shall not have
been sold or otherwise applied pursuant to the terms hereof and Lender shall
execute such instruments and documents as may be reasonably requested by
Borrower to evidence such termination and the

41

--------------------------------------------------------------------------------




release of the Account Collateral.
IV.    REPRESENTATIONS AND WARRANTIES 
Section 4.1     Borrower Representations.  
Borrower represents and warrants as of the Closing Date that: 
4.1.1     Organization. Borrower is a Delaware limited liability company and has
been duly organized and is validly existing and in good standing pursuant to the
laws of the State of Delaware with requisite power and authority to own its
properties and to transact the businesses in which it is now engaged. American
Financial Realty Trust is a Maryland real estate investment trust and has been
duly organized and is validly existing and in good standing pursuant to the laws
of the State of Maryland with requisite power and authority to own its
properties and to transact the businesses in which it is now engaged. Each of
Borrower and the Guarantors has duly qualified to do business and is in good
standing in each jurisdiction where it is required to be so qualified in
connection with its properties, businesses and operations, except where the
failure to be so qualified does not have a material adverse effect upon such
property, businesses and operations. Each of Borrower and the Guarantors possess
all rights, licenses, permits and authorizations, governmental or otherwise,
necessary to entitle it to own its properties and to transact the businesses in
which it is now engaged, and the sole business of Borrower is the management and
operation of the Property. The organizational structure of Borrower is
accurately depicted by the schematic diagram attached hereto as Exhibit K.
Borrower shall not itself change its name, identity, corporate structure or
jurisdiction of organization unless it shall have given Lender ten (10) Business
Days prior written notice of any such change and shall have taken all steps
reasonably requested by Lender to grant, perfect, protect and/or preserve the
security interest granted hereunder to Lender. 
4.1.2     Proceedings. Each of Borrower and the Guarantors has full power to and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the other Loan Documents. This Agreement and
the other Loan Documents have been duly executed and delivered by, or on behalf
of, each of Borrower and the Guarantors, as applicable, and constitute legal,
valid and binding obligations of each of Borrower and the Guarantors, as
applicable, enforceable against each of Borrower and the Guarantors, as
applicable, in accordance with their respective terms, subject only to
applicable bankruptcy, insolvency and similar laws affecting rights of creditors
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law). 
4.1.3     No Conflicts. The execution, delivery and performance of this
Agreement and the other Loan Documents by Borrower and Guarantors, as
applicable, will not conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance (other than pursuant to the Loan
Documents) upon any of the property or assets of Borrower or Guarantors

42

--------------------------------------------------------------------------------




pursuant to the terms of any indenture, mortgage, deed of trust, loan agreement,
partnership agreement or other agreement or instrument to which Borrower or
either Guarantor is a party or by which any of Borrower’s or either Guarantor’s
property or assets is subject (unless consents from all applicable parties
thereto have been obtained), nor will such action result in any violation of the
provisions of any statute or any order, rule or regulation of any Governmental
Authority, and any consent, approval, authorization, order, registration or
qualification of or with any Governmental Authority required for the execution,
delivery and performance by Borrower or either Guarantors of this Agreement or
any other Loan Documents has been obtained and is in full force and effect. 
4.1.4     Litigation. Except as set forth on Schedule III attached hereto, there
are no material arbitration proceedings, governmental investigations, actions,
suits or proceedings at law or in equity by or before any Governmental Authority
now pending or, to the best of Borrower’s knowledge, threatened against or
affecting Borrower, Guarantors or the Property. The actions, suits or
proceedings identified on Schedule III, if determined against Borrower, either
Guarantor or the Property, would not materially and adversely affect the
condition (financial or otherwise) or business of Borrower, either Guarantors or
the condition or operation of the Property. 
4.1.5     Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which is reasonably likely to materially and
adversely affect Borrower or Borrower’s business, properties or assets,
operations or condition, financial or otherwise. Borrower is not in default in
any material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument to
which it is a party or by which Borrower or the Property is bound. Borrower has
no material financial obligation (contingent or otherwise) under any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which Borrower is a party or by which Borrower or the Property is otherwise
bound, other than (a) obligations incurred in the ordinary course of the
operation of the Property and (b) obligations under the Loan Documents.  
4.1.6     Title. Borrower has good, marketable and insurable fee simple title
to, or leasehold estate in, the Land and the Improvements, free and clear of all
Liens whatsoever except the Permitted Encumbrances. Borrower has good and
marketable title to the remainder of the Property, free and clear of all Liens
whatsoever except the Permitted Encumbrances. The Security Instrument, when
properly recorded in the appropriate records, together with any Uniform
Commercial Code financing statements required to be filed in connection
therewith, will create (a) a valid, perfected first mortgage lien on the Land
and the Improvements or the leasehold estate therein, as applicable, subject
only to Permitted Encumbrances, and (b) perfected security interests in and to,
and perfected collateral assignments of, all personalty (including the Leases),
all in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances. There are no claims for payment for work,
labor or materials affecting the Property which are or may become a lien prior
to, or of equal priority with, the Liens created by the Loan Documents. Borrower
represents and warrants that none of the Permitted Encumbrances will materially
and adversely affect (i) the ability of Borrower to pay any of its

43

--------------------------------------------------------------------------------




obligations to any Person as and when due, (ii) the fair market value of the
Property, (iii) the marketability of title to the Property, or (iv) the use or
operation of the Property as presently used and operated as of the Closing Date
and thereafter. Borrower shall preserve its right, title and interest in and to
the Property for so long as the Note remains outstanding and will warrant and
defend same and the validity and priority of the Lien hereof from and against
any and all claims whatsoever other than the Permitted Encumbrances.  
4.1.7     No Bankruptcy Filing. None of Borrower, Manager or Guarantors is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
such entity’s assets or property, and Borrower has no knowledge of any Person
contemplating the filing of any such petition against it or against any
Borrower, Manager or Guarantors.  
4.1.8     [Reserved] 
4.1.9     All Property. The Property constitutes all of the real property,
personal property, equipment and fixtures currently (i) owned or leased by
Borrower or (ii) used in the operation of the business located on the Property,
other than items owned by Manager or any Tenants. 
4.1.10     No Plan Assets. 
(a)     Borrower does not maintain an employee benefit plan as defined by
Section 3 (3) of ERISA, which is subject to Title IV of ERISA, and Borrower (i)
has no knowledge of any material liability which has been incurred or is
expected to be incurred by Borrower which is or remains unsatisfied for any
taxes or penalties with respect to any “employee benefit plan,” within the
meaning of Section 3(3) of ERISA, or any “plan,” within the meaning of Section
4975(e)(1) of the Internal Revenue Code or any other benefit plan (other than a
multiemployer plan) maintained, contributed to, or required to be contributed to
by Borrower or by any entity that is under common control with Borrower within
the meaning of ERISA Section 400l(a)(14) (a Plan) or any plan that would be a
Plan but for the fact that it is a multiemployer plan within the meaning of
ERISA Section 3(37); and (ii) has made and shall continue to make when due all
required contributions to all such Plans, if any. Each such Plan has been and
will be administered in compliance with its terms and the applicable provisions
of ERISA, the Internal Revenue Code, and any other applicable federal or state
law; and no action shall be taken or fail to be taken that would result in the
disqualification or loss of tax-exempt status of any such Plan intended to be
qualified and/or tax exempt; and
(b)     Borrower is not an employee benefit plan, as defined in Section 3(3) of
ERISA, subject to Title I of ERISA, none of the assets of Borrower constitutes
or will constitute plan assets of one or more such plans within the meaning of
29 C.F.R Section 2510.3-101 and Borrower is not a governmental plan within the
meaning of Section 3(32) of ERISA and transactions by or with Borrower are not
subject to state statutes regulating investment of, and fiduciary obligations
with respect to, governmental plans similar to the provisions of Section 406   

44

--------------------------------------------------------------------------------




of ERISA or Section 4975 of the Code currently in effect, which prohibit or
otherwise restrict the transactions contemplated by this Agreement. 
4.1.11     Compliance. Borrower and the Property and the use thereof comply in
all material respects with all applicable Legal Requirements, including, without
limitation, building and zoning ordinances and codes. To the best of Borrower’s
knowledge, Borrower is not in default or in violation of any order, writ,
injunction, decree or demand of any Governmental Authority. To the best of
Borrower’s knowledge, there has not been committed by Borrower any act or
omission affording the federal government or any other Governmental Authority
the right of forfeiture as against the Property or any part thereof or any
monies paid in performance of Borrower’s obligations under any of the Loan
Documents. Borrower is in compliance with the Patriot Laws. 
4.1.12     Financial Information. To the best of Borrower’s knowledge, all
financial data including, without limitation, the statements of cash flow and
income and operating expense, that have been delivered by or on behalf of
Borrower to Lender in respect of the Property (i) are true, complete and correct
in all material respects, (ii) fairly represent the financial condition of the
Property as of the date of such reports, and (iii) to the extent prepared or
audited by an independent certified public accounting firm, have been prepared
in accordance with GAAP throughout the periods covered, except as disclosed
therein. Borrower does not have any contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to Borrower and could
reasonably be expected to have a Material Adverse Effect. 
4.1.13     Condemnation. Except as set forth on Schedule III hereto, no material
condemnation has been commenced or, to Borrower’s knowledge, is contemplated
with respect to all or any portion of the Property or for the relocation of
roadways providing access to the Property.
 4.1.14     Federal Reserve Regulations. None of the proceeds of the Loan will
be used for the purpose of purchasing or carrying any “margin stock” as defined
in Regulation U, Regulation X or Regulation T or for the purpose of reducing or
retiring any Indebtedness which was originally incurred to purchase or carry
“margin stock” or for any other purpose which might constitute this transaction
a “purpose credit” within the meaning of Regulation U or Regulation X. As of the
Closing Date, Borrower does not own any “margin stock.”  
4.1.15     Utilities and Public Access. Each Individual Property has rights of
access to public ways and is served by water, sewer, sanitary sewer and storm
drain facilities adequate to service the Property for its intended uses. All
utilities necessary to the existing use of the Property are located either in
the public right-of-way abutting the Property (which are connected so as to
serve the Property without passing over other property) or in recorded easements
serving the Property and such easements are set forth in and insured by the
Title Policy. All roads necessary for the use of the Property for its current
purposes have been completed and, if necessary, dedicated to public use.

45

--------------------------------------------------------------------------------




 4.1.16     Not a Foreign Person. Borrower is not a foreign person within the
meaning of § 1445(f)(3) of the Code. 
4.1.17     Separate Lots. Each Individual Parcel is comprised of one (1) or more
contiguous parcels which constitute a separate tax lot or lots and does not
constitute or include a portion of any other tax lot not a part of such
Individual Parcel. 
4.1.18     Assessments. To the best of Borrower’s knowledge, there are no
pending or proposed special or other assessments for public improvements or
otherwise affecting the Property, nor are there any contemplated improvements to
the Property that may result in such special or other assessments. 
4.1.19     Enforceability. The Loan Documents are not subject to any existing
right of rescission, set-off, counterclaim or defense by Borrower, including the
defense of usury, nor would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable (subject to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally, and subject as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law)), and Borrower has not asserted any right of
rescission, set-off, counterclaim or defense with respect thereto. 
4.1.20     No Prior Assignment. There are no prior sales, transfers or
assignments of the Leases or any portion of the Rents due and payable or to
become due and payable which are presently outstanding following the funding of
the Loan, other than those being terminated or assigned to Lender concurrently
herewith. 
4.1.21     Insurance. Borrower has obtained and has delivered to Lender
certificates evidencing all insurance policies required under this Agreement,
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. Borrower has not, and to the best of Borrower’s knowledge no
Person has, done by act or omission anything which would impair the coverage of
any such policy. 
4.1.22     Use of Property. The Property is used exclusively for office, bank
branch, bank operation center and retail purposes and other appurtenant and
related uses.  
4.1.23     Licenses. Except as described on the zoning reports for each
Individual Property prepared by The Planning and Zoning Resource Corporation and
delivered to Lender prior to the Closing Date, all certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits required of Borrower for the legal use, occupancy and
operation of the Property as office buildings, bank branches and bank operations
centers (collectively, the Licenses), have been obtained and are in full force
and effect, except where the failure to have any License would not reasonably be
expected to have a material adverse effect on the current use and occupancy of
the affected Individual Property. Borrower

46

--------------------------------------------------------------------------------




shall keep and maintain all Licenses necessary for the operation of the Property
as office buildings, bank branches and bank operations centers. The use being
made of the Property is in conformity with the certificate of occupancy issued
for the Property. 
4.1.24     [Reserved] 
4.1.25     Physical Condition. To the best of Borrower’s knowledge, and except
as expressly disclosed in the Physical Conditions Report, the Property,
including, without limitation, all buildings, Improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components, are in
good condition, order and repair in all material respects; to the best of
Borrower’s knowledge, and except as disclosed in the Physical Conditions Report,
there exists no structural or other material defects or damages in or to the
Property, whether latent or otherwise, and Borrower has not received any written
notice from any insurance company or bonding company of any defects or
inadequacies in the Property, or any part thereof, which would adversely affect
the insurability of the same or cause the imposition of extraordinary premiums
or charges thereon or of any termination or threatened termination of any policy
of insurance or bond. 
4.1.26     Boundaries. To the best of Borrower’s knowledge and in reliance on
the Surveys, (a) all of the Improvements lie wholly within the boundaries and
building restriction lines of the Real Property, (b) no improvements on
adjoining properties encroach upon the Real Property, and (c) no easements or
other encumbrances upon the Individual Property encroach upon any of the
Improvements, except in each case where such encroachment would not have a
material adverse effect on the value or marketability of the Real Property or,
if it could have such an effect, where such encroachment is insured against by
the Title Policy. 
4.1.27     Leases. The Property is not subject to any Leases other than the
Leases described in the certified rent roll delivered in connection with the
origination of the Loan. Such certified rent roll is true, complete and correct
in all material respects as of the date set forth therein. No Person has any
possessory interest in the Property or right to occupy the same except under and
pursuant to the provisions of the Leases. The current Leases are in full force
and effect and to Borrower’s knowledge, there are no material defaults
thereunder by either party (other than as expressly disclosed on the certified
rent roll delivered to Lender or the Tenant estoppel certificates delivered to
Lender in connection with the closing of the Loan) and there are no conditions
that, with the passage of time or the giving of notice, or both, would
constitute material defaults thereunder. No Rent has been paid more than one (1)
month in advance of its due date, except as disclosed in the Tenant estoppel
certificates delivered to Lender in connection with the closing of the Loan.
There has been no prior sale, transfer or assignment, hypothecation or pledge by
Borrower of any Lease or of the Rents received therein, which will be
outstanding following the funding of the Loan, other than those being assigned
to Lender concurrently herewith. No Tenant under any Lease has a right or option
pursuant to such Lease or otherwise to purchase all or any part of the property
of which the leased premises are a part except as

47

--------------------------------------------------------------------------------




disclosed in the Tenant estoppel certificates delivered to Lender. 
4.1.28     Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable Legal Requirements currently in effect in
connection with the transfer of the Property to Borrower have been or will be
promptly paid, and the granting and recording of the Security Instrument and the
UCC financing statements required to be filed in connection with the Loan have
been or will be promptly made. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Security Instrument, have been or will be promptly paid.
4.1.29     Single Purpose Entity/Separateness. 
(a)     Until the Indebtedness has been paid in full, Borrower hereby
represents, warrants and covenants that Borrower is, shall be, and shall
continue to be, a Single Purpose Entity. 
(b)     All of the assumptions made in the Non-Consolidation Opinion, including,
but not limited to, any exhibits attached thereto, are true and correct in all
respects and any assumptions made in any subsequent non-consolidation opinion
delivered in connection with the Loan Documents (an Additional Non-Consolidation
Opinion), including, but not limited to, any exhibits attached thereto, will
have been and shall be true and correct in all respects. Borrower has complied
and will comply with all of the assumptions made with respect to it in the
Non-Consolidation Opinion. Borrower will have complied and will comply with all
of the assumptions made with respect to it in any Additional Non-Consolidation
Opinion. Each entity other than Borrower with respect to which an assumption
shall be made in any Additional NonConsolidation Opinion will have complied and
will comply with all of the assumptions made with respect to it in any
Additional Non-Consolidation Opinion. 
4.1.30     Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder. The Manager is an affiliate of Borrower. 
4.1.31     Illegal Activity. No portion of the Property has been or will
be purchased with proceeds of any illegal activity. 
4.1.32     No Change in Facts or Circumstances; Disclosure. All
financial statements and rent rolls submitted by Borrower in connection with the
Loan are accurate, complete and correct in all material respects. All other
written information, reports, certificates and other documents submitted by
Borrower to Lender in connection with the Loan are, to the best of Borrower’s
knowledge, accurate, complete and correct in all material respects. Except

48

--------------------------------------------------------------------------------




with respect to such representations and warranties contained in this Agreement
or in any other Loan Document which are qualified as being made to the best of
Borrower’s knowledge, all representations and warranties made by Borrower in
this Agreement or in any other Loan Document, are accurate, complete and correct
in all material respects. There has been no material adverse change known to
Borrower in any condition, fact, circumstance or event that would make any such
information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects the Property or the
business operations or the financial condition of Borrower. Borrower has
disclosed to Lender all material facts known to Borrower and has not failed to
disclose any material fact known to Borrower that is likely to cause any
representation or warranty made herein to be materially misleading. 
4.1.33     Tax Filings. Borrower has filed (or has obtained effective extensions
for filing) all federal, state and local tax returns required to be filed and
has paid or made adequate provision for the payment of all federal, state and
local taxes, charges and assessments payable by Borrower. 
4.1.34     Solvency/Fraudulent Conveyance. Borrower (a) has not entered into the
transaction contemplated by this Agreement or any Loan Document with the actual
intent to hinder, delay, or defraud any creditor and (b) has received reasonably
equivalent value in exchange for its obligations under the Loan Documents. After
giving effect to the Loan, the fair saleable value of Borrower’s assets exceeds
and will, immediately following the making of the Loan, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its Debts as such Debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur Debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such Debt and liabilities as they mature
(taking into account the timing and amounts of cash to be received by Borrower
and the amounts to be payable on or in respect of obligations of Borrower). 
4.1.35     Investment Company Act. Borrower is not (a) an investment company or
a company Controlled by an investment company, within the meaning of the
Investment Company Act of 1940, as amended, (b) a holding company or a
subsidiary company of a holding company or an affiliate of either a holding
company or a subsidiary company within the mean of the Public Utility Holding
Company Act of 1935, as amended or (c) subject to any other federal or state law
or regulation which purports to restrict or regulate its ability to
borrow money. 

49

--------------------------------------------------------------------------------




4.1.36     [Reserved] 
4.1.37     Labor. No organized work stoppage or labor strike is pending
or threatened by employees and other laborers at the Property. Neither Borrower
nor Manager (i) is involved in or threatened with any labor dispute, grievance
or litigation relating to labor matters involving any employees and other
laborers at the Property, including, without limitation, violation of any
federal, state or local labor, safety or employment laws (domestic or
foreign) and/or charges of unfair labor practices or discrimination complaints,
(ii) has engaged in any unfair labor practices within the meaning of the
National Labor Relations Act or the Railway Labor Act or (iii) is a party to, or
bound by, any collective bargaining agreement or union contract with respect to
employees and other laborers at the Property and no such agreement or contract
is currently being negotiated by the Borrower, Manager or any of its
Affiliates. 
4.1.38     Brokers. Neither Borrower nor Lender has dealt with any broker or
finder with respect to the transactions contemplated by the Loan Documents and
neither party has done any acts, had any negotiations or conversations, or made
any agreements or promises which will in any way create or give rise to any
obligation or liability for the payment by either party of any brokerage fee,
charge, commission or other compensation to any Person with respect to the
transactions contemplated by the Loan Documents. Borrower and Lender shall
each indemnify and hold harmless the other from and against any loss, liability,
cost or expense, including any judgments, attorneys’ fees, or costs of appeal,
incurred by the other party and arising out of or relating to any breach or
default by the indemnifying party of its representations, warranties and/or
agreements set forth in this Section 4.1.38. The provisions of this
Section 4.1.38 shall survive the expiration and termination of this Agreement
and the payment of the Indebtedness. 
4.1.39     No Other Debt. Borrower has not borrowed or received debt financing
that has not been heretofore repaid in full, other than the Permitted Debt. 
4.1.40     Taxpayer Identification Number. Borrower’s Federal
taxpayer identification number is 16-1671079. 
4.1.41     Leases and REAs. Borrower represents that it has heretofore delivered
to Lender true and complete copies of all Leases, Ground Leases and REAs and any
and all amendments or modifications thereof. No events or circumstances exist
which with or without the giving of notice, the passage of time or both, may
constitute a default on the part of Borrower under any Leases, Ground Leases or
REAs. Borrower or its predecessors have complied with and performed all of its
or their material construction, improvement and alteration obligations with
respect to the Property required as of the date hereof and any other obligations
under the other REAs, Ground Leases or the Leases that are required as of the
date hereof have either been complied with or the failure to comply with the
same does not and could not reasonably be expected to have a Material Adverse
Effect. The REAs are in full force and effect and neither Borrower nor, to
Borrower’s knowledge, any other party to the REAs, is in default thereunder, and
to the best of Borrower’s knowledge, there are no conditions which, with the
passage of time 

50

--------------------------------------------------------------------------------




or the giving of notice, or both, would constitute a default thereunder. The
REAs have not been modified, amended or supplemented except as set forth on
Schedule IV. 
Section 4.2     Survival of Representations. Borrower agrees that all of
the representations and warranties of Borrower set forth in Section 4.1 and
elsewhere in this Agreement and in the other Loan Documents shall be deemed
given and made as of the date of the funding of the Loan and survive for so long
as any amount remains owing to Lender under this Agreement or any of the other
Loan Documents by Borrower or Guarantors unless a longer survival period is
expressly stated in a Loan Document with respect to a specific representation
or warranty, in which case, for such longer period. All representations,
warranties, covenants and agreements made in this Agreement or in the other Loan
Documents by Borrower shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf. 
V.     BORROWER COVENANTS
Section 5.1     Affirmative Covenants.
From the Closing Date and until payment and performance in full of all
obligations of Borrower under the Loan Documents, Borrower hereby covenants and
agrees with Lender that:
5.1.1     Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrower, and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower, as applicable, without the prior written consent
of Lender.
5.1.2     Existence; Compliance with Legal Requirements; Insurance. Subject to
Borrower’s right of contest pursuant to Section 7.3, Borrower shall at all times
comply and cause the Property to be in compliance with all Legal Requirements
applicable to the Borrower and the Property and the uses permitted upon the
Property. Borrower shall do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its existence, rights,
licenses, permits and franchises necessary to comply with all Legal Requirements
applicable to it and the Property. There shall never be committed by Borrower,
and Borrower shall not knowingly permit any other Person in occupancy of or
involved with the operation or use of the Property to commit, any act or
omission affording the federal government or any state or local government the
right of forfeiture as against the Property or any part thereof or any monies
paid in performance of Borrower’s obligations under any of the Loan Documents.
Borrower hereby covenants and agrees not to commit, knowingly permit or suffer
to exist any act or omission affording such right of forfeiture. Borrower shall
at all times maintain, preserve and protect all franchises and trade names and
preserve all the remainder of its property used in the conduct of its business
and shall keep the Property in good working order and repair, and from

51

--------------------------------------------------------------------------------




time to time make, or cause to be made, all reasonably necessary repairs,
renewals, replacements, betterments and improvements thereto, all as more fully
set forth in the Security Instrument. Borrower shall keep the Property insured
at all times to such extent and against such risks, and maintain liability and
such other insurance, as is more fully set forth in this Agreement. Borrower
shall at all times comply with the Patriot Laws.
5.1.3     Litigation. Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened in writing against
Borrower which, if determined adversely to Borrower would have a Material
Adverse Effect.
5.1.4     Single Purpose Entity.
(a)     Borrower has been since the date of its formation and shall remain a
Single Purpose Entity.
(b)     Borrower shall continue to maintain its own deposit account or accounts,
separate from those of any Affiliate, with commercial banking institutions. None
of the funds of Borrower will be diverted to any other Person or for other than
business uses of Borrower, nor will such funds be commingled with the funds of
any other Affiliate.
(c)     To the extent that Borrower shares the same officers or other employees
as any of its Affiliates, the salaries of and the expenses related to providing
benefits to such officers and other employees shall be fairly allocated among
such entities, and each such entity shall bear its fair share of the salary and
benefit costs associated with all such common officers and employees.
(d)     To the extent that Borrower jointly contracts with any of its
Affiliates, as applicable, to do business with vendors or service providers or
to share overhead expenses, the costs incurred in so doing shall be allocated
fairly among such entities, and each such entity shall bear its fair share of
such costs. To the extent that Borrower contracts or does business with vendors
or service providers where the goods and services provided are partially for the
benefit of any other Person, the costs incurred in so doing shall be fairly
allocated to or among such entities for whose benefit the goods and services are
provided, and each such entity shall bear its fair share of such costs. All
material transactions between (or among) Borrower and any of its respective
Affiliates shall be conducted on substantially the same terms (or on more
favorable terms for Borrower) as would be conducted with third parties.
(e)     To the extent that Borrower or any of its Affiliates have offices in the
same location, there shall be a fair and appropriate allocation of overhead
costs among them, and each such entity shall bear its fair share of such
expenses.
(f)     Borrower shall conduct its affairs strictly in accordance with its
organizational documents, and observe all necessary, appropriate and customary
corporate, limited liability company or partnership formalities, as applicable,
including, but not limited to,

52

--------------------------------------------------------------------------------




obtaining any and all members’ consents necessary to authorize actions taken or
to be taken, and maintaining accurate and separate books, records and accounts,
including, without limitation, payroll and intercompany transaction accounts.
(g)     In addition, Borrower shall: (i) maintain books and records separate
from those of any other Person; (ii) maintain its assets in such a manner that
it is not more costly or difficult to segregate, identify or ascertain such
assets; (iii) hold regular meetings of its board of directors, shareholders,
partners or members, as the case may be, and observe all other corporate,
partnership or limited liability company, as the case may be, formalities; (iv)
hold itself out to creditors and the public as a legal entity separate and
distinct from any other entity; (v) prepare separate tax returns and financial
statements, or if part of a consolidated group, then it will be shown as a
separate member of such group; (vi) transact all business with its Affiliates on
an arm’s-length basis and pursuant to enforceable agreements; (vii) conduct
business in its name and use separate stationery, invoices and checks; (viii)
not commingle its assets or funds with those of any other Person; and (ix) not
assume, guarantee or pay the debts or obligations of any other Person.
5.1.5     Consents. If Borrower is a corporation, the board of directors of such
Person may not take any action requiring the unanimous affirmative vote of 100%
of the members of the board of directors unless all of the directors, including
the Independent Directors, shall have participated in such vote. If Borrower is
a limited liability company, (a) if such Person is managed by a board of
managers, the board of managers of such Person may not take any action requiring
the unanimous affirmative vote of 100% of the members of the board of managers
unless all of the managers, including the Independent Managers, shall have
participated in such vote, (b) if such Person is not managed by a board of
managers, the members of such Person may not take any action requiring the
affirmative vote of 100% of the members of such Person unless all of the
members, including the Independent Members, shall have participated in such
vote. An affirmative vote of 100% of the directors, board of managers or
members, as applicable, of Borrower shall be required to (i) file a bankruptcy
or insolvency petition or otherwise institute insolvency proceedings or to
authorize Borrower to do so or (ii) file an involuntary bankruptcy petition
against any Affiliate, Manager, or any Affiliate of Manager. Furthermore,
Borrower’s formation documents shall expressly state that for so long as the
Loan is outstanding, neither Borrower shall not be permitted to (i) dissolve,
liquidate, consolidate, merge or sell all or substantially all of Borrower’s
assets other than in connection with the repayment of the Loan or (ii) engage in
any other business activity and such restrictions shall not be modified or
violated for so long as the Loan is outstanding.
5.1.6     Access to Property. Borrower shall permit agents, representatives and
employees of Lender and the Rating Agencies to inspect the Property or any part
thereof during normal business hours on Business Days upon reasonable advance
notice, subject to such limitations on such access provided by the Leases.

53

--------------------------------------------------------------------------------




5.1.7     Notice of Default. Borrower shall promptly advise Lender (a) of any
event or condition that has or is likely to have a Material Adverse Effect and
(b) of the occurrence of any Default or Event of Default of which Borrower has
knowledge.
5.1.8     Cooperate in Legal Proceedings. Borrower shall cooperate fully with
Lender with respect to any proceedings before any court, board or other
Governmental Authority which would reasonably be expected to affect in any
material adverse way the rights of Lender hereunder or under any of the other
Loan Documents and, in connection therewith, permit Lender, at its election, to
participate in any such proceedings which may have a Material Adverse Effect.
5.1.9     Perform Loan Documents. Borrower shall observe, perform and satisfy
all the terms, provisions, covenants and conditions of, and shall pay when due
all costs, fees and expenses to the extent required, under the Loan Documents
executed and delivered by, or applicable to, Borrower.
5.1.10     Insurance.
(a)     Borrower shall cooperate with Lender in obtaining for Lender the
benefits of any Proceeds lawfully or equitably payable in connection with the
Property, and Lender shall be’ reimbursed for any expenses incurred in
connection therewith (including reasonable attorneys’ fees and disbursements)
out of such Proceeds.
(b)     Borrower shall comply with all Insurance Requirements and shall not
bring or keep or permit to be brought or kept any article upon any of the
Property or cause or permit any condition to exist thereon which would be
prohibited by any Insurance Requirement, or would invalidate insurance coverage
required hereunder to be maintained by Borrower on or with respect to any part
of the Property pursuant to Section 6.1. 
5.1.11     Further Assurances: Separate Notes: Bifurcation.
(a)     Borrower shall execute and acknowledge (or cause to be executed and
acknowledged) and deliver to Lender all documents, and take all actions,
reasonably required by Lender from time to time to confirm the rights created or
now or hereafter intended to be created under this Agreement and the other Loan
Documents and any security interest created or purported to be created
thereunder, to protect and further the validity, priority and enforceability of
this Agreement and the other Loan Documents, to subject to the Loan Documents
any property of Borrower intended by the terms of anyone or more of the Loan
Documents to be encumbered by the Loan Documents, or otherwise carry out the
purposes of the Loan Documents and the transactions contemplated thereunder.
Borrower agrees that it shall, upon request and at the sole cost and expense of
Borrower, provide any new Opinions of Counsel required by the Rating Agencies
with respect to any matters covered by any opinions given by Borrower’s counsel
on the Closing Date. Borrower agrees that it shall, upon request and at the sole
cost and expense of Borrower, reasonably cooperate with Lender in connection
with any request by Lender to

54

--------------------------------------------------------------------------------




sever this Note into two (2) or more separate substitute notes in an aggregate
principal amount equal to the Principal Amount and to reapportion the Loan among
such separate substitute notes, including, without limitation, by executing and
delivering to Lender new substitute notes to replace the Note, amendments to or
replacements of existing Loan Documents to reflect such severance and/or
Opinions of Counsel with respect to such substitute notes, amendments and/or
replacements. Any such substitute notes may (a) as among themselves be pari
passu, senior and subordinate or otherwise and/or (b) have varying principal
amounts, maturity dates and economic terms, provided, however, that (i) the
substitute notes shall provide for amortization and repayment of the Principal
Amount on a weighted average basis over a period not less than the amortization
period provided under the Note immediately prior to the issuance of the
substitute notes; (ii) the initial weighted average Interest Rate for the term
of the substitute notes shall not exceed the Interest Rate under the Note
immediately prior to the issuance of such substitute notes; and (iii) except as
provided in the last sentence of this Section 5.1.11(a), the financial terms of
the Loan, taken as a whole, shall be equivalent to those prior to the severance
of the Note, and the other terms shall not change in a manner which is adverse
to Borrower (such conditions identified in the foregoing clauses (i), (ii) and
(iii), the Amendment Conditions). Prior to the occurrence and continuance of an
Event of Default, voluntary prepayments during the Limited Prepayment Period in
connection with a Property Release of a Designated Release Property and
mandatory prepayments in connection with the receipt of Proceeds shall be
applied pro rata against each of the substitute notes. Upon the occurrence and
during the continuance of an Event of Default, Lender may apply payment of all
sums due under such substitute notes in such order and priority as Lender shall
elect in its sole and absolute discretion.
(b)     In addition, Borrower shall, at Borrower’s sole cost and expense:
(i)     furnish to Lender, to the extent not otherwise already furnished to
Lender and reasonably acceptable to Lender, all instruments, documents, boundary
surveys, footing or foundation surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, and each and every
other document, certificate, agreement and instrument required to be furnished
by Borrower pursuant to the terms of the Loan Documents;
(ii)     execute and deliver, from time to time, such further instruments
(including, without limitation, delivery of any financing statements under the
UCC) as may be reasonably requested by Lender to confirm the Lien of the
Security Instrument on any Building Equipment, Operating Asset or any
Intangible;
(iii)     execute and deliver to Lender such documents, instruments,
certificates, assignments and other writings, and do such other acts necessary
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require; and
(iv)     do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the carrying out of the terms and conditions of
this Agreement and the other Loan Documents, as Lender shall reasonably require
from time to time.

55

--------------------------------------------------------------------------------




(c)     Borrower further agrees that if, in connection with the Securitization,
it is determined by the Rating Agencies that a portion of the Securitization
would not receive an “investment grade” rating unless the principal amount of
the Loan were to be decreased and, as a result, the principal amount of the Loan
is decreased, then the Borrower shall take all actions as are necessary to
effect as “bifurcation” of the Loan by severing a portion of the Loan into a
mezzanine loan and Borrower shall execute and deliver any and all necessary
amendments or modifications to the Loan Documents and any mezzanine loan
documents as shall be required by Lender. Notwithstanding the foregoing, Lender
agrees that any “resizing” of the Loan shall not change the financial terms of
the Loan, taken as a whole, or change any other terms of the Loan, in a manner
which is adverse to Borrower. Any bifurcation of a portion of the Loan into a
mezzanine loan shall be without cost to Borrower.
5.1.12     Mortgage Taxes. Borrower shall pay all taxes, charges, filing,
registration and recording fees, excises and levies payable with respect to the
Note or the Liens created or secured by the Loan Documents, other than income,
franchise and doing business taxes imposed on Lender.
5.1.13     Operation.
(a)     Borrower shall, and shall cause Manager to, (i) promptly perform and/or
observe all of the covenants and agreements required to be performed and
observed by it under the Management Agreement and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any “event of default” under the Management Agreement of which
it is aware; (iii) promptly deliver to Lender a copy of each financial
statement, capital expenditures plan, property improvement plan and any other
notice, report and estimate received by it under the Management Agreement; and
(iv) enforce in a commercially reasonable manner the performance and observance
of all of the covenants and agreements required to be performed and/or observed
by the Manager under the Management Agreement.
5.1.14     Business and Operations. Borrower shall continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Property.
Borrower shall qualify to do business and shall remain in good standing under
the laws of the State in which each parcel of the Property is located and as and
to the extent required for the ownership, maintenance, management and operation
of the Property.
5.1.15     Title to the Property. Borrower shall warrant and defend (a) its
title to the Property and every part thereof, subject only to Liens permitted
hereunder (including Permitted Encumbrances) and (b) the validity and priority
of the Liens of the Security Instrument, the Assignment of Leases and this
Agreement on the Property, subject only to Liens permitted hereunder (including
Permitted Encumbrances), in each case against the claims of all Persons
whomsoever. To the extent not paid to Lender under Lender’s Title Policy,
Borrower shall

56

--------------------------------------------------------------------------------




reimburse Lender for any losses, costs, damages or expenses (including
reasonable attorneys’ fees and court costs) incurred by Lender if an interest in
the Property, other than as permitted hereunder, is claimed by another Person.
5.1.16     Costs of Enforcement. In the event (a) that this Agreement or any
Security Instrument is foreclosed upon in whole or in part or that this
Agreement or any Security Instrument is put into the hands of an attorney for
collection, suit, action or foreclosure, (b) of the foreclosure of any security
agreement prior to or subsequent to this Agreement in which proceeding Lender is
made a party, or a mortgage prior to or subsequent to any Security Instrument in
which proceeding Lender is made a party, or (c) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower or any of its
constituent Persons or an assignment by Borrower or any of its constituent
Persons for the benefit of its creditors, Borrower, its successors or assigns,
shall be chargeable with and agrees to pay all costs of collection and defense,
including reasonable attorneys’ fees and costs, incurred by Lender or Borrower
in connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, together with all required service or use
taxes.
5.1.17     Estoppel Statement. 
(a) Borrower shall, from time to time, upon thirty (30) days’ prior
written request from Lender, execute, acknowledge and deliver to the Lender, an
Officer’s Certificate, stating that this Agreement and the other Loan Documents
are unmodified and in full force and effect (or, if there have been
modifications, that this Agreement and the other Loan Documents are in full
force and effect as modified and setting forth such modifications), stating the
amount of accrued and unpaid interest and the outstanding principal amount of
the Note and containing such other information with respect to the Borrower, the
Property and the Loan as Lender shall reasonably request. The estoppel
certificate shall also state either that no Event of Default exists hereunder
or, if any Event of Default shall exist hereunder, specify such Event of Default
and the steps being taken to cure such Event of Default.
(b) Borrower shall use commercially reasonable efforts to deliver to
Lender, within fifteen (15) Business Days of Lender’s request, tenant estoppel
certificates from each Tenant in substantially the form and substance of the
estoppel certificate set forth in Exhibit G provided that Borrower shall not be
required to deliver such certificates from anyone tenant more frequently than
one time in any calendar year and shall not be required to make a blanket
request for estoppel certificates from all of the tenants at the Property more
than one time in every twenty-four months. 
5.1.18     Loan Proceeds. Borrower shall use the proceeds of the Loan received
by it on the Closing Date only for the purposes set forth in Section 2.1.4.

57

--------------------------------------------------------------------------------




5.1.19     No Joint Assessment. Borrower shall not suffer, permit or initiate
the joint assessment of the Property (a) with any other real property
constituting a tax lot separate from the Property and (b) which constitutes real
property with any portion of the Property which may be deemed to constitute
personal property, or any other procedure whereby the lien of any taxes which
may be levied against such personal property shall be assessed or levied or
charged to such real property portion of the Property.
5.1.20    No Further Encumbrances. Borrower shall do, or cause to be done, all
things necessary to keep and protect the Property and all portions thereof
unencumbered from any Liens, easements or agreements granting rights in or
restricting the use or development of the Property, except for (a) Permitted
Encumbrances, (b) Liens permitted pursuant to the Loan Documents, (c) Liens for
Impositions prior to the imposition of any interest, charges or expenses for the
non-payment thereof and (d) any Liens permitted pursuant to Leases.
5.1.21     Leases and REAs. Borrower shall promptly after receipt thereof
deliver to Lender a copy of any notice received with respect to the REAs and the
Leases claiming that Borrower is in default in the performance or observance of
any of the material terms, covenants or conditions of any of the REAs or the
Leases.
Section 5.2     Negative Covenants.
From the Closing Date until payment and performance in full of all obligations
of Borrower under the Loan Documents or the earlier release of the Lien of this
Agreement or the Security Instrument in accordance with the terms of this
Agreement and the other Loan Documents, Borrower covenants and agrees with
Lender that it will not do, directly or indirectly, any of the following:
5.2.1     Incur Debt. Incur, create or assume any Debt other than Permitted Debt
or Transfer or lease all or any part of the Property or any interest therein,
except as permitted in the Loan Documents;
5.2.2     Encumbrances. Incur, create or assume or permit the incurrence,
creation or assumption of any Debt secured by an interest in Borrower and shall
not Transfer or permit the Transfer of any interest in Borrower except as
permitted pursuant to Article VIII;
5.2.3     Engage in Different Business. Engage, directly or indirectly, in any
business other than that of entering into this Agreement and the other Loan
Documents to which Borrower is a party and the use, ownership, management,
leasing, renovation, financing, development, operation and maintenance of the
Property and activities related thereto;

58

--------------------------------------------------------------------------------




5.2.4     Make Advances. Make advances or make loans to any Person, or hold any
investments, except as expressly permitted pursuant to the terms of this
Agreement or any other Loan Document;
5.2.5     Partition. Partition any Individual Property;
5.2.6     Commingle. Commingle its assets with the assets of any of its
Affiliates;
5.2.7     Guarantee Obligations. Guarantee any obligations of any Person;
5.2.8     Transfer Assets. Transfer any asset other than in the ordinary course
of business or Transfer any interest in the Property except as may be permitted
hereby or in the other Loan Documents;
5.2.9     Amend Organizational Documents. Amend or modify any of its
organizational documents without Lender’s consent, other than in connection with
any Transfer permitted pursuant to Article VIII or to reflect any change in
capital accounts, contributions, distributions, allocations or other provisions
that do not and could not reasonably be expected to have a Material Adverse
Effect and provided that Borrower remains a Single Purpose Entity;
5.2.10     Dissolve. Dissolve, wind-up, terminate, liquidate, merge with or
consolidate into another Person, except as expressly permitted pursuant to this
Agreement;
5.2.11     Bankruptcy. (i) File a bankruptcy or insolvency petition or otherwise
institute insolvency proceedings or (ii) file or solicit the filing of an
involuntary bankruptcy petition against Borrower, Manager or any Affiliate of
Borrower or Manager, without obtaining the prior consent of all of the
Independent Managers;
5.2.12     ERISA. Engage in any activity that would subject it to regulation
under ERISA or qualify it as an “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) to which ERISA applies and Borrower’s assets do not and
will not constitute plan assets within the meaning of 29 C.F.R. Section
2510.3-101;
5.2.13     Distributions. From and after the occurrence and during the
continuance of an Event of Default, make any distributions to or for the benefit
of any of its partners or members or its or their Affiliates;
5.2.14     Manager.
(a)     Borrower shall not, without the prior written consent of Lender, which
consent shall not be unreasonably withheld or delayed (provided, if a
Securitization shall have occurred, Borrower obtains a Rating Agency
Confirmation with respect to such action): (i)

59

--------------------------------------------------------------------------------




materially modify, change, supplement, alter or amend the Management Agreement
or waive or release any of its right and remedies under the Management Agreement
that would have a Material Adverse Effect or (ii) replace the Manager with a
Person other than a Qualified Manager;
(b)     Borrower shall notify Lender in writing (and shall deliver a copy of the
proposed management agreement) of any entity proposed to be designated as a
Qualified Manager of the Property not less than thirty (30) days before such
Qualified Manager begins to manage the Property, and, if a Securitization shall
have occurred, shall obtain prior to any appointment of a Qualified Manager a
Rating Agency Confirmation, with respect to any proposed Qualified Manager;
(c)     If (a) an Event of Default has occurred and is continuing or (b) the
Manager shall become insolvent, Borrower shall, at the request of Lender,
terminate the Management Agreement and replace the Manager with a Qualified
Manager in accordance with this Section 5.2.14 and shall deliver an acceptable
Non-Consolidation Opinion covering such replacement Manager if such Person (i)
is not covered by the Non-Consolidation Opinion or an Additional
Non-Consolidation Opinion, and (ii) is an Affiliate of Borrower; and
(d)     Upon the retention of a Qualified Manager, Lender, and if a
Securitization shall have occurred, the Rating Agencies, shall have the right to
approve any new management agreement with such Qualified Manager (which approval
by Lender shall not be unreasonably withheld or delayed).
5.2.15     Modify REAs. Without the prior consent of Lender, which shall not be
unreasonably withheld, delayed or conditioned, Borrower shall not execute
modifications to the REAs which could reasonably be expected to have a material
adverse effect on the use, occupancy or value of the affected Individual
Property;
5.2.16     Modify Account Agreement. Without the prior consent of Lender, which
shall not be unreasonably withheld, delayed or conditioned (and if a
Securitization shall have occurred, a Rating Agency Confirmation obtained by
Borrower), Borrower shall not execute any modification to the Account Agreement;
5.2.17     Zoning Reclassification. Without the prior written consent of Lender,
(a) initiate or consent to any zoning reclassification of any portion of the
Property, (b) seek any variance under any existing zoning ordinance that could
result in the use of the Property becoming a non-conforming use under any zoning
ordinance or any other applicable land use law, rule or regulation, or (c) allow
any portion of the Property to be used in any manner that could result in the
use of the Property becoming a non-conforming use under any zoning ordinance or
any other applicable land use law, rule or regulation;

60

--------------------------------------------------------------------------------




5.2.18     Debt Cancellation. Cancel or otherwise forgive or release
any material claim or debt owed to it by any Person, except for adequate
consideration or in the ordinary course of its business and except for
termination of a Lease as permitted by Section 8.8; 
5.2.19     Misapplication of Funds. Distribute any revenue from the Property or
any Proceeds in violation of the provisions of this Agreement, fail to remit
amounts to the Collection Account or Holding Account, as applicable, as required
by Section 3.1, misappropriate any security deposit or portion thereof or apply
the proceeds of the Loan in violation of Section 2.1.4; or 
5.2.20     Single-Purpose Entity. Fail to be a Single-Purpose Entity or take or
suffer any action or inaction the result of which would be to cause Borrower to
cease to be a Single-Purpose Entity. 
VI.     INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
Section 6.1     Insurance Coverage Requirements. Borrower shall, at its
sole cost and expense (whether directly or by the inclusion of such obligations
as tenant obligations in the applicable Leases), keep in full force and effect
insurance coverage of the types and minimum limits as follows during the term of
this Agreement: 
6.1.1     Property Insurance. Insurance against loss customarily included under
so called “All Risk” policies including flood, earthquake, vandalism, and
malicious mischief, boiler and machinery, and such other insurable hazards as,
under good insurance practices, from time to time are insured against for other
property and buildings similar to the Improvements and Building Equipment in
nature, use, location, height, and type of construction. Such insurance policy
shall also insure the additional expense of demolition and if any of the
Improvements or the use of the Property shall at any time constitute legal
non-conforming structures or uses, provide coverage for contingent liability
from Operation of Building Laws, Demolition Costs and Increased Cost of
Construction Endorsements and containing an “Ordinance or Law Coverage” or
“Enforcement” endorsement. The amount of such “All Risk” insurance shall be not
less than one hundred percent (100%) of the replacement cost value of the
Improvements and the Building Equipment. Each such insurance policy shall
contain an agreed amount (coinsurance waiver) and replacement cost value
endorsement and shall cover, without limitation, all tenant improvements and
betterments which Borrower is required to insure in accordance with any Lease.
Lender shall be named “Loss Payee” on a “Standard Mortgagee Endorsement” and be
provided not less than thirty (30) days advance notice of change in coverage,
cancellation or non-renewal. 
6.1.2     Liability Insurance. “General Public Liability” insurance, including,
without limitation, “Commercial General Liability” insurance; “Owned” (if
any), ”Hired” and Non Owned Auto Liability; and “Umbrella Liability coverage for
“Personal Injury, “Bodily Injury”, “Death, Accident and Property Damage”,
providing in combination no less than $100,000,000 per occurrence and in the
annual aggregate. The policies described in this paragraph shall cover, without
limitation: elevators, escalators, independent contractors,

61

--------------------------------------------------------------------------------




“Contractual Liability” (covering, to the maximum extent permitted by law,
Borrower’s obligation to indemnify Lender as required under this Agreement and
“Products and Completed Operations Liability” coverage). All public liability
insurance shall name Lender as “Additional Insured” either on a specific
endorsement or under a blanket endorsement satisfactory to Lender. 
6.1.3     Workers’ Compensation Insurance. Workers compensation and disability
insurance as required by law. 
6.1.4     Commercial Rents Insurance. “Commercial rents” insurance in an amount
equal to twelve (12) months actual rental loss plus a twelve (12) month extended
period of indemnity endorsement and with a limit of liability sufficient to
avoid any co-insurance penalty and to provide Proceeds which will cover the
actual loss of profits and rents sustained during the period of at least
eighteen (18) months following the date of casualty. Such policies of
insurance shall be subject only to exclusions that are acceptable to Lender and,
if the Loan is the subject of a Securitization, the Rating Agencies; provided,
however, that such exclusions are reasonably consistent with those required for
loans similar to the Loan provided herein. Such insurance shall be deemed to
include “loss of rental value” insurance where applicable. The term “rental
value” means the sum of (A) the total then ascertainable Rents payable under the
Leases and (B) the total ascertainable amount of all other amounts to be
received by Borrower from third parties which are the legal obligation of
Tenants, reduced to the extent such amounts would not be received because of
operating expenses not incurred during a period of non-occupancy of that portion
of such Property then not being occupied. 
6.1.5     Builder’s All-Risk Insurance. During any period of repair
or restoration, builder’s “All-Risk” insurance in an amount equal to not less
than the full insurable value of the relevant Individual Property against such
risks (including so called “All Risk” perils coverage and collapse of the
Improvements to agreed limits as Lender may request, in form and substance
acceptable to Lender). 
6.1.6     Boiler and Machinery Insurance. Comprehensive boiler and machinery
insurance (without exclusion for explosion) covering all mechanical and
electrical equipment against physical damage, rent loss and improvements loss
and covering, without limitation, all tenant improvements and betterments that
Borrower is required to insure pursuant to any Lease on a replacement cost
basis. The minimum amount of limits to be provided shall be $10,000,000 per
accident. 
6.1.7     Flood Insurance. If any portion of the Improvements is located within
an area designated as “flood prone” or a “special flood hazard area” (as defined
under the regulations adopted under the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973), flood insurance shall be provided,
in an amount not less than the maximum limit of coverage available under the
Federal Flood Insurance plan with respect to the Property. Lender reserves the
right to require flood insurance in excess of that available under the Federal
Flood Insurance plan. 

62

--------------------------------------------------------------------------------




6.1.8     Terrorism Insurance. Terrorism insurance, including insurance coverage
relating to the acts of terrorist groups or individuals, in the amount equal to
the Principal Amount in form and substance acceptable to Lender. Borrower agrees
that if any property insurance policy covering the Property provides for any
exclusions of coverage for acts of terrorism, then a separate terrorism
insurance policy in the coverage amount required under this Section and in form
and substance acceptable to Lender will be obtained by Borrower for
the Property. 
6.1.9     Environmental Insurance. Environmental liability insurance policies,
which shall be non-cancelable at any time prior to the Maturity Date, against
any and all claims, including, without limitation, unknown environmental hazards
requiring remediation as of the date of this Agreement and known environmental
conditions not requiring remediation as of the date of this Agreement, in an
amount of not less than $5,000,000 per loss or $30,000,000 in the aggregate
arising out of or connected with the presence of any Hazardous Materials at
the Property. Lender shall be named in such environmental insurance as an
additional named insured and the environmental insurance policy shall provide
that it shall be assignable to Lender upon a foreclosure or assignment in lieu
of foreclosure of the Mortgage. 
6.1.10     Other Insurance. At Lender’s reasonable request, such other insurance
with respect to the Property against loss or damage of the kinds from time to
time customarily insured against and in such amounts as are generally required
by institutional lenders on loans of similar amounts and secured by properties
comparable to, and in the general vicinity of, the Property. 
6.1.11     Ratings of Insurers. Borrower shall maintain the insurance coverage
described in Section 6.1.1 through Section 6.1.10, in all cases, with one or
more domestic primary insurers reasonably acceptable to Lender, having both (x)
claims-paying-ability and financial strength ratings by S&P of not less than “A”
and its equivalent by the other Rating Agencies, provided that, with respect to
any layered or quota share insurance policy for the insurance that is issued by
more than five (5) insurers, the requirements of this clause (x) will
be satisfied if at least sixty percent (60%) of the limits provided shall be
with insurers that meet such claims-paying-ability and financial strength
ratings, and (y) an Alfred M. Best Company, Inc. (Best) rating of “A” or better
and a financial size category of not less than “X”, provided that, with respect
to any layered or quota share insurance policy for the insurance that is issued
by more than five (5) insurers, the requirements of this clause (y) will be
satisfied if at least sixty percent (60%) of the limits provided shall be with
insurers that meet such rating and financial size category standards. All
insurers providing insurance required by this Agreement shall be authorized to
issue insurance in the State. 
6.1.12     Form of Insurance Policies; Endorsements. All insurance policies
shall be in such form and with such endorsements as are satisfactory to Lender
(and Lender shall have the right to approve amounts, form, risk coverage,
deductibles, loss payees and insureds). A certificate of insurance with respect
to all of the above-mentioned insurance policies has been delivered to Lender
and originals or certified copies of all such policies shall be delivered

63

--------------------------------------------------------------------------------




to Lender when the same are available (but no later than ninety (90) days after
the date hereof) and shall be held by Lender. All policies shall name Lender as
an additional insured, shall provide that all Proceeds (except with respect to
Proceeds of general liability and workers’ compensation insurance) be payable to
Lender as and to the extent set forth in Section 6.2, and shall contain: (i) a
standard “non-contributory mortgagee” endorsement or its equivalent relating,
inter alia, to recovery by Lender notwithstanding the negligent or willful acts
or omissions of Borrower; (ii) a waiver of subrogation endorsement in favor of
Lender; (iii) an endorsement providing that no policy shall be impaired or
invalidated by virtue of any act, failure to act, negligence of, or violation of
declarations, warranties or conditions contained in such policy by Borrower,
Lender or any other named insured, additional insured or loss payee, except for
the willful misconduct of Lender knowingly in violation of the conditions of
such policy; (iv) an endorsement providing for a deductible per loss of an
amount not more than that which is customarily maintained by prudent owners of
properties with a standard of operation and maintenance comparable to and in
the general vicinity of the Property, but in no event in excess of an amount
reasonably acceptable to Lender; and (v) a provision that such policies shall
not be canceled, terminated or expire without at least thirty (30) days’ prior
written notice to Lender, in each instance. No insurance policy required
hereunder shall include any so called “terrorist exclusion” or similar exclusion
or exception to insurance coverage relating to the acts of terrorist groups or
individuals. Each insurance policy shall contain a provision whereby the
insurer: (i) agrees that such policy shall not be canceled or terminated, the
coverage, deductible, and limits of such policy shall not be modified, other
provisions of such policy shall not be modified if such policy, after giving
effect to such modification, would not satisfy the requirements of this
Agreement, and such policy shall not be canceled or fail to be renewed, without
in each case, at least thirty (30) days prior written notice to Lender, (ii)
waives any right to claim any premiums and commissions against Lender, provided
that the policy need not waive the requirement that the premium be paid in order
for a claim to be paid to the insured, and (iii) provides that Lender at its
option, shall be permitted to make payments to effect the continuation of such
policy upon notice of cancellation due to nonpayment of premiums. In the event
any insurance policy (except for general public and other liability and workers
compensation insurance) shall contain breach of warranty provisions, such policy
shall provide that with respect to the interest of Lender, such insurance policy
shall not be invalidated by and shall insure Lender regardless of (A) any act,
failure to act or negligence of or violation of warranties, declarations or
conditions contained in such policy by any named insured, (B) the occupancy or
use of the Property for purposes more hazardous than permitted by the terms
thereof, or (C) any foreclosure or other action or proceeding taken by Lender
pursuant to any provision of this Agreement. 
6.1.13     Certificates. Borrower shall deliver to Lender annually, concurrently
with the renewal of the insurance policies required hereunder, a certificate
from Borrower’s insurance agent stating that the insurance policies required to
be delivered to Lender pursuant to this Section 6.1 are maintained with insurers
who comply with the terms of Section 6.1.11, setting forth a schedule describing
all premiums required to be paid by Borrower to maintain the policies of
insurance required under this Section 6.1, and stating that Borrower has paid
such premiums. Certificates of insurance with respect to all replacement
policies shall be delivered to Lender not less than fifteen (15) Business Days
prior to the expiration date of any of

64

--------------------------------------------------------------------------------




the insurance policies required to be maintained hereunder which certificates
shall bear notations evidencing payment of applicable premiums. Upon the request
of Lender, Borrower shall deliver to Lender originals (or certified copies) of
such replacement insurance policies on or before the earlier to occur of (i)
ninety (90) days after the request therefor from Lender and (ii) five
(5) Business Days after Borrower’s receipt thereof. If Borrower fails to
maintain and deliver to Lender the certificates of insurance and certified
copies or originals required by this Agreement, upon five (5) Business Days’
prior notice to Borrower, Lender may procure such insurance, and all costs
thereof (and interest thereon at the Default Rate) shall be added to the
Indebtedness. Lender shall not, by the fact of approving, disapproving,
accepting, preventing, obtaining or failing to obtain any insurance, incur any
liability for or with respect to the amount of insurance carried, the form or
legal sufficiency of insurance contracts, solvency of insurance companies,
or payment or defense of lawsuits, and Borrower hereby expressly assumes full
responsibility therefor and all liability, if any, with respect to such matters.
Borrower agrees that any replacement insurance policy required hereunder shall
not include any so called “terrorist exclusion” or similar exclusion or
exception to insurance coverage relating to the acts of terrorist groups or
individuals. 
6.1.14     Separate Insurance. Borrower shall not take out separate insurance
contributing in the event of loss with that required to be maintained pursuant
to this Section 6.1 unless such insurance complies with this Section 6.1. 
6.1.15     Blanket Policies. The insurance coverage required under this Section
6.1 may be effected under a blanket policy or policies covering the Property and
other properties and assets not constituting a part of the Property; provided
that any such blanket policy shall specify, except in the case of public
liability insurance, the portion of the total coverage of such policy that is
allocated to the Property, and any sublimits in such blanket policy applicable
to the Property, which amounts shall not be less than the amounts required
pursuant to this Section 6.1 and which shall in any case comply in all other
respects with the requirements of this Section 6.1. Upon Lender’s request,
Borrower shall deliver to Lender an Officer’s Certificate setting forth (i) the
number of properties covered by such policy, (ii) the location by city (if
available, otherwise, county) and state of the properties, (iii) the average
square footage of the properties (or the aggregate square footage), (iv) a brief
description of the typical construction type included in the blanket policy and
(v) such other information as Lender may reasonably request. 
Section 6.2     Condemnation and Insurance Proceeds. 
6.2.1     Notification. Borrower shall promptly notify Lender in writing upon
obtaining knowledge of (i) the institution of any proceedings relating to any
Taking (whether material or immaterial) of, or (ii) the occurrence of any
casualty, damage or injury to, the Property or any portion thereof, the
restoration of which is estimated by Borrower in good faith to cost more than
the Casualty Amount. In addition, each such notice shall set forth such good
faith estimate of the cost of repairing or restoring such casualty, damage,
injury or Taking in reasonable detail if the same is then available and, if not,
as soon thereafter as it can reasonably be provided.

65

--------------------------------------------------------------------------------




6.2.2     Proceeds. In the event of any Taking of or any casualty or
other damage or injury to the Property, Borrower’s right, title and interest in
and to all compensation, awards, proceeds, damages, claims, insurance
recoveries, causes and rights of action (whether accrued prior to or after the
date hereof) and payments which Borrower may receive or to which Borrower may
become entitled with respect to the Property or any part thereof other
than payments received in connection with any liability or loss of rental value
or business interruption insurance (collectively, Proceeds), in connection with
any such Taking of, or casualty or other damage or injury to, the Property or
any part thereof are hereby assigned by Borrower to Lender and, except as
otherwise herein provided, shall be paid to the Lender. Borrower shall, in
good faith and in a commercially reasonable manner, file and prosecute the
adjustment, compromise or settlement of any claim for Proceeds and, subject to
Borrower’s right to receive the direct payment of any Proceeds as herein
provided, will cause the same to be paid directly to Lender to be held and
applied in accordance with the provisions of this Agreement. Except upon
the occurrence and during the continuance of an Event of Default, Borrower may
settle any insurance claim with respect to Proceeds which does not exceed the
Casualty Amount. Whether or not an Event of Default shall have occurred and be
continuing, Lender shall have the right to approve, such approval not to be
unreasonably withheld, any settlement which might result in any Proceeds in
excess of the Casualty Amount and Borrower shall deliver or cause to be
delivered to Lender all instruments reasonably requested by Lender to permit
such approval. Borrower shall pay all reasonable out-of-pocket costs, fees and
expenses reasonably incurred by Lender (including all reasonable attorneys’ fees
and expenses, the reasonable fees of insurance experts and adjusters
and reasonable costs incurred in any litigation or arbitration), and interest
thereon at the Default Rate to the extent not paid within ten (10) Business Days
after delivery of a request for reimbursement by Lender accompanied by an
invoice and other evidence of such costs, fees and expenses in connection with
the settlement of any claim for Proceeds and seeking and obtaining of
any payment on account thereof in accordance with the foregoing provisions. If
any Proceeds are received by Borrower and may be retained by Borrower pursuant
to this Section 6.2, such Proceeds shall, until the completion of the related
Work, be held in trust for Lender and shall be segregated from other funds of
Borrower to be used to pay for the cost of the Work in accordance with the terms
hereof, and in the event such Proceeds exceed the Casualty Amount, such Proceeds
shall be forthwith paid directly to and held by Lender in the Proceeds
Reserve Account in trust for Borrower, in each case to be applied or disbursed
in accordance with this Section 6.2. If an Event of Default shall have occurred
and be continuing, or if Borrower fails to file and/or prosecute any insurance
claim for a period of fifteen (15) Business Days following Borrower’s receipt of
written notice from Lender, Borrower hereby irrevocably empowers Lender, in the
name of Borrower as its true and lawful attorney-in-fact, to file and prosecute
such claim (including settlement thereof) with counsel satisfactory to Lender
and to collect and to make receipt for any such payment, all at Borrower’s
expense (including payment of interest at the Default Rate for any amounts
advanced by Lender pursuant to this Section 6.2). Notwithstanding anything to
the contrary set forth in this Agreement or any other Loan Document,
however, unless an Event of Default has occurred and is continuing hereunder, to
the extent any Proceeds do not exceed the Casualty Amount, such Proceeds are to
be paid directly to Borrower to be applied to restoration of the Property in
accordance with the terms hereof (except that Proceeds

66

--------------------------------------------------------------------------------




paid in respect of the insurance described in Section 6.1.4 shall be deposited
directly to the Collection Account as revenue of the Property). 
6.2.3     Lender to Take Proceeds. If (i) the Proceeds shall equal or exceed the
Principal Amount; (ii) an Event of Default shall have occurred and be
continuing; (iii) a Total Loss with respect to the Property shall have occurred;
(iv) the Work is not capable of being completed before the earlier to occur of
the date which is six (6) months prior to the Maturity Date and the date on
which the business interruption insurance carried by Borrower with respect to
the Property shall expire (the Cut-Off Date), unless on or prior to the Cut-Off
Date the Borrower (x) shall deliver to the Lender and there shall remain in
effect a binding written offer, subject only to customary conditions, of an
Approved Bank or such other financial institution or investment bank reasonably
satisfactory to Lender duly authorized to originate loans secured by real
property located in the State for a loan from such Approved Bank or such other
financial institution or investment bank to the Borrower in a principal amount
of not less than either (1) the then Principal Amount, and Borrower shall be
required to repay the Principal Amount and all other amounts due on the Maturity
Date, or (2) the Release Price (when combined with the Proceeds related to the
affected Individual Properties) applicable to the affected
Individual Properties, and Borrower shall be required to obtain a Property
Release in accordance with the terms of Section 8.7 with respect to the affected
Individual Properties prior to the expiration of the business interruption
insurance (in which event Borrower shall have the right to apply the applicable
Proceeds to the payments required in connection with such Property Release) and
(y) if a Securitization shall have occurred, shall obtain a Rating Agency
Confirmation; (v) the Property is not capable of being restored substantially to
its condition prior to such Taking or casualty and such incapacity shall have a
Material Adverse Effect; (vi) Leases demising in the aggregate less than 50% of
the total rentable space in the Property which has been demised under executed
and delivered Leases in effect as of the date of the occurrence of such fire or
other casualty remain in full force and effect during and after the completion
of the restoration; and (vii) Lender reasonably determines that upon the
completion of the restoration, the gross cash flow and the net cash flow of the
Property will not be restored to a level sufficient to cover all carrying costs
and operating expenses of the Property, including, without limitation, debt
service on the Note at a coverage ratio (after deducting all required reserves
as required by Lender from net operating income) of at least 2.0 to 1.0, which
coverage ratio shall be determined by Lender in its sole and
absolute discretion; then in any such case, all Proceeds shall be paid over to
Lender (if not paid directly to Lender) and any Proceeds remaining after
reimbursement of Lender’s or its agent’s reasonable out-of-pocket costs and
expenses actually incurred in connection with recovery of any such Proceeds
(including, without limitation, reasonable out-of-pocket administrative costs
and inspection fees) shall be applied by Lender to prepay the Note (without
payment of any Liquidated Damages Amount), except to the extent Borrower is
required to apply such Proceeds to restore the Property pursuant to the BofA
Lease and does not have the right to elect not to restore the Property in
accordance with the provisions thereof and the balance, if any shall be paid to
Borrower and, if such Proceeds shall equal or exceed the Release Price
applicable to the affected Individual Property, such payment shall be treated as
payment of such Release Price and, upon satisfaction of the requirements of
Section 8.7 (other than Section 8.7 (i), (ii), (vi) and (vii), such Individual
Property shall be a Release Property. 

67

--------------------------------------------------------------------------------




6.2.4     Borrower to Restore.
(a) Promptly after the occurrence of any damage or destruction to all or
any portion of the Property or a Taking of a portion of the Property, Borrower
shall commence and diligently prosecute, or cause to be commenced and diligently
prosecuted, to completion, subject to Excusable Delays, the repair, restoration
and rebuilding of the Property (in the case of a partial Taking, to the extent
it is capable of being restored) so damaged, destroyed or remaining after such
Taking in full compliance with all material Legal Requirements and free and
clear of any and all Liens except Permitted Encumbrances (such repair,
restoration and rebuilding are sometimes hereinafter collectively referred to as
the Work). The plans and specifications shall require that the Work be done in a
first-class workmanlike manner at least equivalent to the quality and character
prior to the damage or destruction (provided, however, that in the case of a
partial Taking, the Property restoration shall be done to the extent reasonably
practicable after taking into account the consequences of such partial Taking),
so that upon completion thereof, the Property shall be at least equal in value
and general utility to the Property prior to the damage or destruction; it being
understood, however, that Borrower shall not be obligated to restore
the Property to the precise condition of the Property prior to any partial
Taking of, or casualty or other damage or injury to, the Property, if the Work
actually performed, if any, or failed to be performed, shall have no Material
Adverse Effect on the value of the Property from the value that the Property
would have had if the same had been restored to its condition immediately prior
to such Taking or casualty. Subject to Borrower’s rights pursuant to Section
2.3.3 to cause the Property to be released from the Liens of the Security
Instrument, Borrower shall be obligated to restore the Property suffering a
casualty or which has been subject to a partial Taking in accordance with the
provisions of this Section 6.2 at Borrower’s sole cost and expense whether
or not the Proceeds shall be sufficient, provided that, if applicable, the
Proceeds shall be made available to Borrower by Lender in accordance with this
Agreement. 
(b) If Proceeds are not required to be applied toward payment of
the Indebtedness pursuant to Section 6.2.3, then Lender shall make the Proceeds
which it is holding pursuant to the terms hereof (after payment of any
reasonable out-of-pocket expenses actually incurred by Lender in connection with
the collection thereof plus interest thereon at the Default Rate (from the date
advanced through the date of reimbursement) to the extent the same are not paid
within ten (10) Business Days after request for reimbursement by Lender)
available to Borrower for payment of or reimbursement of Borrower’s or the
applicable Tenant’s expenses incurred with respect to the Work, upon the terms
and subject to the conditions set forth in paragraphs (i), (ii), (iii) and (iv)
below and in Section 6.2.5: 
(i) at the time of loss or damage or at any time thereafter while Borrower is
holding any portion of the Proceeds, there shall be no continuing Event of
Default; 
(ii) if, at any time, the estimated cost of the Work (as estimated by
the Independent Architect referred to in clause (iii) below) shall exceed the
Proceeds (a Deficiency) and for so long as a Deficiency shall exist, Lender
shall not be required to make any Proceeds

68

--------------------------------------------------------------------------------




disbursement to Borrower unless Borrower delivers to Lender evidence of
Borrower’s ability to meet such excess costs and which is reasonably
satisfactory to Lender and satisfactory to the Rating Agencies; 
(iii)     Each of Lender and the Independent Architect shall have
reasonably approved the plans and specifications for the Work and any change
orders in connection with such plans and specifications; and 
(iv)     Lender shall, within a reasonable period of time prior to request
for initial disbursement, be furnished with an estimate of the cost of the Work
accompanied by an Independent Architect’s certification as to such costs and
appropriate plans and specifications for the Work. Borrower shall restore all
Improvements such that when they are fully restored and/or repaired, such
Improvements and their contemplated use fully comply with all applicable
Legal Requirements including zoning, environmental and building laws, codes,
ordinances and regulations. 
6.2.5     Disbursement of Proceeds. 
(a)     Disbursements of the Proceeds in Cash or Cash Equivalents to
Borrower hereunder shall be made from time to time (but not more frequently than
once in any month) by Lender but only for so long as no Event of Default shall
have occurred and be continuing, as the Work progresses upon receipt by Lender
of (i) an Officer’s Certificate dated not more than ten (10) Business Days prior
to the application for such payment, (1) requesting such payment
or reimbursement, (2) describing the Work performed that is the subject of such
request, the parties that performed such Work and the actual cost thereof, (3)
certifying that such Work and materials are or, upon disbursement of the payment
requested to the parties entitled thereto, will be free and clear of Liens other
than Permitted Encumbrances, and (4) certifying that no notices of
pendancy, stop orders, mechanic’s liens or notices of intention to file same
(unless the same is required by the applicable state law as a condition to the
payment of a contractor) or any liens or encumbrances of any nature whatsoever
on the Property arising out of the work exist which have not been either fully
bonded to the satisfaction of Lender, discharged of record, or fully insured to
the satisfaction of Lender by the Title Company that issued the Title Policy;
(ii) evidence reasonably satisfactory to Lender that all materials installed and
work and labor performed in connection with such Work have been paid for in
full; and (iii) an Independent Architect’s certificate certifying performance
of the Work together with an estimate of the cost to complete the Work. No
payment made prior to the final completion of the Work, as certified by the
Independent Architect, except for payment made to contractors whose Work shall
have been fully completed and from which final lien waivers have been received,
shall exceed ninety percent (90%) of the value of the Work performed and
materials furnished and incorporated into the Improvements from time to time,
and at all times the undisbursed balance of said Proceeds together with all
amounts deposited, bonded, guaranteed or otherwise provided for pursuant to
Section 6.2.4(b) above, shall be at least sufficient to pay for the estimated
cost of completion of the Work; final payment of all Proceeds remaining with
Lender shall be made upon receipt by Lender of a certification by an
Independent Architect, as to the completion of the Work substantially in
accordance with the submitted plans

69

--------------------------------------------------------------------------------




and specifications, final lien releases, and the filing of a notice of
completion and the expiration of the period provided under the law of the
applicable State for the filing of mechanics’ and materialmens’ liens which are
entitled to priority as to other creditors, encumbrances and purchasers, as
certified pursuant to an Officer’s Certificate, and delivery of a certificate
of occupancy with respect to the Work, or, if not applicable, an Officer’s
Certificate to the effect that a certificate of occupancy is not required. 
(b)     If, after the Work is completed in accordance with the provisions
hereof and Lender receives evidence that all costs of completion have been paid,
there are excess Proceeds, Lender shall apply such excess Proceeds with respect
to the Taking of or casualty to the Property to the payment or prepayment of all
or any portion of the Indebtedness secured hereby without penalty or premium,
and any balance thereof, shall be paid over to Borrower. 
VII.     IMPOSITIONS, OTHER CHARGES, LIENS AND OTHER ITEMS
Section 7.1     Borrower to Pay Impositions and Other Charges. Except for any
Impositions to be paid directly by Bank of America, N.A. pursuant to the BofA
Lease, Borrower shall pay all Impositions now or hereafter levied or assessed or
imposed against the Property or any part thereof prior to the imposition of any
interest, charges or expenses for the non-payment thereof and shall pay all
Other Charges on or before the date they are due. Borrower shall deliver to
Lender annually, no later than fifteen (15) Business Days after the first day of
each fiscal year of Borrower, and shall update as new information is received, a
schedule describing all Impositions, payable or estimated to be payable during
such fiscal year attributable to or affecting the Property or Borrower. Subject
to Borrower’s right of contest set forth in Section 7.3, Lender, on behalf of
Borrower, shall pay or direct the Cash Management Bank to pay, all Impositions
and Other Charges which are attributable to or affect the Property or Borrower,
prior to the date such Impositions or Other Charges shall become delinquent or
late charges may be imposed thereon, directly to the applicable taxing authority
with respect thereto, to the extent funds in the Tax Reserve Account are
sufficient to pay such Impositions. Nothing contained in this Agreement or the
Security Instrument shall be construed to require Borrower to pay any tax,
assessment, levy or charge imposed on Lender in the nature of a franchise,
capital levy, estate, inheritance, succession, income or net revenue tax.
Section 7.2     No Liens. Subject to its right of contest set forth in Section
7.3, Borrower shall at all times keep, or cause to be kept, the Property free
from all Liens (other than Permitted Encumbrances) and shall pay when due and
payable (or bond over) all claims and demands of mechanics, materialmen,
laborers and others which, if unpaid, might result in or permit the creation of
a Lien on the Property or any portion thereof and shall in any event cause the
prompt, full and unconditional discharge of all Liens imposed on or against the
Property or any portion thereof within forty-five (45) days after receiving
written notice of the filing (whether from Lender, the lienor or any other
Person) thereof Borrower shall do or cause to be done, at the sole cost of
Borrower, everything reasonably necessary to fully preserve the first priority
of the Liens of the Security Instrument against the Property, subject to the
Permitted Encumbrances. Upon the occurrence and during the continuance of an
Event of Default with respect to its 

70

--------------------------------------------------------------------------------




Obligations as set forth in this Article VII, Lender may (but shall not be
obligated to) make such payment or discharge such Lien, and Borrower shall
reimburse Lender on demand for all such advances pursuant to Section 19.12
(together with interest thereon at the Default Rate). 
Section 7.3     Contest. Nothing contained herein shall be deemed to
require Borrower to pay, or cause to be paid, any Imposition or to satisfy any
Lien, or to comply with any Legal Requirement or Insurance Requirement, so long
as Borrower is in good faith, and by proper legal proceedings, where
appropriate, diligently contesting the validity, amount or application thereof,
provided that in each case, at the time of the commencement of any such action
or proceeding, and during the pendency of such action or proceeding (i) no Event
of Default shall exist and be continuing hereunder, (ii) Borrower shall keep
Lender informed of the status of such contest at reasonable intervals, (iii) if
Borrower is not providing security as provided in clause (vi) below, adequate
reserves with respect thereto are maintained on Borrower’s books in
accordance with GAAP or in the Tax Reserve Account or Insurance Reserve Account,
as applicable, (iv) either such contest operates to suspend collection or
enforcement as the case may be, of the contested Imposition, Lien or Legal
Requirement and such contest is maintained and prosecuted continuously and with
diligence or the Imposition or Lien is bonded, (v) in the case of any Insurance
Requirement, the failure of Borrower to comply therewith shall not impair the
validity of any insurance required to be maintained by Borrower under Section
6.1 or the right to full payment of any claims there under, and (vi) in the case
of Impositions and Liens which are not bonded in excess of $500,000
individually, or in the aggregate, during such contest, Borrower, shall deposit
with or deliver to Lender either Cash and Cash Equivalents or a Letter or
Letters of Credit in an amount equal to 125% of (A) the amount of Borrower’s
obligations being contested plus (B) any additional interest, charge, or penalty
arising from such contest. Notwithstanding the foregoing, the creation of any
such reserves or the furnishing of any bond or other security, Borrower promptly
shall comply with any contested Legal Requirement or Insurance Requirement or
shall pay any contested Imposition or Lien, and compliance therewith or
payment thereof shall not be deferred, if, at any time the Property or any
portion thereof shall be, in Lender’s reasonable judgment, in imminent danger of
being forfeited or lost or Lender is likely to be subject to civil or criminal
damages as a result thereof. If such action or proceeding is terminated or
discontinued adversely to Borrower, Borrower shall deliver to Lender
reasonable evidence of Borrower’s compliance with such contested Imposition,
Lien, Legal Requirements or Insurance Requirements, as the case may be. 
VIII.     TRANSFERS, INDEBTEDNESS AND SUBORDINATE LIENS 
Section 8.1     Restrictions on Transfers. Unless such action is permitted by
the provisions of this Article VIII, Borrower shall not, and shall not permit
any other Person holding any direct or indirect ownership interest in Borrower
or the Property to, except with the prior written consent of Lender, (i)
Transfer all or any part of the Property, (ii) incur any Debt, other than
Permitted Debt or Permitted Encumbrances, (iii) permit any Transfer (directly or
indirectly) of any interest in Borrower, or (iv) permit any merger,
consolidation or reorganization of Borrower, First States Investors 5000, LLC,
First States Group, L.P. or American Financial Realty Trust.  

71

--------------------------------------------------------------------------------




Section 8.2     Sale of Building Equipment. Borrower may Transfer or dispose of
Building Equipment which is being replaced or which is no longer necessary in
connection with the operation of the Property free from the Liens of the
Security Instrument provided that such Transfer or disposal will not have a
Material Adverse Effect on the value of the Property taken as a whole, will not
materially impair the utility of the Property, and will not result in a
reduction or abatement of, or right of offset against, the Rents payable under
any Lease, in either case as a result thereof, and provided further that any new
Building Equipment acquired by Borrower (and not so disposed of) shall be
subject to the Liens of the Security Instrument. Lender shall, from time to
time, upon receipt of an Officer’s Certificate requesting the same and
confirming satisfaction of the conditions set forth above, execute a written
instrument in form reasonably satisfactory to Lender to confirm that such
Building Equipment which is to be, or has been, sold or disposed of is free from
the Liens of the Security Instrument. 
Section 8.3     Immaterial Transfers and Easements, etc. Borrower may, without
the consent of Lender, (i) make immaterial Transfers of portions of the Property
to Governmental Authorities for dedication or public use (subject to the
provisions of Section 6.2) or, portions of the Property to third parties for the
purpose of erecting and operating additional structures whose use is integrated
with the use of the Property, and (ii) grant easements, restrictions, covenants,
reservations and rights of way in the ordinary course of business for access,
water and sewer lines, telephone and telegraph lines, electric lines or other
utilities or for other similar purposes, provided that no such Transfer,
conveyance or encumbrance set forth in the foregoing clauses (i) and (ii) shall
materially impair the utility and operation of the Property or have a Material
Adverse Effect on the value of the Property taken as a whole. In connection
with any Transfer permitted pursuant to this Section 8.3, Lender shall execute
and deliver any instrument reasonably necessary or appropriate, in the case of
the Transfers referred to in clause (i) above, to release the portion of the
Property affected by such Taking or such Transfer from the Liens of the Security
Instrument or, in the case of clause (ii) above, to subordinate the Lien of
a Security Instrument to such easements, restrictions, covenants, reservations
and rights of way or other similar grants upon receipt by Lender of:
(a)     a copy of the instrument or instruments of Transfer; 
(b)     an Officer’s Certificate stating (x) with respect to any Transfer,
the consideration, if any, being paid for the Transfer and (y) that such
Transfer does not materially impair the utility and operation of the Property,
materially reduce the value of the Property or have a Material Adverse Effect;
and 
(c)     reimbursement of all of Lender’s reasonable costs and expenses incurred
in connection with such Transfer. 

72

--------------------------------------------------------------------------------




Section 8.4     Indebtedness. Borrower shall not incur, create or assume
any Debt or incur any liabilities, other than the Permitted Debt, without the
consent of Lender. 
Section 8.5     Permitted Interest Transfers. 
(a)     A Transfer (but not a pledge or encumbrance) of a direct or
indirect beneficial interest in Borrower shall be permitted without Lender’s
consent if (i) following such Transfer one hundred percent (100%) of the direct
and indirect beneficial interests in Borrower are owned by First States Group,
L.P.; (ii) Lender receives at least thirty (30) days prior written notice
thereof; (iii) immediately prior to such Transfer, no Event of Default shall
have occurred and be continuing; and (iv) in the event such Transfer, when taken
together with all other Transfers, involves more than forty-nine percent (49%)
of the direct beneficial interests in Borrower, prior to such Transfer, Borrower
delivers a Non-Consolidation Opinion in a form satisfactory to Lender. 
(b)     A Transfer (but not a pledge or encumbrance) of limited
partnership interests in First States Group, L.P., shall be permitted without
Lender’s consent if (i) immediately prior to such Transfer, no Event of Default
shall have occurred and be continuing; (ii) following such Transfer American
Financial Realty Trust directly or indirectly owns one hundred percent (100%) of
the beneficial interests in all of the general partners of First States Group,
L.P.; and (iii) following such Transfer no Person or group of Persons acting in
concert, other than American Financial Realty Trust and Persons directly or
indirectly wholly owned by American Financial Realty Trust, (1) acquires in the
aggregate with prior holdings in First States Group, L.P. more than forty-nine
percent (49%) of the beneficial interests in First States Group, L.P. or (2)
acquires direct or indirect management control of First States Group, L.P. 
(c)     A Transfer (but not a pledge or encumbrance) of a direct or
indirect beneficial interest in American Financial Realty Trust shall be
permitted without Lender’s consent and without the delivery of the documents
required by Section 8.6 if following such Transfer no Person or group of Persons
acting in concert (1) acquires in the aggregate with prior holdings in American
Financial Realty Trust more than forty-nine percent (49%) of the beneficial
interests in American Financial Realty Trust or (2) acquires direct or indirect
management control of American Financial Realty Trust. 
(d)     Any Transfer of any direct or indirect beneficial interest in Borrower,
First States Group, L.P. or American Financial Realty Trust, other than as
permitted in Section 8.5(a), (b) or (c), shall require the prior written consent
of Lender, which may be granted or withheld in Lender’s sole and absolute
discretion, provided that in the event the Loan is subject to a Securitization,
Lender’s consent shall not be required if Lender receives at least thirty (30)
days prior written notice of such Transfer and either (1) Borrower delivers a
Rating Agency Confirmation and a Non-Consolidation Opinion to Lender with
respect to such Transfer, or (2) the transferee of such direct or indirect
beneficial interest or surviving Person following such merger, consolidation or
reorganization (A) has a net worth of $500,000,000 or more (exclusive of the
Property), (B) has total assets of $1,500,000,000 or more (exclusive of the
Property), and

73

--------------------------------------------------------------------------------




(C) has a substantial portion of its business involving the ownership and
operation of institutional office and related properties, as reasonably
determined by Lender or the Rating Agencies. 
Section 8.6     Deliveries to Lender. Not less than thirty (30) days prior to
the closing of any transaction subject to the provisions of this Article VIII
(other than as expressly provided in Section 8.5), Borrower shall deliver to
Lender an Officer’s Certificate describing the proposed transaction and stating
that such transaction is permitted by this Article VIII, together with any
appraisal or other documents upon which such Officer’s Certificate is based. In
addition, Borrower shall provide Lender with copies of executed deeds or other
similar closing documents within ten (10) Business Days after such closing. 
Section 8.7     Release of Properties. Borrower shall have the right to obtain
a release of one or more of the Individual Properties (each, a Property Release
and such Individual Property being a Release Property) in whole, but not in
part, from the Lien of the Security Instrument (1) at any time with respect to
the Designated Release Properties and (2) at any time following the expiration
of the Defeasance Lockout Period with respect to any Individual Property that is
not a Designated Release Property, provided that in either case all of
the following conditions are satisfied: 
(i)     Borrower delivers irrevocable notice of such Property Release
(a Property Release Notice) no less than thirty (30) days prior to the proposed
date of such Property Release (the Release Date), provided that no Release Date
for an Individual Property that is not a Designated Release Property shall occur
prior to the expiration of the Defeasance Lockout Period. In no event shall a
Property Release occur (and Lender shall have no obligation to release any
Individual Property) on a date that is not a Release Date; 
(ii)     On such Release Date, concurrently with Lender’s release of
such Release Property, (1) if such Release Property is a Designated Release
Property and the Release Date occurs prior to the expiration of the Limited
Prepayment Period, Borrower repays a portion of the Principal Amount equal to
the amount of the Release Price applicable to such Release Property, together
with the accrued and unpaid interest thereon, the Yield Maintenance Premium (as
defined in the Note) and the amount of the Release Price and all other fees and
expenses required to be paid in connection therewith pursuant to the terms of
the Note or (2) if such Release Property is not a Designated Release Property or
the Release Date occurs following the expiration of the Limited Prepayment
Period, Borrower satisfies the Defeasance requirements pursuant to Article XI
with respect to such Release Property, including, without limitation, providing
Lender with Defeasance Collateral that satisfies the Defeasance Collateral
Requirement with respect to such Release Property; 
(iii)     No Event of Default shall have occurred and is then continuing on the
date on which Borrower delivers the Property Release Notice and on the Release
Date; 
(iv)     Borrower shall submit to Lender not less than fifteen (15) days prior
to the Release Date, a release of Liens (and related Loan Documents) for each
applicable 

74

--------------------------------------------------------------------------------




Release Property (for execution by Lender) in a form appropriate in the
applicable state and otherwise satisfactory to Lender in its reasonable
discretion and all other documentation Lender reasonably requires to be
delivered by Borrower in connection with such release (collectively, Release
Instruments) for the Release Property (for execution by Lender) together with
an Officer’s Certificate certifying that (1) the Release Instruments are in
compliance with all Legal Requirements, (2) the release to be effected will not
violate the terms of this Agreement, (3) the release to be effected will not
impair or otherwise adversely affect the Liens, security interests and other
rights of Lender under the Loan Documents with respect to the Individual
Properties and other collateral not being released and (4) the requirement
described in paragraph (vii) below is satisfied in connection with such Release
(together with calculations demonstrating the same in reasonable detail); 
(v)     Lender shall have received evidence reasonably acceptable to Lender that
(1) the Released Property shall constitute a separate conveyable legal parcel
in accordance with the subdivision map act or the equivalent thereof in the
jurisdiction of the applicable Release Property or other relevant granted
government approvals in such jurisdiction; (2) to the extent any easements
benefitting or burdening such Released Property are necessary or appropriate for
the use or operation of the other Individual Properties that are not subject to
the Property Release (such remaining Individual Properties, the Remaining
Property), such easements shall have been granted or reserved prior to or at the
time of the release or reconveyance of such Released Parcel and shall have been
approved by Lender, which approval shall not be unreasonably withheld or
delayed; (3) at the time of, but not prior to, any Property Release, each
Released Property shall be transferred to a person or entity that does not
result in a breach of Borrower’s obligation to be a Single Purpose Entity; and
(4) if the Released Property is less than an entire Individual Property, (A) the
Remaining Property shall remain legal parcels in compliance in all material
respects with all Legal Requirements, zoning, subdivision, land use and other
applicable laws and regulations, (B) Lender shall have received satisfactory
evidence that any tax, bond or assessment that constitutes a lien against the
Release Property has (i) prior to such Property Release, been properly allocated
between the Released Property and the Remaining Property and (ii) after such
Property Release, will be properly assessed against the Release Property and the
Remaining Property separately; and (C) Lender shall have received
such endorsements to the Title Policy (or substantially equivalent assurance)
for the applicable Remaining Property as Lender may reasonably require
confirming continuing title insurance and that (i) the Security Instrument
constitutes a first priority lien (subject to Permitted Encumbrances) on the
Remaining Property after the Property Release, (ii) the Remaining
Property constitutes a separate tax lot or tax lots and (iii) such Property
Release shall not result in the Remaining Property ceasing to comply in all
material respects with all applicable Legal Requirements, zoning, land use and
subdivision laws. 
(v)     Borrower shall execute and deliver such other instruments, certificates,
opinions of counsel and documentation as Lender and the Rating Agencies
shall reasonably request in order to preserve, confirm or secure the Liens and
security granted to Lender by the Loan Documents, including any amendments,
modification or supplements to any of the Loan Documents and partial release
endorsements to the Title Policy; 

75

--------------------------------------------------------------------------------




(vi)     With respect to any Property Release, after giving effect to
such Property Release, the DSCR as of the Release Date, for all of the
Individual Properties then remaining subject to the Liens of the Security
Instrument (but expressly excluding all Release Properties and the debt service
to such Release Properties) shall not be less than the greater of (A) the
Closing Date DSCR and (B) the sum of the (1) the Closing Date DSCR plus (2)
seventy percent (70%) of the positive difference, if any, between (x) the DSCR
on the applicable Release Date for the Individual Properties subject to the
Liens of the Security Instrument immediately prior to the Property Release in
question and (y) the Closing Date DSCR; 
(vii)     With respect to any Property Release, after giving effect to
such Property Release, the aggregate Release Amounts shall not exceed
$150,000,000 or, in the event the aggregate Release Amounts would exceed
$150,000,000 after giving effect to such Property Release, Borrower shall have
delivered a Rating Agency Confirmation with respect to such Property Release; 
(viii)     Borrower shall pay for any and all reasonable out of pocket costs and
expenses incurred in connection with any proposed release, including Lender’s
reasonable attorneys’ fees and disbursements and all title insurance premiums
for any endorsements to the Title Policy reasonably required by Lender in
connection with such proposed Property Release; and 
(ix)     Prior to the Release Date, Borrower shall deliver to Lender evidence
reasonably satisfactory to Lender that all amounts owing by Borrower to any
parties in connection with the transaction relating to the proposed Property
Release have been paid in full, or are simultaneously paid in full at the
Release Date or adequate reserves therefor are established by Borrower in cash
with respect to contingent or other liabilities that may arise out of
such transaction. 
Section 8.8     Leases. 
8.8.1     New Leases and Lease Modifications. Except as otherwise provided in
this Section 8.8, Borrower shall not (x) enter into any Lease (a New Lease) or
(y) consent to the assignment of any Lease (unless required to do so by the
terms of such Lease) that releases the original Tenant from its obligations
under the Lease, or (z) modify any Lease, accept a surrender of any portion of
the Property subject to a Lease (unless such surrender is required by law or the
applicable Lease), allow a reduction in the term of any Lease or a reduction in
the Rent payable under any Lease, change any renewal provisions of any Lease,
materially increase the obligations of the landlord or materially decrease the
obligations of any Tenant, or terminate any Lease (any such action referred to
in clauses (y) and (z) being referred to herein as a Lease Modification) without
the prior written consent of Lender, which consent shall not be unreasonably
withheld or delayed. Any New Lease or Lease Modification that requires
Lender’s consent shall be delivered to Lender for approval not less than ten
(10) Business Days prior to the effective date of such New Lease or Lease
Modification. Any such request for consent or approval shall state in prominent
bold-faced type that "YOUR RESPONSE TO THIS

76

--------------------------------------------------------------------------------




REQUEST FOR CONSENT OR APPROVAL IS REQUIRED WITHIN SEVEN (7) BUSINESS DAYS AFTER
YOUR RECEIPT OF TIDS REQUEST." In the event Lender fails to respond to such
first request for consent or approval with respect to any New Lease or Lease
Modification, Borrower shall send Lender a second request for such consent or
approval, which second request shall state in prominent bold-faced type that
"THIS IS A SECOND REQUEST FOR YOUR CONSENT OR APPROVAL. YOUR RESPONSE TO
THIS SECOND REQUEST FOR CONSENT OR APPROVAL IS REQUIRED WITHIN THREE (3)
BUSINESS DAYS AFTER YOUR RECEIPT OF THIS REQUEST. FAILURE TO RESPOND TO THIS
REQUEST WITHIN (3) BUSINESS DAYS WILL BE DEEMED TO BE YOUR APPROVAL OF THE
CONSENT TO THE NEW LEASE OR LEASE MODIFICATION REQUESTED IN THIS NOTICE." In the
event Lender fails to respond to a second request for any consent or approval
that includes the notice required herein within three (3) Business Days after
Lender’s receipt of such second request, such failure shall be deemed
an approval of the matter for which the second request is delivered. 
8.8.2     Leasing Conditions. Subject to terms of this Section 8.8, provided no
Event of Default shall have occurred and be continuing, Borrower may enter into
a New Lease or Lease Modification, without Lender’s prior written consent, that
satisfies each of the following conditions: 
(a)     such New Lease is written on the standard form of lease to be approved
by Lender within thirty (30) days of the date hereof (the Standard Form of
Lease), with only such changes as are commercially reasonable given the
then-current market conditions, none of which changes shall violate the
subordination, attornment and non-disturbance provisions contained in the
Standard Form of Lease; 
(b)     with respect to a New Lease or Lease Modification, the premises
demised thereunder is not more than 25,000 net rentable square feet of the
Property; 
(c)     the term of such New Lease or Lease Modification, as applicable, does
not exceed 120 months, plus up to two (2) 60-month option terms (or equivalent
combination of renewals) or 240 months for bank branches, provided that the
rental rate during each such option term is at least equal to the greater of (x)
95% of the prevailing market rate as of the commencement of such option term and
(y) during the first such option term, the rental rate in effect under such New
Lease or Lease Modification, as applicable, during the initial term, and during
the second such option term, the rental rate in effect under such New Lease or
Lease Modification, as applicable, during the first option term; 
(d)     the rental rate under such New Lease or Lease Modification, as
applicable, is at least equal to the then prevailing market rate (including rent
abatements and tenant inducements) for the entire term of such lease (except for
the option periods as set forth in the preceding clause (c)); 
(e)     such New Lease or Lease Modification, as applicable, provides that the

77

--------------------------------------------------------------------------------




premises demised thereby cannot be used for any of the following uses: any
pornographic or obscene purposes, any commercial sex establishment, any
pornographic, obscene, nude or semi-nude performances, modeling, materials,
activities or sexual conduct or any other use that has or could reasonably be
expected to have a Material Adverse Effect; 
(f)     the Tenant under such New Lease or Lease Modification, as applicable,
is not an Affiliate of Borrower (other than any property management offices); 
(g)     the New Lease or Lease Modification, as applicable, does not impose
any burden, duty or liability on Borrower that is materially greater than is
provided in the Standard Form of Lease subject to clause (a) above other than
rent concessions and tenant improvement allowances which are consistent with the
then current market conditions; 
(h)     the New Lease or Lease Modification, as applicable, does not contain
any provision whereby the Rent payable thereunder would be based, in whole or in
part, upon the net income or profits derived by any Person from the Property
(which, for the avoidance of doubt, does not include percentage rent); 
(i)     the New Lease or Lease Modification, as applicable, does not
prevent Proceeds from being held and disbursed by Lender in accordance with the
terms hereof; 
(j)     the New Lease or Lease Modification, as applicable, shall not entitle
any Tenant to receive and retain Proceeds except those that may be specifically
awarded to it in condemnation proceedings because of the Taking of its trade
fixtures and its leasehold improvements which have not become part of the
Property and such business loss as Tenant may specifically and separately
establish; and 
(k)     the New Lease or Lease Modification, as applicable satisfies
the requirements of Section 8.8.7 and Section 8.8.8. 
8.8.3 Delivery of New Lease or Lease Modification. Upon the execution of any New
Lease or Lease Modification, as applicable, Borrower shall deliver to Lender an
executed copy of the Lease and an additional copy marked to show all changes
from the Standard Form of Lease. 
8.8.4     Lease Amendments. Borrower agrees that it shall not have the right or
power, as against Lender without its consent, to cancel, abridge, amend or
otherwise modify any Lease unless such modification complies with this Section
8.8. 
8.8.5     Security Deposits. All security or other deposits of Tenants of
the Property shall be treated as trust funds and such deposits, to the extent
made in cash shall be deposited, upon receipt of the same by Borrower, into the
Security Deposit Account and to the extent made with a letter of credit shall be
delivered to Lender. Within ten (10) Business Days after written request by
Lender, Borrower shall furnish to Lender reasonably satisfactory evidence 

78

--------------------------------------------------------------------------------




of compliance with this Section 8.8.5, together with a statement of all lease
securities deposited with Borrower by the Tenants and the location and account
number of the account in which such security deposits are held. The rent roll
delivered to Lender identifies all security deposits and the amounts thereof,
currently in Borrower’s possession. In the event any Tenant has the right
to receive a refund of its security deposit pursuant to the terms of such
Tenant’s Lease, Lender shall either direct the Cash Management Bank to transfer
funds from the Security Deposit Account to Borrower in the amount of such
security deposit that is required to be funded or Lender shall return the
applicable letter of credit that was posted by such Tenant. Upon receipt of
such security deposit, Borrower shall promptly return the same to the applicable
Tenant. 
8.8.6     No Default Under Leases. Borrower shall (i) promptly perform and
observe all of the material terms, covenants and conditions required to be
performed and observed by Borrower under the Leases and the REAs, if the failure
to perform or observe the same would have a Material Adverse Effect; (ii)
exercise, within ten (10) Business Days after a written request by Lender, any
right to request from the Tenant under any Lease, or the party to any REAs, a
certificate with respect to the status thereof and (iii) not collect any of the
Rents, more than one (1) month in advance (except that Borrower may collect such
security deposits and last month’s Rents as are permitted by Legal Requirements
and are commercially reasonable in the prevailing market and collect other
charges in accordance with the terms of each Lease). 
8.8.7     Subordination. All New Leases entered into by Borrower after the date
hereof shall by their express terms be subject and subordinate to this Agreement
and the Security Instrument (through a subordination provision contained in such
Lease or otherwise) and shall provide that the Person holding any rights
thereunder shall attorn to Lender or any other Person succeeding to the
interests of Lender upon the exercise of its remedies hereunder or any transfer
in lieu thereof on the terms set forth in this Section 8.8. 
8.8.8     Attornment. Each New Lease entered into from and after the date hereof
shall provide that in the event of the enforcement by Lender of any remedy under
this Agreement or the Security Instrument, the Tenant under such Lease shall, at
the option of Lender or of any other Person succeeding to the interest of Lender
as a result of such enforcement, attorn to Lender or to such Person and shall
recognize Lender or such successor in the interest as lessor under such Lease
without change in the provisions thereof; provided, however, Lender or
such successor in interest shall not be liable for or bound by (i) any payment
of an installment of rent or additional rent made more than thirty (30) days
before the due date of such installment, (ii) any act or omission of or default
by Borrower under any such Lease (but the Lender, or such successor, shall be
subject to the continuing obligations of the landlord to the extent arising
from and after such succession to the extent of Lender’s, or such successor’s,
interest in the Property), (iii) any credits, claims, setoffs or defenses which
any Tenant may have against Borrower, (iv) any obligation under such Lease to
maintain a fitness facility at the Property, (v) any obligation on Borrower’s
part, pursuant to such Lease, to perform any tenant improvement work or (vi)
any obligation on Borrower’s part, pursuant to such Lease, to pay any sum of
money to any Tenant. Each such New Lease shall also provide that, upon the
reasonable request by Lender or such successor in interest, the Tenant shall
execute and deliver an instrument or instruments confirming 

79

--------------------------------------------------------------------------------




such attornment. 
8.8.9     Non-Disturbance Agreements. Lender shall enter into, and, if required
by applicable law to provide constructive notice or requested by a Tenant,
record in the county where the subject Property is located, a subordination,
attornment and non-disturbance agreement, substantially in form and substance
substantially similar to the form attached hereto as Exhibit N (a
Non-Disturbance Agreement), with any Tenant (other than an Affiliate
of Borrower) entering into a New Lease for which Lender’s prior written consent
is required by this Section 8.8 and has been obtained, within ten (10) Business
Days after written request therefor by Borrower, provided that, such request is
accompanied by an Officer’s Certificate stating that such Lease complies in all
material respects with this Section 8.8. All reasonable third party costs
and expenses incurred by Lender in connection with the negotiation, preparation,
execution and delivery of any Non-Disturbance Agreement, including, without
limitation, reasonable attorneys’ fees and disbursements, shall be paid by
Borrower (in advance, if requested by Lender).  
 IX.     DEFEASANCE. 
Section 9.1     Defeasance and Release. 
(a)     At any time after the expiration of the Defeasance Lockout Period
and prior to the Prepayment Lockout Release Date, provided that all of the
conditions set forth in Section 9.1(b) are complied with, Lender hereby agrees
that Borrower shall have the right to obtain a release of the Liens of the
Security Instrument and the Assignment of Leases on either (i) a Release
Property that is subject to a Property Release pursuant to and in accordance
with the requirements of Section 8.7 or (ii) the Property that has not been
subject to prior Property Releases, in either case upon at least thirty (30)
days prior written notice and upon satisfaction of the following (such a
release, after satisfaction of the other provisions of this Section 9.1(a),
a Defeasance): 
(i)     the execution and delivery of a defeasance note (the Defeasance Note),
in form and substance reasonably acceptable to Lender, dated as of the date of
the Defeasance (which must be on a Payment Date), payable to Lender, in an
amount equal to the Defeasance Collateral Requirement; 
(ii)     the execution and delivery of a security agreement (the
Defeasance Security Agreement), in form and substance reasonably acceptable to
Lender, dated as of the date of the Defeasance (which must be on a Payment
Date), in favor of the Lender, pursuant to which the Lender is granted a
perfected first priority security interest in the Defeasance Collateral; 
(iii)     the execution and delivery of appropriate and reasonable agreements
and/or instruments, each in form and substance reasonably acceptable to
Lender, pursuant to which the obligations and liabilities of Borrower under the
Defeasance Note and the Defeasance Security Agreement are assumed by a new
entity which satisfies all of the Single Purpose Entity requirements; 

80

--------------------------------------------------------------------------------




(iv)     if a Securitization has occurred, delivery of a Rating
Agency Confirmation; and 
(v)     no Event of Default has occurred and is continuing. 
(b)     With respect to a Defeasance pursuant to Section 9.1(a), the
Borrower shall deposit the Defeasance Collateral in accordance with Section
9.1(b)(ii) to the Defeasance Collateral Account. Defeasance shall be permitted
at such time as all of the following events shall have occurred: 
(i)     the Defeasance Collateral Account shall have been established pursuant
to Section 9.1(e); 
(ii)     Borrower shall have delivered or caused to have been delivered
to Lender the Defeasance Collateral for deposit into the Defeasance Collateral
Account such that it will satisfy the Defeasance Collateral Requirement at the
time of delivery and all such Defeasance Collateral, if in registered form,
shall be registered in the name of Lender or its nominee (and, if registered in
nominee name endorsed to Lender or in blank) and, if issued in book-entry form,
the name of Lender or its nominee shall appear as the owner of such securities
on the books of the Federal Reserve Bank or other party maintaining such
book-entry system; 
(iii)     Borrower shall have granted or caused to have been granted to Lender a
valid perfected first priority security interest in the Defeasance Collateral
and all proceeds thereof; 
(iv)     Borrower shall have delivered or caused to be delivered to Lender an
Officers' Certificate, dated as of the date of such delivery (x) that sets forth
the aggregate face amount or unpaid principal amount, interest rate and maturity
of all such Defeasance Collateral, a copy of the transaction journal, if any, or
such other notification, if any, published by or on behalf of the Federal
Reserve Bank or other party maintaining a book-entry system advising that
Lender or its nominee is the owner of such securities issued in book-entry form,
and (y) that states that: 
(1) Borrower owns the Defeasance Collateral being delivered to Lender free and
clear of any and all Liens, security interests or other encumbrances (other
than the Defeasance Security Agreement), and has not assigned any interest or
participation therein (or, if any such interest or participation has been
assigned, it has been released), and Borrower has full power and authority to
pledge such Defeasance Collateral to Lender; 
(2) such Defeasance Collateral consists solely of Defeasance Eligible
Investments; 
(3) such Defeasance Collateral satisfies the Defeasance Collateral Requirement,
determined as of the date of delivery; and 

81

--------------------------------------------------------------------------------




(4) the information set forth in the schedule attached to such Officer's
Certificate is correct and complete in all material respects as of the date of
delivery (such schedule, which shall be attached to and form a part of such
Officer's Certificate, shall demonstrate satisfaction of the requirement set
forth in clause (2) above, in a form reasonably acceptable to Lender). 
(v)     Borrower shall have delivered or caused to be delivered to Lender
a Rating Agency Confirmation (if a Securitization has occurred) and such other
documents and certificates as Lender may reasonably request, including a
Non-Disqualification Opinion and Opinions of Counsel demonstrating that Borrower
has satisfied the provisions of this Section 9.1(b), including but not limited
to an Opinion of Counsel stating, among other things, that Lender has a
perfected first priority security interest in the Defeasance Collateral and that
the Defeasance Security Agreement is enforceable in accordance with its terms. 
(c)     For purposes of determining whether sufficient amounts of
Defeasance Collateral are on deposit in the Defeasance Collateral Account, there
shall be included only payments of principal and predetermined and certain
income thereon (as reasonably determined by Lender and agreed to by Borrower
without regard to any reinvestment of such amounts) that will occur on a stated
date for a stated payment on or before the dates when such amounts may
be required to be applied to pay the principal and interest when due on the Note
(and/or any substitute notes, as applicable) as of the Maturity Date, including,
without limitation, the outstanding principal balance of the Note (and/or any
substitute notes, as applicable) as of the Maturity Date. 
(d)     Upon or after the delivery of Defeasance Collateral in accordance
with Section 9.1(b) and the satisfaction of all other conditions provided for in
this Section 9.1, Lender shall enter into appropriate release documentation. 
(e)     On or before the date on which Borrower delivers Defeasance Collateral
to Lender pursuant to Section 9.1(b), Borrower shall open at any Approved Bank
(or other bank subject to the next sentence hereof) at the time and acting as
custodian for Lender, a defeasance collateral account (the Defeasance Collateral
Account) which shall at all times be an Eligible Account, in which Borrower
shall grant to Lender or reconfirm the grant to Lender of a security interest.
The Defeasance Collateral Account shall contain (i) all Defeasance Collateral
delivered by Borrower pursuant to Section 9. 1(b), (ii) all payments received on
Defeasance Collateral held in the Defeasance Collateral Account and (iii) all
income or other gains from investment of moneys or other property deposited in
the Defeasance Collateral Account. All such amounts, including all income from
the investment or reinvestment thereof, shall be held by Lender, subject to
withdrawal by Lender for the purposes set forth in this Section 9.1. Borrower
shall be the owner of the Defeasance Collateral Account and shall report all
income accrued on Defeasance Collateral for federal, state and local income tax
purposes in its income tax return. 
(f)     Lender shall withdraw, draw on or collect and apply the amounts that
are on deposit in the Defeasance Collateral Account to pay when due the
principal and all installments 

82

--------------------------------------------------------------------------------




of interest and principal on the Defeasance Note. Funds and other property in
the Defeasance Collateral Account shall not be commingled with any other monies
or property of Borrower or any Affiliate of Borrower. Lender shall not in any
way be held liable by reason of any insufficiency in the Defeasance Collateral
Account. 
(g)     Borrower and Lender shall enter into any appropriate amendments to
the Loan Documents necessitated by a Defeasance of the Loan, such amendments to
be in form and substance reasonably acceptable to both Borrower and Lender.  
 X.     MAINTENANCE OF PROPERTY; ALTERATIONS 
Section 10.1     Maintenance of Property. Borrower shall keep and maintain,
or cause to be kept and maintained, including by enforcement of the provisions
of the BofA Lease, the Property and every part thereof in good condition and
repair, subject to ordinary wear and tear, and, subject to Excusable Delays and
the provisions of this Agreement with respect to damage or destruction caused by
casualty events or Takings, shall not permit or commit any waste, impairment, or
deterioration of any portion of the Property in any material respect. Borrower
further covenants to do all other acts which from the character or use of the
Property may be reasonably necessary to protect the security hereof, the
specific enumerations herein not excluding the general. Borrower shall not
remove or demolish any Improvement on the Property except as the same may be
necessary in connection with an Alteration or a restoration in connection with a
Taking or casualty, or as otherwise permitted herein, in each case in
accordance with the terms and conditions hereof. 
Section 10.2     Conditions to Alteration. Borrower shall have the right,
without Lender's consent, to undertake any alteration, improvement, demolition
or removal of the Property or any portion thereof (any such alteration,
improvement, demolition or removal, an Alteration) so long as either (a) Bank of
America, N.A. is permitted to undertake such Alteration without the consent of
Borrower pursuant to the BofA Lease or (b) (i) no Event of Default shall have
occurred and be continuing, (ii) Borrower provides Lender with prior written
notice of any Material Alteration, and (iii) such Alteration is undertaken in
accordance with the applicable provisions of this Agreement and the other Loan
Documents, is not prohibited by any relevant REAs and the Leases and shall not,
upon completion (giving credit to rent and other charges attributable to Leases
executed upon such completion), have a Material Adverse Effect on the value, use
or operation of the Property taken as a whole or otherwise. Except for
Material Alterations performed by Bank of America, N.A. pursuant to the BofA
Lease that do not require the consent of Borrower (which Borrower shall provide
notice to Lender and which shall be performed in accordance with BofA Lease),
any Material Alteration shall be conducted under the supervision of an
Independent Architect and, in connection with any Material Alteration, Borrower
shall deliver to Lender, for information purposes only and not for approval by
Lender, detailed plans and specifications and cost estimates therefor, prepared
by such Independent Architect, as well as an Officer's Certificate stating that
such Alteration will involve an estimated cost of not more than the Threshold
Amount for Alterations at the Property. Such plans and specifications may be
revised at any time and from time to time by such Independent Architect 

83

--------------------------------------------------------------------------------




provided that material revisions of such plans and specifications are filed with
Lender, for information purposes only. All work done in connection with any
Alteration shall be performed with due diligence in a good and workmanlike
manner, all materials used in connection with any Alteration shall not be less
than the standard of quality of the materials currently used at the Property and
all materials used shall be in accordance with all applicable material
Legal Requirements and Insurance Requirements. 
Section 10.3     Costs of Alteration. Notwithstanding anything to the
contrary contained in this Article X, no Material Alteration or Alteration which
when aggregated with all other Alterations (other than Material Alterations)
then being undertaken by Borrower (exclusive of Alterations being directly paid
for by Tenants at the Property) exceeds the Threshold Amount, shall be performed
by or on behalf of Borrower unless Borrower shall have delivered to Lender Cash
and Cash Equivalents and/or a Letter of Credit as security in an amount not less
than the estimated cost of the Material Alteration or the Alterations minus the
Threshold Amount (as set forth in the Independent Architect's written estimate
referred to above). In addition to payment or reimbursement from time to time of
Borrower's expenses incurred in connection with any Material Alteration or any
such Alteration, the amount of such security shall be reduced on any given
date to the Independent Architect's written estimate of the cost to complete the
Material Alteration or the Alterations (including any retainages), free and
clear of Liens, other than Permitted Encumbrances. Costs which are subject to
retainage (which in no event shall be less than 5% in the aggregate) shall be
treated as due and payable and unpaid from the date they would be due and
payable but for their characterization as subject to retainage. In the event
that any Material Alteration or Alteration shall be made in conjunction with any
restoration with respect to which Borrower shall be entitled to withdraw
Proceeds pursuant to Section 6.2, the amount of the Cash and Cash Equivalents
and/or Letter of Credit to be furnished pursuant hereto need not exceed
the aggregate cost of such restoration and such Material Alteration or
Alteration (as estimated by the Independent Architect), less the sum of the
amount of any Proceeds which Borrower may be entitled to withdraw pursuant to
Section 6.2 and which are held by Lender in accordance with Section 6.2. Payment
or reimbursement of Borrower's expenses incurred with respect to any Material
Alteration or any such Alteration shall be accomplished upon the terms and
conditions specified in Section 6.2. 
At any time after substantial completion of any Material Alteration or any such
Alteration in respect of which Cash and Cash Equivalents and/or a Letter of
Credit is deposited pursuant hereto, the whole balance of any Cash and Cash
Equivalents so deposited by Borrower with Lender and then remaining on deposit
(together with earnings thereon), as well as all retainages, may be withdrawn by
Borrower and shall be paid by Lender to Borrower, and any other Cash and Cash
Equivalents and/or a Letter of Credit so deposited or delivered shall, to the
extent it has not been called upon, reduced or theretofore released, be released
to Borrower, within ten (10) days after receipt by Lender of an application for
such withdrawal and/or release together with an Officer's Certificate, and
signed also (as to the following clause (a» by the Independent
Architect, setting forth in substance as follows: 
(a)      that the Material Alteration or Alteration in respect of which such
Cash and 

84

--------------------------------------------------------------------------------




Cash Equivalents and/or a Letter of Credit was deposited has been substantially
completed in all material respects substantially in accordance with any plans
and specifications therefor previously filed with Lender under Section 10.2 and
that, if applicable, a certificate of occupancy has been issued with respect to
such Material Alteration or Alteration by the relevant
Governmental Authority(ies) or, if not applicable, that a certificate of
occupancy is not required; and 
(b)     that to the knowledge of the certifying Person all amounts which
Borrower is or may become liable to pay in respect of such Material Alteration
or Alteration through the date of the certification have been paid in full or
adequately provided for or are being contested in accordance with Section 7.3
and that lien waivers have been obtained from the general contractor and major
subcontractors performing such Material Alterations or Alterations (or such
waivers are not customary and reasonably obtainable by prudent managers in the
area where the Property is located). 
For the purposes of this Section 10.3 only, Alterations and Material
Alterations shall not include tenant improvement alterations, improvements,
demolitions or removals undertaken pursuant to a Lease in which the costs
thereof are being fully paid out of funds held by Lender in the TI and Leasing
Reserve Account or Alterations by Bank of America, N.A. pursuant to the BofA
Lease that are permitted to be undertaken by Bank of America, N.A. without
the consent of Borrower. 
XI.
BOOKS AND RECORDS, FINANCIAL STATEMENTS, REPORTS AND OTHER INFORMATION

Section 11.1     Books and Records. Borrower shall keep and maintain on a fiscal
year basis proper books and records separate from any other Person, in which
accurate and complete entries shall be made of all dealings or transactions of
or in relation to the Note, the Property and the business and affairs of
Borrower relating to the Property which shall reflect all items of income and
expense in connection with the operation on an individual basis of the Property
and in connection with any services, equipment or furnishings provided in
connection with the operation of the Property, in accordance with GAAP. Lender
and its authorized representatives shall have the right at reasonable times and
upon reasonable notice to examine the books and records of Borrower relating to
the operation of the Property and to make such copies or extracts thereof as
Lender may reasonably require.
Section 11.2     Financial Statements.
11.2.1     Monthly Reports. Not later than thirty (30) days following the end of
each calendar month, Borrower will deliver, or will cause Manager to deliver, to
Lender unaudited financial statements, internally prepared, in accordance with
GAAP, consistently applied, including a statement of revenues and expenses and a
statement of Net Operating Income for the twelve (12) month period then ended
(but only including periods during which Borrower or an Affiliate of Borrower
owned the Property). Such financial statements shall be accompanied by one or
more Officer's Certificates or a certificate executed by an officer of Manager
certifying

85

--------------------------------------------------------------------------------




to the signer's actual knowledge, (A) that such statements fairly represent, in
all material respects, the financial condition and results of operations of
Borrower in accordance with GAAP consistently applied, (B) that as of the date
of such certificate, no Default exists under this Agreement or any other Loan
Document or, if so, specifying the nature and status of each such Default and
the action then being taken by Borrower or proposed to be taken to remedy such
Default, (C) that as of the date of such certificate, no litigation exists
involving Borrower, the Property or either Guarantor in which the amount
involved is $500,000 (in the aggregate) or more or in which all or substantially
all of the potential liability is not covered by insurance, or, if so,
specifying such litigation and the actions being taking in relation thereto and
(D) the amount by which actual Operating Expenses were greater than or less than
the Operating Expenses anticipated in the applicable Annual Budget. Such
financial statements shall contain such other information as shall be reasonably
requested by Lender for purposes of the calculations to be made by Mortgagee
pursuant to the terms hereof.
11.2.2    Quarterly Reports. Not later than sixty (60) days following the end of
each fiscal quarter, Borrower shall deliver to Lender unaudited financial
statements for Borrower and each Guarantor, internally prepared on a accrual
basis including a balance sheet and profit and loss statement as of the end of
such quarter and for the corresponding quarter of the previous year, and a
statement of revenues and expenses for the year to date, a statement ofNet
Operating Income for such quarter, and a comparison of the year to date results
with (i) the results for the same period of the previous year, (ii) the results
that had been projected by Borrower and each Guarantor for such period and (iii)
the Annual Budget for such period and the Fiscal Year. Borrower shall also
delivery a projection of the real estate tax contribution of Bank of America,
N.A. as additional rent under the BofA Lease during the immediately following
fiscal quarter and a description of the Individual Properties to which such tax
contribution relates. Such statements for each quarter shall be accompanied by
an Officer's Certificate certifying to the best of the signer's knowledge, (A)
that such statements fairly represent the financial condition and results of
operations of Borrower and each Guarantor, (B) that as of the date of such
Officer's Certificate, no Default exists under this Agreement, the Note or any
other Loan Document or, if so, specifying the nature and status of each such
Default and the action then being taken by Borrower or proposed to be taken to
remedy such Default, (C) that as of the date of each Officer's Certificate, no
litigation exists involving Borrower, the Property or either Guarantor in which
the amount involved is $500,000 (in the aggregate) or more and which potential
liability is not covered by insurance, or, if so, specifying such litigation and
the actions being taking in relation thereto and (D) the amount by which actual
Operating Expenses were greater than or less than the Operating Expenses
anticipated in the applicable Annual Budget. Such financial statements shall
contain such other information as shall be reasonably requested by Lender for
purposes of calculations to be made by Lender pursuant to the terms hereof.
11.2.3     Annual Reports. Not later than one hundred twenty (120) days after
the end of each Fiscal Year of Borrower's and each Guarantor's operations,
Borrower shall deliver to Lender audited financial statements for Borrower and
each Guarantor certified by an Independent Accountant in accordance with GAAP,
covering the Property, Borrower and each Guarantor, including a balance sheet as
of the end of such year and a statement of revenues and

86

--------------------------------------------------------------------------------




expenses for such year. Such annual financial statements shall also be
accompanied by an Officer's Certificate in the form required pursuant to Section
11.2.1. Not later than thirty (30) days after the filing thereof, Borrower shall
deliver to Lender copies of all federal income tax returns.
11.2.4     Leasing Reports. Not later than sixty (60) days after the end of each
fiscal quarter of Borrower's operations, Borrower shall deliver to Lender a true
and complete rent roll for the Property, dated as of the last month of such
fiscal quarter, showing the percentage of net rentable area of the Property, if
any, leased as of the last day of the preceding calendar quarter, the current
annual rent for the Property, the expiration date of each lease, whether to
Borrower's knowledge any portion of the Property has been sublet, and if it has,
the name of the subtenant, and such rent roll shall be accompanied by an
Officer's Certificate certifying that such rent roll is true, correct and
complete in all material respects as of its date and stating whether Borrower,
within the past three (3) months, has issued a notice of default with respect to
any Lease which has not been cured and the nature of such default.
11.2.5     [INTENTIONALLY OMITTED]
11.2.6     [INTENTIONALLY OMIITTED]
11.2.7     Annual Budget. Borrower shall deliver to Lender the Annual Budget for
Lender's approval, at least sixty (60) days prior the end of each Fiscal Year.
Neither Borrower nor Manager shall change or modify the Annual Budget that has
been approved by Lender without the prior written consent of Lender.
11.2.8     Notice of Certain Occurrences. In addition to all other notices
required to be given by Borrower hereunder, Borrower shall give notice to Lender
promptly upon the occurrence of: (a) any litigation or proceeding affecting
Borrower or the Property or any part thereof in which the amount involved is
$500,000 (in the aggregate) or more and not covered by insurance or in which
injunctive or similar relief is sought and likely to be obtained; and (b) a
material adverse change in the business, operations, property or financial
condition of Borrower or the Property.
11.2.9     Other Information. Borrower shall, promptly after written request by
Lender furnish or cause to be furnished to Lender, in such manner and in such
detail as may be reasonably requested by Lender, such reasonable additional
information as may be reasonably requested with respect to the Property.

87

--------------------------------------------------------------------------------




XII.     ENVIRONMENTAL MATTERS.
Section 12.1     Representations. Borrower hereby represents and warrants that
except as set forth in the environmental reports and studies delivered to Lender
(the Environmental Reports), (i) Borrower has not engaged in or knowingly
permitted any operations or activities upon, or any use or occupancy of the
Property, or any portion thereof, for the purpose of or in any way involving the
handling, manufacture, treatment, storage, use, generation, release, discharge,
refining, dumping or disposal of any Hazardous Materials on, under, in or about
the Property, or transported any Hazardous Materials to, from or across the
Property, except in all cases in material compliance with Environmental Laws and
only in the course of legitimate business operations at the Property; (ii) to
the best of Borrower's knowledge, no tenant, occupant or user of the Property,
or any other Person, has engaged in or permitted any operations or activities
upon, or any use or occupancy of the Property, or any portion thereof, for the
purpose of or in any material way involving the handling, manufacture,
treatment, storage, use, generation, release, discharge, refining, dumping or
disposal of any Hazardous Materials on, in or about the Property, or transported
any Hazardous Materials to, from or across the Property, except in all cases in
material compliance with Environmental Laws and only in the course of legitimate
business operations at the Property; (iii) no Hazardous Materials are presently
constructed, deposited, stored, or otherwise located on, under, in or about the
Property except in material compliance with Environmental Laws; (iv) no
Hazardous Materials have migrated from the Property upon or beneath other
properties which would reasonably be expected to result in material liability
for Borrower; and (v) no Hazardous Materials have migrated or threaten to
migrate from other properties upon, about or beneath the Property which would
reasonably be expected to result in material liability for Borrower.
Section 12.2     Covenants.
12.2.1     Compliance with Environmental Laws. Subject to Borrower's right to
contest under Section 7.3, Borrower covenants and agrees with Lender that it
shall comply in all material respects with all Environmental Laws. If at any
time during the continuance of the Liens of the Security Instrument, a
Governmental Authority having jurisdiction over the Property requires remedial
action to correct the presence of Hazardous Materials in, around, or under the
Property (an Environmental Event), Borrower shall deliver prompt notice of the
occurrence of such Environmental Event to Lender. Within thirty (30) days after
Borrower has knowledge of the occurrence of an Environmental Event, Borrower
shall deliver to Lender an Officer's Certificate (an Environmental Certificate)
explaining the Environmental Event in reasonable detail and setting forth the
proposed remedial action, if any. Borrower shall promptly provide Lender with
copies of all notices which allege or identify any actual or potential violation
or noncompliance received by or prepared by or for Borrower in connection with
any Environmental Law. For purposes of this paragraph, the term "notice" shall
mean any summons, citation, directive, order, claim, pleading, letter,
application, filing, report, findings, declarations or other materials pertinent
to compliance of the Property and Borrower with such Environmental Laws. If any
Security Instrument is foreclosed, Borrower shall deliver the Property in
material compliance with all applicable Environmental Laws.

88

--------------------------------------------------------------------------------




12.2.2     Compliance with O&M Plan. Attached hereto as Exhibit O are asbestos
operations and maintenance programs for one or more of the Individual Properties
(the O&M Program). Borrower has reviewed the O&M Program and agrees to implement
each and every recommendation contained in the O&M Program within thirty (30)
days after the Closing Date. Compliance with the O&M Program shall be considered
a material covenant of this Agreement. On the first day of each calendar month
during the Term, Borrower shall deliver to Lender copies of all materials,
reports, and data prepared or generated in connection with the O&M Program. In
the event that any Alterations or tenant improvement work would involve the O&M
Program, Borrower shall deliver Lender evidence of Borrower's compliance with
the O&M Program.
Section 12.3     Environmental Reports. Upon the occurrence and during the
continuance of an Environmental Event with respect to the Property or an Event
of Default, Lender shall have the right to have its consultants perform a
comprehensive environmental audit of the Property. Such audit shall be conducted
by an environmental consultant chosen by Lender and may include a visual survey,
a record review, an area reconnaissance assessing the presence of hazardous or
toxic waste or substances, PCBs or storage tanks at the Property, an asbestos
survey of the Property, which may include random sampling of the Improvements
and air quality testing, and such further site assessments as Lender may
reasonably require due to the results obtained from the foregoing. Borrower
grants Lender, its agents, consultants and contractors the right to enter the
Property as reasonable or appropriate for the circumstances for the purposes of
performing such studies and the reasonable cost of such studies shall be due and
payable by Borrower to Lender upon demand and shall be secured by the Liens of
the Security Instrument. Lender shall not unreasonably interfere with, and
Lender shall direct the environmental consultant to use its commercially
reasonable efforts not to interfere with, Borrower's or any Tenant's, other
occupant's or Manager's operations upon the Property when conducting such audit,
sampling or inspections. By undertaking any of the measures identified in and
pursuant to this Section 12.3, Lender shall not be deemed to be exercising any
control over the operations of Borrower or the handling of any environmental
matter or hazardous wastes or substances of Borrower for purposes of incurring
or being subject to liability therefor.
Section 12.4     Environmental Indemnification. Borrower shall protect,
indemnify, save, defend, and hold harmless the Indemnified Parties from and
against any and all liability, loss, damage, actions, causes of action, costs or
expenses whatsoever (including reasonable attorneys' fees and expenses) and any
and all claims, suits and judgments which any Indemnified Party may suffer, as a
result of or with respect to: (a) any Environmental Claim relating to or arising
from the Property; (b) the violation of any Environmental Law in connection with
the Property; (c) any release, spill, or the presence of any Hazardous Materials
affecting the Property; (d) the presence at, in, on or under, or the release,
escape, seepage, leakage, discharge or migration at or from, the Property of any
Hazardous Materials, whether or not such condition was known or unknown to
Borrower and (e) any toxic mold contamination at or affecting any Individual
Property; provided that, in each case, Borrower shall be relieved of its
obligation under this subsection if any of the matters referred to in clauses
(a) through (e) above did not occur (but

89

--------------------------------------------------------------------------------




need not have been discovered) prior to (1) the foreclosure of any Security
Instrument, (2) the delivery by Borrower to Lender or its designee of a
deed-in-lieu of foreclosure with respect to the Property, or (3) Lender's or its
designee's taking possession and control of the Property after the occurrence of
an Event of Default hereunder. If any such action or other proceeding shall be
brought against Lender, upon written notice from Borrower to Lender (given
reasonably promptly following Lender's notice to Borrower of such action or
proceeding), Borrower shall be entitled to assume the defense thereof, at
Borrower's expense, with counsel reasonably acceptable to Lender; provided,
however, Lender may, at its own expense, retain separate counsel to participate
in such defense, but such participation shall not be deemed to give Lender a
right to control such defense, which right Borrower expressly retains.
Notwithstanding the foregoing, each Indemnified Party shall have the right to
employ separate counsel at Borrower's expense if, in the reasonable opinion of
legal counsel, a conflict or potential conflict exists between the Indemnified
Party and Borrower that would make such separate representation advisable.
Borrower shall have no obligation to indemnify an Indemnified Party for damage
or loss resulting from such Indemnified Party's gross negligence or willful
misconduct.
Section 12.5     Recourse Nature of Certain Indemnifications. Notwithstanding
anything to the contrary provided in this Agreement or in any other Loan
Document, the indemnification provided in Section 12.4 shall be fully recourse
to Borrower and shall be independent of, and shall survive, the discharge of the
Indebtedness, the release of the Liens created by the Security Instrument,
and/or the conveyance of title to the Property to Lender or any purchaser or
designee in connection with a foreclosure of any Security Instrument or
conveyance in lieu of foreclosure.
XIII.     THE GROUND LEASES
Section 13.1     Leasehold Representations, Warranties. Borrower hereby
represents and warrants as follows with respect to each Ground Lease:
(a)         Each Ground Lease is in full force and effect, unmodified by any
writing or otherwise, and Borrower has not waived, canceled or surrendered any
of its rights thereunder;
(b)         all rent, additional rent and/or other charges reserved in or
payable under the Ground Leases have been paid to the extent that they are
payable to the date hereof;
(c)         Borrower enjoys the quiet and peaceful possession of the Leasehold
Estates;
(d)         Borrower has not delivered or received any notices of default under
any Ground Lease and to the best of Borrower's knowledge is not in default under
any of the terms of any Ground Lease, and there are no circumstances which, with
the passage of time or the giving of notice, or both, would constitute a default
under any Ground Lease;
(e)         No Fee Owner is in default under any of the terms of any Ground
Lease on

90

--------------------------------------------------------------------------------




its part to be observed and performed;
(f)         Borrower has delivered to Lender a true, accurate and complete copy
of the Ground Leases; and
(g)         or any Fee Owner. Borrower knows of no adverse claim to the title or
possession of Borrower
Section 13.2     Cure by Lender. In the event of a default by Borrower in the
performance of any of its obligations under any Ground Lease, including, without
limitation, any default in the payment of any sums payable thereunder, then, in
each and every such case, Lender may, at its option, cause the default or
defaults to be remedied and otherwise exercise any and all rights of Borrower
thereunder in the name of and on behalf of Borrower. Borrower shall, on demand,
reimburse Lender for all advances made and expenses incurred by Lender in curing
any such default (including, without limitation, reasonable attorneys' fees and
disbursements), together with interest thereon computed at the Default Rate from
the date that such advance is made to and including the date the same is paid to
Lender.
Section 13.3     Option to Renew or Extend the Ground Leases. Borrower shall
give Lender written notice of its intention not to exercise each and every
option, if any, to renew or extend the term of each Ground Lease, at least
thirty (30) days prior to the expiration of the time to exercise such option
under the terms thereof. If required by Lender, Borrower shall duly exercise any
renewal or extension option with respect to any Ground Lease if Lender
reasonably determines that the exercise of such option is necessary to protect
Lender's security for the Loan. If Borrower intends to renew or extend the term
of any Ground Lease, it shall deliver to Lender, with the notice of such
decision, a copy of the notice of renewal or extension delivered to the
applicable Fee Owner, together with the terms and conditions of such renewal or
extension. If Borrower does not renew or extend the term of any Ground Lease,
Lender may, at its option, exercise the option to renew or extend in the name of
and on behalf of Borrower. Borrower hereby irrevocably appoints Lender as its
attorney-in-fact, coupled with an interest, to execute and deliver, for and in
the name of Borrower, all instruments and agreements necessary under the Ground
Leases or otherwise to cause any renewal or extension of the Ground Leases.
Section 13.4     Ground Lease Covenants.
13.4.1     Waiver of Interest In New Ground Lease. In the event any Ground Lease
shall be terminated by reason of a default thereunder by Borrower and Lender
shall require from the applicable Fee Owner a new ground lease, Borrower hereby
waives any right, title and interest in and to such new ground lease or the
leasehold estate created thereby, waiving all rights of redemption now or
hereafter operable under any law.

91

--------------------------------------------------------------------------------




13.4.2     No Election to Terminate. Borrower shall not elect to treat any
Ground Lease as terminated, canceled or surrendered pursuant to the applicable
provisions of the Bankruptcy Code (including, without limitation, Section
365(h)(1) thereof) without Lender's prior written consent in the event of any
Fee Owner's bankruptcy. In addition, Borrower shall, in the event of any Fee
Owner's bankruptcy, reaffirm and ratify the legality, validity, binding effect
and enforceability of the applicable Ground Lease and shall remain in possession
of the applicable Property and the applicable Leasehold Estate, notwithstanding
any rejection thereof by such Fee Owner or any trustee, custodian or receiver.
13.4.3     Notice Prior to Rejection. Borrower shall give Lender not less than
thirty (30) days prior written notice of the date on which Borrower shall apply
to any court or other governmental authority for authority and permission to
reject any Ground Lease in the event that there shall be filed by or against
Borrower any petition, action or proceeding under the Bankruptcy Code or under
any other similar federal or state law now or hereafter in effect and if
Borrower determines to reject any Ground Lease. Lender shall have the right, but
not the obligation, to serve upon Borrower within such thirty (30) day period a
notice stating that (i) Lender demands that Borrower assume and assign such
Ground Lease to Lender subject to and in accordance with the Bankruptcy Code,
and (ii) Lender covenants to cure or provide reasonably adequate assurance
thereof with respect to all defaults reasonably susceptible of being cured by
Lender and of future performance under such Ground Lease. If Lender serves upon
Borrower the notice described above, Borrower shall not seek to reject such
Ground Lease and shall comply with the demand provided for clause (i) above
within fifteen (15) days after the notice shall have been given by Lender.
13.4.4     Lender Right to Perform. During the continuance of an Event of
Default, Lender shall have the right, but not the obligation, (i) to perform and
comply with all obligations of Borrower under the Ground Leases without relying
on any grace period provided therein, (ii) to do and take, without any
obligation to do so, such actions as Lender deems necessary or desirable to
prevent or cure any default by Borrower under any Ground Lease, including,
without limitation, any act, deed, matter or thing whatsoever that Borrower may
do in order to cure a default under the Ground Leases and (iii) to enter in and
upon the Property or any part thereof to such extent and as often as Lender
deems necessary or desirable in order to prevent or cure any default of Borrower
under the Ground Leases. Borrower shall, within five (5) Business Days after
written request is made therefor by Lender, execute and deliver to Lender or to
any party designated by Lender, such further instruments, agreements, powers,
assignments, conveyances or the like as may be reasonably necessary to complete
or perfect the interest, rights or powers of Lender pursuant to this Section or
as may otherwise be required by Lender.
13.4.5     Lender Attorney in Fact. In the event of any arbitration under or
pursuant to any Ground Lease in which Lender elects to participate, Borrower
hereby irrevocably appoints Lender as its true and lawful attorney-in-fact
(which appointment shall be deemed coupled with an interest) to exercise, during
the continuance of an Event of Default, all right, title and interest of
Borrower in connection with such arbitration, including, without limitation, the
right to appoint arbitrators and to conduct arbitration proceedings on behalf of
Borrower and

92

--------------------------------------------------------------------------------




Lender. All costs and expenses incurred by Lender in connection with such
arbitration and the settlement thereof shall be borne solely by Borrower,
including, without limitation, attorneys' fees and disbursements. Nothing
contained in this Section shall obligate Lender to participate in any such
arbitration.
13.4.6     No Defaults. Borrower shall not do, permit or suffer any event or
omission as a result of which there could occur a default by the Borrower under
the Ground Leases or any event which, with the giving of notice or the passage
of time, or both, would constitute a default by the Borrower under any Ground
Lease which could permit any party to a Ground Lease validly to terminate such
Ground Lease (including, without limitation, a default in any payment
obligation), and Borrower shall obtain the consent or approval of the applicable
Fee Owner to the extent required pursuant to the terms of any Ground Lease.
13.4.7     No Modification. Borrower shall not cancel, terminate, surrender,
modify or amend or in any way alter, surrender all or any portion of the
Property, permit the alteration of any of the provisions of any Ground Lease or
agree to any termination, amendment, modification or surrender of any Ground
Lease in a manner that materially increases Borrower's obligations or materially
decreases Borrower's rights without Lender's prior written consent in each
instance, which consent shall not be unreasonably withheld.
13.4.8     Notices of Default. Borrower shall deliver to Lender copies of any
notice of default by any party under any Ground Lease, or of any notice from any
Fee Owner of its intention to terminate any Ground Lease or to re-enter and take
possession of any portion of the Property, immediately upon delivery or receipt
of such notice, as the case may be.
13.4.9     Delivery of Information. Borrower shall promptly furnish to Lender
copies of such information and evidence as Lender may request concerning
Borrower's due observance, performance and compliance with the terms, covenants
and conditions of the Ground Leases.
13.4.10     No Subordination. Borrower shall not consent to the subordination of
any Ground Lease to any mortgage or other lease of the fee interest in any
portion of the Property.
13.4.11     Further Assurances. Borrower, at its sole cost and expense, shall
execute and deliver to Lender, within five (5) Business Days after request, such
documents, instruments or agreements as may be required to permit Lender to cure
any default under the Ground Leases.
13.4.12     Estoppel Certificates. Borrower shall use its commercially
reasonable efforts to obtain and deliver to Lender within twenty (20) days after
written demand by Lender but no more than once in any calendar year, an estoppel
certificate from each Fee Owner designated by Lender setting forth (i) the name
of the lessee and the lessor thereunder, (ii) that the applicable Ground Lease
is in full force and effect and has not been modified or, if it has been

93

--------------------------------------------------------------------------------




modified, the date of each modification (together with copies of each such
modification), (iii) the date to which all rental charges have been paid by the
lessee under the applicable Ground Lease, (iv) whether there are any alleged
defaults of the lessee under the applicable Ground Lease and, if there are,
setting forth the nature thereof in reasonable detail, (v) if the lessee under
the applicable Ground Lease shall be in default, the default and (vi) such other
matters as Lender shall reasonably request.
Section 13.5     Lender Right to Participate. Lender shall have the right, but
not the obligation, to proceed in respect of any claim, suit, action or
proceeding relating to the rejection of any Ground Lease by any Fee Owner as a
result of a Fee Owner's bankruptcy, including, without limitation, the right to
file and prosecute any and all proofs of claims, complaints, notices and other
documents in any case in respect of such Fee Owner under and pursuant to the
Bankruptcy Code.
Section 13.6     No Liability. Lender shall have no liability or obligation
under any Ground Lease by reason of its acceptance of the Security Instrument,
this Agreement and the other Loan Documents. Lender shall be liable for the
obligations of the lessee arising under any Ground Lease for only that period of
time during which Lender is in possession of the portion of the Property covered
by such Ground Lease or has acquired, by foreclosure or otherwise, and is
holding all of Borrower's right, title and interest therein.
XIV.     SECURITIZATION AND PARTICIPATION
Section 14.1     Sale of Note and Securitization. At the request of Lender and,
to the extent not already required to be provided by Borrower under this
Agreement, Borrower shall use reasonable efforts to satisfy the market standards
which may be reasonably required in the marketplace or by the Rating Agencies in
connection with the sale of the Note or participation therein as part of the
first successful securitization (such sale and/ or securitization, the
Securitization) of rated single or multi-class securities (the Securities)
secured by or evidencing ownership interests in the Note and this Agreement,
including using reasonable efforts to do (or cause to be done) the following
(but Borrower will not in any event be required to enter into an amendment that
does not satisfy the Amendment Conditions)):
14.1.1     Provided Information. (i) Provide such non-confidential financial and
other information (but not projections) with respect to the Property, Borrower,
each Guarantor, Manager and Bank of America, N.A. to the extent such information
is reasonably available to Borrower, Guarantors, or Manager, (ii) provide
business plans (but not projections) and budgets relating to the Property and
(iii) cooperate with the holder of the Note (and its representatives) in
obtaining such site inspection, appraisals, market studies, environmental
reviews and reports, engineering reports and other due diligence investigations
of the Property, as may be reasonably requested by the holder of the Note or
reasonably requested by the Rating Agencies (all information provided pursuant
to this Section 14.1 together with all other information heretofore provided to
Lender in connection with the Loan, as such may be updated, at Borrower's
request, in connection with a Securitization, or hereafter provided by or on
behalf

94

--------------------------------------------------------------------------------




of Borrower to Lender in connection with the Loan or a Securitization, being
herein collectively called the Provided Information);
14.1.2     Opinions of Counsel. Use reasonable efforts to cause to be rendered
such customary Opinions of Counsel as may be reasonably requested by the holder
of the Note or the Rating Agencies in connection with the Securitization,
including, without limitation, 10b-5 opinions. Borrower's failure to use
reasonable efforts to deliver or cause to be delivered the Opinions of Counsel
required hereby within ten (10) Business Days after written request therefor
shall constitute an "Event of Default" hereunder. Any such Opinions of Counsel
that Borrower is reasonably required to cause to be delivered in connection with
a Securitization shall be delivered at Borrower's expense; and
14.1.3     Modifications to Loan Documents. Execute such amendments to Loan
Documents as may be reasonably requested by Lender or the Rating Agencies in
order to achieve the required rating or to effect the Securitization (including,
without limitation, modifying the Payment Date, as defined in the Note, to a
date other than as originally set forth in the Note), provided, that nothing
contained in this Section 14.1.3 shall result in any change that does not
satisfy the Amendment Conditions.
Section 14.2     Cooperation. Borrower shall (i) at Lender's request, meet with
representatives of the Rating Agencies at reasonable times to discuss the
business and operations of the Property, (ii) cooperate with the reasonable
requests of the Rating Agencies in connection with the Property, and (iii)
cooperate in any manner that may reasonably be requested by Lender in connection
with a Securitization. Until the Obligations are paid in full, Borrower shall
provide the Rating Agencies with all financial reports required hereunder and
such other information as they shall reasonably request, including copies of any
default notices or other material notices delivered to and received from Lender
hereunder, to enable them to continuously monitor the creditworthiness of
Borrower and to permit an annual surveillance of the implied credit rating of
the Securities.
Section 14.3     Securitization Financial Statements. Borrower acknowledges that
all such financial information delivered by Borrower to Lender pursuant to
Article XI may, at Lender's option, be delivered to the Rating Agencies.
Section 14.4     Securitization Indemnification.
14.4.1     Disclosure Documents. Borrower understands that certain of the
Provided Information may be included in disclosure documents in connection with
the Securitization, including a prospectus or private placement memorandum or a
public registration statement (each, a Disclosure Document) and may also be
included in filings with the Securities and Exchange Commission pursuant to the
Securities Act of 1933, as amended (the Securities Act) or the Securities and
Exchange Act of 1934, as amended (the Exchange Act), or provided or made
available to investors or prospective investors in the Securities, the Rating
Agencies, and service providers relating to the Securitization. In the event
that the Disclosure Document is



95

--------------------------------------------------------------------------------




required to be revised prior to the sale of all Securities, upon request,
Borrower shall reasonably cooperate with the holder of the Note in updating the
Provided Information for inclusion or summary in the Disclosure Document by
providing all current information pertaining to Borrower and the Property
reasonably requested by Lender.
14.4.2     Indemnification Certificate. (a) In connection with each of (x) a
preliminary and a private placement memorandum, or (y) a preliminary and final
prospectus, as applicable, Borrower agrees to provide, at Lender's reasonable
request, an indemnification certificate:
(i)         certifying that Borrower has carefully examined those portions of
such memorandum or prospectus, as applicable, reasonably designated in writing
by Lender for Borrower's review pertaining to Borrower, the Property, and/or the
Loan and insofar as such sections or portions thereof specifically pertain to
Borrower, the Property, or the Loan (such portions, the Relevant Portions), the
Relevant Portions do not (except to the extent specified by Borrower if Borrower
does not agree with the statements therein), as of the date of such certificate,
to Borrower's actual knowledge, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made,
in the light of the circumstances under which they were made, not misleading.
(ii)         indemnifying Lender, Deutsche Bank Securities, Inc. and its
Affiliates (collectively, DBS) that have prepared the Disclosure Document
relating to the Securitization, each of its directors, each of its officers who
have signed the Disclosure Document and each person or entity who controls DBS
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (collectively, the DBS Group), and DBS, together with the DBS
Group, each of their respective directors and each person who controls DBS or
the DBS Group, within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act (collectively, the Underwriter Group) for any
actual, out-of-pocket losses, third party claims, damages (excluding lost
profits, diminution in value and other consequential damages) or liabilities
arising out of third party claims (the Liabilities) to which any member of the
Underwriter Group may become subject to the extent such Liabilities arise out of
or are based upon any untrue statement of any material fact contained in the
Relevant Portions or arise out of or are based upon the omission by Borrower to
state therein a material fact required to be stated in the Relevant Portions in
order to make the statements in the Relevant Portions in light of the
circumstances under which they were made, not misleading.
(b)         Borrower's liability under clause (a) above shall be limited to
Liabilities arising out of or based upon any such untrue statement or omission
made in a Disclosure Document in reliance upon and in conformity with
information furnished to Lender by, or furnished at the direction and on behalf
of, Borrower in connection with the preparation of those portions of the
registration statement, memorandum or prospectus pertaining to Borrower, the
Property or the Loan, including financial statements of Borrower and operating
statements with respect to the Property. This indemnity agreement will be in
addition to any liability which Borrower may otherwise have.

96

--------------------------------------------------------------------------------




(c)         Promptly after receipt by an indemnified party under this Section
14.4 of notice of the commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against the indemnifying party under
this Section 14.4, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party. After notice from the indemnifying party to such indemnified
party under this Section 14.4 of its assumption of such defense, the
indemnifying party shall not be liable for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof; provided, however, if the defendants in any such action include both
the indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there are any legal defenses available to it
and/or other indemnified parties that are different from or in conflict with
those available to the indemnifying party, the indemnified party or parties
shall have the right to select separate counsel to assert such legal defenses
and to otherwise participate in the defense of such action on behalf of such
indemnified party or parties at the expense of the indemnifying party. The
indemnifying party shall not be liable for the expenses of separate counsel
unless an indemnified party shall have reasonably concluded that there may be
legal defenses available to it that are different from or in conflict with those
available to another indemnified party.
(d)         In order to provide for just and equitable contribution in
circumstances in which the indemnity provided for in this Section 14.4 is for
any reason held to be unenforceable by an indemnified party in respect of any
actual, out-of-pocket losses, claims, damages or liabilities relating to third
party claims (or action in respect thereof) referred to therein which would
otherwise be indemnifiable under this Section 14.4, the indemnifying party shall
contribute to the amount paid or payable by the indemnified party as a result of
such actual, out of pocket losses, third party claims, damages or liabilities
(or action in respect thereof) (but excluding damages for lost profits,
diminution in value of the Property and consequential damages); provided,
however, that no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution for Liabilities arising therefrom from any person who was not
guilty of such fraudulent misrepresentation. In determining the amount of
contribution to which the respective parties are entitled, the following factors
shall be considered: (i) the DBS Group's and Borrower's relative knowledge and
access to information concerning the matter with respect to which the claim was
asserted; (ii) the opportunity to correct and prevent any statement or omission;
(iii) the limited responsibilities and obligations of Borrower as specified
herein; and (iv) any other equitable considerations appropriate in the
circumstances.

97

--------------------------------------------------------------------------------




Section 14.5     Retention of Servicer. Lender reserves the right, at Borrower's
sole cost and expense, to retain the Servicer. Lender has advised Borrower that
the Servicer initially retained by Lender shall be Midland Loan Services, Inc.
Borrower shall pay any fees and expenses of the Servicer and any special
servicer and any reasonable third party fees and expenses, including, without
limitation, reasonable attorneys fees and disbursement, including, without
limitation, the standard monthly servicing fee of the Servicer of not more than
two basis points (0.02%) per annum of the aggregate Principal Amount outstanding
and any special servicing fees, servicing advances and interest thereon.
XV.     ASSIGNMENTS AND PARTICIPATIONS.
Section 15.1     Assignment and Acceptance. Lender may assign to one or more
Persons all or a portion of its rights and obligations under this Agreement and
the other Loan Documents (including, without limitation, all or a portion of the
Note); provided that the parties to each such assignment shall execute and
deliver to Lender, for its acceptance and recording in the Register (as
hereinafter defined), an Assignment and Acceptance. In the event of any such
assignment, the holders of the rights and obligations under this Agreement and
the other Loan Documents shall designate one person to act as agent or lead
lender to exercise the rights of Lender under this Agreement and the other Loan
Documents, and Borrower shall have no obligation to send notices to, or obtain
consents or approvals from, any other person as "Lender" hereunder. In addition,
Lender may participate to one or more Persons all or any portion of its rights
and obligations under this Agreement and the other Loan Documents (including
without limitation, all or a portion of the Note) utilizing such documentation
to evidence such participation and the parties' respective rights thereunder as
Lender, in its sole discretion, shall elect. Lender and/or the assignees, as the
case may be, shall from time to time designate one agent through which Borrower
shall request all approvals and consents required or contemplated by this
Agreement and on whose statements Borrower may rely.
Section 15.2     Effect of Assignment and Acceptance. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in such Assignment and Acceptance, (i) the assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations of Lender, as the case may be, hereunder and such assignee shall be
deemed to have assumed such rights and obligations, and (ii) Lender shall, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement and the other Loan Documents
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of Lender's rights and obligations under this Agreement and the other
Loan Documents, Lender shall cease to be a party hereto) accruing from and after
the effective date of the Assignment and Acceptance, except with respect to (A)
any payments made by Borrower to Lender pursuant to the terms of the Loan
Documents after the effective date of the Assignment and Acceptance and (B) any
letter of credit, cash deposit or other deposits or security (other than the
Liens of the Security Instrument and the other Loan Documents) delivered to or
deposited

98

--------------------------------------------------------------------------------




with German American Capital Corporation, as Lender, for which German American
Capital Corporation shall remain responsible for the proper disposition thereof
until such items are delivered to a party who is qualified as an Approved Bank
and agrees to hold the same in accordance with the terms and provisions of the
agreement pursuant to which such items were deposited.
Section 15.3     Content. By executing and delivering an Assignment and
Acceptance, Lender and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, this
Agreement or any other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; (ii) Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of Borrower or the performance or observance by Borrower of any of its
obligations under any Loan Documents or any other instrument or document
furnished pursuant thereto; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents; (v) such assignee appoints and authorizes Lender to take
such action as agent on its behalf and to exercise such powers and discretion
under the Loan Documents as are delegated to Lender by the terms hereof together
with such powers and discretion as are reasonably incidental thereto; and (vi)
such assignee agrees that it will perform, in accordance with their terms, all
of the obligations which by the terms of this Agreement and the other Loan
Documents are required to be performed by Lender.
Section 15.4     Register. Lender shall maintain a copy of each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of Lender and each assignee pursuant to this Article XV
and the principal amount of the Loan owing to each such assignee from time to
time (the Register). The entries in the Register shall, with respect to such
assignees, be conclusive and binding for all purposes, absent manifest error.
The Register shall be available for inspection by Borrower or any assignee
pursuant to this Article XV at any reasonable time and from time to time upon
reasonable prior written notice.
Section 15.5     Substitute Notes. Upon its receipt of an Assignment and
Acceptance executed by an assignee, together with any Note or Notes subject to
such assignment, Lender shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit M hereto, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register, and (iii) give prompt written notice thereof to Borrower. Within five
(5) Business Days after its receipt of such notice, Borrower, at Lender's

99

--------------------------------------------------------------------------------




own expense, shall execute and deliver to Lender in exchange and substitution
for the surrendered Note or Notes a new Note to the order of such assignee in an
amount equal to the portion of the Loan assigned to it and a new Note to the
order of Lender in an amount equal to the portion of the Loan retained by it
hereunder. Such new Note or Notes shall be in an aggregate principal amount
equal to the aggregate then outstanding principal amount of such surrendered
Note or Notes, shall be dated the effective date of such Assignment and
Acceptance and shall otherwise be in substantially the form of the Note
(modified, however, to the extent necessary so as not to impose duplicative or
increased obligations on Borrower and to delete obligations previously satisfied
by Borrower). Notwithstanding the provisions of this Article XV, Borrower shall
not be responsible or liable for any additional taxes, reserves, adjustments or
other costs and expenses that are related to, or arise as a result of, any
transfer of the Loan or any interest or participation therein that arise solely
and exclusively from the transfer of the Loan or any interest or participation
therein or from the execution of the new Note contemplated by this Section 15.5,
including, without limitation, any mortgage tax.
Section 15.6     Participations. Lender or any assignee pursuant to this Article
XV may sell participations to one or more Persons (other than Borrower or any of
its Affiliates) in or to all or a portion of its rights and obligations under
this Agreement and the other Loan Documents (including, without limitation, all
or a portion of the Note held by it); provided, however, that (i) such
assignee's obligations under this Agreement and the other Loan Documents shall
remain unchanged, (ii) such assignee shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such
assignee shall remain the holder of any such Note for all purposes of this
Agreement and the other Loan Documents, and (iv) Borrower, Lender and the
assignees pursuant to this Article XV shall continue to deal solely and directly
with such assignee in connection with such assignee's rights and obligations
under this Agreement and the other Loan Documents. In the event that more than
one (1) party comprises Lender, Lender shall designate one party to act on the
behalf of all parties comprising Lender in providing approvals and all other
necessary consents under the Loan Documents and on whose statements Borrower may
rely.
Section 15.7     Disclosure of Information. Any assignee pursuant to this
Article XV may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Article XV, disclose to the
assignee or participant or proposed assignee or participant, any information
relating to Borrower furnished to such assignee by or on behalf of Borrower;
provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree in writing for the
benefit of Borrower to preserve the confidentiality of any confidential
information received by it.
Section 15.8     Security Interest in Favor of Federal Reserve Bank.
Notwithstanding any other provision set forth in this Agreement or any other
Loan Document, any assignee pursuant to this Article XV may at any time create a
security interest in all or any portion of its rights under this Agreement or
the other Loan Documents (including, without limitation, the amounts owing to it
and the Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve

100

--------------------------------------------------------------------------------




System.
XVI.     RESERVE ACCOUNTS
Section 16.1     Tax Reserve Account. In accordance with the time periods set
forth in Section 3.1, Borrower shall deposit into the Tax Reserve Account an
amount equal to (a) (i) one-twelfth of the annual Impositions that Lender
reasonably estimates will be payable during the next ensuing twelve (12) months
that will not be paid by Bank of America, N.A. as additional rent under the BofA
Lease (the Monthly Non-BofA Tax Component) and (ii) the amount that will be paid
by Bank of America, N.A. as additional rent for the payment of taxes in any
calendar month (the Monthly BofA Tax Component), which amounts together shall
accumulate to provide with Lender sufficient funds to pay all Impositions at
least thirty (30) days prior to the imposition of any interest, charges or
expenses for the non-payment thereof, (b) one-twelfth of the annual Other
Charges that Lender reasonably estimates will be payable during the next ensuing
twelve (12) months and (c) the amount due and payable to the Servicer for the
month in which the deposit is made for the fees and expenses of the Servicer
(said monthly amounts in (a), (b) and (c) above hereinafter called the Monthly
Tax Reserve Amount, and the aggregate amount of funds held in the Tax Reserve
Account being the Tax Reserve Amount). As of the Closing Date, the Monthly
Non-BofA Tax Component is $318,078.00 and the Monthly BofA Tax Component with
respect to each month is estimated as follows: January- $819,179.00, February -
$2,109,342.00, March - $1,170,973.00, April- $587,725.00, May$ 411,848.00, June
- $352,292.00, July - $319,055.00, August - $323,867.00, September$373,273.00,
October - $2,271,569.00, November - $4,646,868.00, and December$1,089,693.00.
The Monthly Non-BofA Tax Component and the Monthly BofA Tax Component are
subject to adjustment by Lender upon notice to Borrower. The Monthly Tax Reserve
Amount shall be paid by Borrower to Lender on each Payment Date. Lender will
apply the Monthly Tax Reserve Amount to payments of Impositions, Other Charges
and Servicer fees and expenses required to be made by Borrower pursuant this
Agreement and the other Loan Documents, subject to Borrower's right to contest
Impositions in accordance with Section 7.3. In making any payment relating to
the Tax Reserve Account, Lender may do so according to any bill, statement or
estimate procured from the appropriate public office, without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax,
assessment, sale, forfeiture, tax lien or title or claim thereof. If the amount
of funds in the Tax Reserve Account shall exceed the amounts due for
Impositions, Other Charges and Servicer fees and expenses, Lender shall credit
such excess against future payments to be made to the Tax Reserve Account. If at
any time Lender reasonably determines that the Tax Reserve Amount is not or will
not be sufficient to pay Impositions, Other Charges and Servicer fees and
expenses by the dates set forth above, Lender shall notify Borrower of such
determination and Borrower shall increase its monthly payments to Lender by the
amount that Lender reasonably estimates is sufficient to make up the deficiency
at least thirty (30) days prior to the imposition of any interest, charges or
expenses for the non-payment of the Impositions, Other Charges and Servicer fees
and expenses. Upon payment of the Impositions, Other Charges and Servicer fees
and expenses, Lender shall reassess the amount necessary to be deposited in the
Tax Reserve Account for the succeeding period, which calculation shall take into
account any excess amounts remaining in the Tax

101

--------------------------------------------------------------------------------




Reserve Account.
Section 16.2     Insurance Reserve Account. In accordance with the time periods
set forth in Section 3.1, Borrower shall deposit into the Insurance Reserve
Account an amount equal to one-twelfth of the insurance premiums that Lender
reasonably estimates, based on the most recent bill, will be payable for the
renewal of the coverage afforded by the insurance policies upon the expiration
thereof in order to accumulate with Lender sufficient funds to pay all such
insurance premiums at least thirty (30) days prior to the expiration of the
policies required to be maintained by Borrower pursuant to the terms hereof
(said monthly amounts hereinafter called the Monthly Insurance Reserve Amount,
and the aggregate amount of funds held in the Insurance Reserve Account being
the Insurance Reserve Amount), provided that if Bank of America, N.A. is not in
default of its obligations to pay insurance premiums pursuant to the BofA Lease,
the Monthly Insurance Reserve Amount shall not include the portion of the
insurance premiums that Bank of America, N.A. is required to pay pursuant to the
BofA Lease. As of the Closing Date, the Monthly Insurance Reserve Amount is
$190,905.42 but such amount is subject to adjustment by Lender upon notice to
Borrower. The Monthly Insurance Reserve Amount shall be paid by Borrower to
Lender on each Payment Date. Lender will apply the Monthly Insurance Reserve
Amount to payments of insurance premiums required to be made by Borrower
pursuant this Agreement and the Loan Documents. In making any payment relating
to the Insurance Reserve Account, Lender may do so according to any bill,
statement or estimate procured from the insurer or agent, without inquiry into
the accuracy of such bill, statement or estimate or into the validity thereof.
If the amount of funds in the Insurance Reserve Account shall exceed the amounts
due for insurance premiums pursuant to Article VI, Lender shall credit such
excess against future payments to be made to the Insurance Reserve Account. If
at any time Lender reasonably determines that the Insurance Reserve Amount is
not or will not be sufficient to pay insurance premiums by the dates set forth
above, Lender shall notify Borrower of such determination and Borrower shall
increase its monthly payments to Lender by the amount that Lender reasonably
estimates is sufficient to make up the deficiency at least thirty (30) days
prior to expiration of the applicable insurance policies. Upon payment of such
insurance premiums, Lender shall reassess the amount necessary to be deposited
in the Insurance Reserve Account for the succeeding period, which calculation
shall take into account any excess amounts remaining in the Insurance Reserve
Account.
Section 16.3     Structural Reserve Account.
(a)     In accordance with the time periods set forth in Section 3.1, Borrower
shall deposit, or cause to be deposited into the Structural Reserve Account, an
amount equal to$54,467.85 (the Monthly Structural Reserve Amount and together
with all amounts deposited in the Structural Reserve Account, the Structural
Reserve Amount) and held by the Cash Management Bank for the benefit of Lender
as additional security for the Loan in accordance with Section 3.1 and the
Account Agreement.
(b)     Lender shall make disbursements from the Structural Reserve Account to
reimburse Borrower for the cost of Approved Base Building Work in accordance
with and in the

102

--------------------------------------------------------------------------------




manner provided in this Section 16.3. In addition to Borrower's satisfaction of
the requirements of Section 10.1 and Section 10.2, Lender's prior reasonable
consent shall be required prior to commencing any Approved Base Building Work
that in the aggregate with all related Approved Base Building Work
(collectively, a Project) would reasonably be expected to cost in excess of the
Threshold Amount. Lender's consent shall not be required in connection with a
Project that would reasonably be expected to cost less than or equal to the
Threshold Amount. Lender shall, within fifteen (15) Business Days of a written
request from Borrower and satisfaction of the requirements set forth in this
Section 16.3 disburse to Borrower amounts from the Structural Reserve Account
necessary to pay for the actual costs of completed Approved Base Building Work,
which work shall be subject to the inspection of Lender for compliance with the
requirements of this Agreement. In no event shall Lender be obligated to
disburse funds from the Structural Reserve Account if an Event of Default
exists.
(c)     Each request for disbursement from the Structural Reserve Account shall
be in a form reasonably specified or reasonably approved by Lender and be
submitted together with an Officer's Certificate specifying the specific items
for which the disbursement is requested, certifying that such item qualifies as
an Approved Base Building Work, the estimated cost for the applicable Project
through completion and the cost of each item purchased. Each request for
disbursement shall be delivered at least fifteen (15) Business Days prior to the
date of the requested disbursement and shall include copies of invoices for all
costs incurred and each request shall include evidence satisfactory to Lender of
payment of all such amounts or evidence that such amounts will be paid by such
disbursement. Borrower shall not make a request for disbursement from the
Structural Reserve Account more frequently than once in any calendar month and
the total amount of any request shall not be less than $25,000 (except in the
case of the final request for disbursement).
Section 16.4     TI and Leasing Reserve Account.
(a)     On the Closing Date, a portion of the Loan in an amount equal to $0 (the
TI and Leasing Reserve Initial Amount and together with all other amounts
subsequently deposited into the TI and Leasing Reserve Account, the TI and Lease
Reserve Amount) has been advanced by Lender as part of the Indebtedness but has
been deposited into the TI and Leasing Reserve Account in accordance with
Section 3.1 and held by Cash Management Bank for the benefit of Lender as
additional security for the Loan. In addition, in accordance with the time
periods set forth in Section 3.1, Borrower shall deposit, or cause to be
deposited into the TI and Leasing Reserve Account, an amount equal to $86,109.94
(the Monthly TI and Leasing Reserve Amount) to be held by Cash Management Bank
on Lender's behalf as additional security for the Loan in accordance with
Section 3.1 and the Account Agreement.
(b)     Provided that no Event of Default shall have occurred and be continuing,
Lender shall make disbursements from the TI and Leasing Reserve Account to
Borrower from time to time, but not more than once during each calendar month,
to pay for costs (collectively, TI and Leasing Costs) incurred by Borrower for
(A) tenant improvements or allowances required under any Lease, any New Lease
and any Lease Modification, provided that with respect

103

--------------------------------------------------------------------------------




to any New Lease or Lease Modification, as applicable, each such New Lease or
Lease Modification complies with the terms and provisions of this Agreement and
(B) leasing commissions (including any so-called "override" leasing commissions
which may be due and then payable to any leasing or rental agent engaged by
Borrower for the Property in the event that an agent other than such agent shall
also be entitled to a leasing commission) incurred by Borrower in connection
with a Lease (and unpaid), a New Lease or a Lease Modification, provided that
such leasing commissions and "override" leasing commissions are reasonable and
customary for properties similar to the Property and the portion of the Property
leased for which such leasing commission and "override" leasing commission is
due, in each case in the manner provided herein.
(c)     As between Lender and Borrower, Borrower shall be obligated to fund
directly to such Tenants or third parties, as the case may be, all TI and
Leasing Costs in excess of sums available for disbursement from the TI and
Leasing Reserve Account.
(d)     The obligation of Lender to make a disbursement from the TI and Leasing
Reserve Account for TI and Leasing Costs shall be subject to the satisfaction of
the following further conditions precedent before or concurrently with the date
of such disbursement:
(i)     Borrower (or Manager) shall have delivered to Lender, without
duplication (x) a certified copy of the fully executed Lease, New Lease or Lease
Modification, as applicable, to which the applicable TI and Leasing Costs relate
and (y) a certified copy of any related leasing, brokerage, fee or commission
agreement entered into with respect thereto;
(ii)     Borrower shall have delivered to Lender, at least ten (10) Business
Days prior to the date of the proposed disbursement, an Officer's Certificate
attaching a true, correct and complete copy of the Lease, New Lease or Lease
Modification, as applicable, to which the TI and Leasing Costs relate, and
certifying (x) the amounts then due and payable for TI and Leasing Costs and (y)
that all previously disbursed amounts have been paid in accordance with any
prior certification, together with reasonable supporting documentation that the
TI and Leasing Costs to be funded with such disbursement are due and payable and
that payment was made of all TI and Leasing Costs funded by previous
disbursements;
(iii)     Lender shall have received with respect to all previous disbursements
funded for TI and Leasing Costs, documents required to be furnished by Tenants
under their Leases, together with either (A) lien waivers from each of the
contractors which received the prior disbursement or (B) an Officer's
Certificate reasonably satisfactory to Lender showing that all parties who might
or could claim statutory or common law Liens and have furnished material, labor
or brokerage services to the Property have been paid all amounts then due for
labor, materials or brokerage services furnished to the Property;
(iv)     With respect to the final disbursement for costs associated with any
capital improvement, Lender shall have received a new permanent or temporary
certificate of occupancy for the portion of the Improvements covered by such
capital improvement, if a

104

--------------------------------------------------------------------------------




certificate of occupancy is required by Legal Requirements, or a certification
by Borrower or a licensed architect that no said certificate of occupancy is
required;
(v)     Lender shall have received a certificate executed by Borrower stating
that all conditions precedent to the Borrower's obligation, as landlord, to fund
the Borrower's share of the cost of the portion in question of such tenant work
have been satisfied by such Tenant;
(vi)     Lender shall have received and approved an Officer's Certificate
setting forth (A) the scope of the tenant work to be performed thereunder and
(B) the aggregate cost of the II and Leasing Costs payable thereunder; and
(vii)     no Event of Default shall have occurred and is then continuing.
Section 16.5     Deferred Maintenance and Environmental Remediation.
(a)     On the Closing Date, a portion of the Loan in the amount of$2,484,168.75
(the Deferred Maintenance Holdback Amount) will be deposited by Lender into the
Structural Reserve Account and held by the Cash Management Bank for the benefit
of Lender as additional security for the Loan in accordance with Section 3.1 and
the Account Agreement. Subject to the pre-conditions to disbursement set forth
in this Section 16.5, Lender shall make disbursements of the Deferred
Maintenance Holdback Amount from the Structural Reserve Account from time to
time (but no more frequently than once a calendar month) to pay for the costs of
completing certain deferred maintenance items as such items are more
particularly described on Schedule V attached hereto. Lender shall, upon written
request from Borrower and satisfaction of the requirements to final disbursement
set forth in this Section 16.5 (the Completion) instruct the Cash Management
Bank to disburse to Borrower the remaining Deferred Maintenance Holdback Amount.
(b)     The Deferred Maintenance Holdback Amount may be disbursed from time to
time (provided that in no event shall the remaining balance of the Deferred
Maintenance Holdback Amount be reduced to less than $100,000 prior to the final
installment) upon Borrower's satisfaction of the conditions set forth in this
Section 16.5, except that the final disbursement of the Deferred Maintenance
Holdback Amount shall not be disbursed until the conditions set forth in Section
16.5(c)(ii)(f) shall have also been satisfied. All disbursements of the Deferred
Maintenance Holdback Amount shall only be made on a Payment Date.
(c)     The obligation of Lender to disburse any portion of the Deferred
Maintenance Holdback Amount to the Borrower from the Structural Reserve Account
is subject to the condition precedent that all of the following requirements
shall have been completed to Lender's reasonable satisfaction:
(i)     No Event of Default shall have occurred and be continuing; and

105

--------------------------------------------------------------------------------




(ii)     Lender shall have received the following items:
(A)     a request for advance duly executed by an authorized officer of the
Borrower delivered to Lender no earlier than twenty (20) days prior to the date
the disbursement is requested;
(B)     a certificate from the Lender's Consultant certifying to Lender that the
work has been undertaken to date to the satisfaction of Lender's Consultant;
(C)     with respect to all but the final disbursement of the Deferred
Maintenance Holdback Amount, a certificate from Borrower certifying to Lender
that there are sufficient funds remaining in from the Deferred Maintenance
Holdback Amount to attain Completion;
(D)     with respect to all but the final disbursement of the Deferred
Maintenance Holdback Amount, copies of receipted invoices for all of the items,
work or remediation equal to (or greater than) the amount of the Deferred
Maintenance Holdback Amount being disbursed;
(E)     payment of all of Lender's costs and expenses incurred in connection
with disbursement of the Deferred Maintenance Holdback Amount, including,
without limitation, reasonable attorneys fees and disbursements (which may, at
the option of Lender, be paid from the Deferred Maintenance Holdback Amount),
including, without limitation, the retention by Lender of Lender's Consultant;
and
(F)     in connection with the final disbursement (in addition to satisfying
each of the conditions, other than the condition in clauses (C) and (D), set
forth above), a certificate from Lender's Consultant certifying to Lender that
the work has been completed to the satisfaction of Lender's Consultant.
Section 16.6     BofA Reserve Account.
(a)     On the Closing Date, a portion of the Loan in an amount equal to
$10,970,618.77 has been advanced by Lender as part of the Indebtedness but has
been deposited into the BofA Reserve Account in accordance with Section 3.1 and
held by Cash Management Bank for the benefit of Lender as additional security
for the Loan. In addition, in accordance with the time periods set forth in
Section 3. 1, Borrower shall deposit, or cause to be deposited into the BofA
Reserve Account Reserve Account, an amount necessary to hold on deposit in the
BofA Reserve Account an amount equal to three (3) months Basic Annual Rent (as
defined in the BofA Lease) payable, from time to time, by Bank of America, N.A.
under the BofA Lease (the BofA Reserve Amount) to be held by Cash Management
Bank on Lender's behalf as additional security for the Loan in accordance with
Section 3.1 and the Account Agreement.
(b)     Lender shall make disbursements from the BofA Reserve Account from

106

--------------------------------------------------------------------------------




time to time to the Tax Reserve Account, the Insurance Reserve Account, the Debt
Service Reserve Account, the Structure Reserve Account or the TI and Leasing
Reserve Account pursuant to Section 3.1 to the extent there are insufficient
funds held in such Sub-Accounts as a result of a monetary default by Bank of
America, N.A. under the BofA Lease.
XVII.     DEFAULTS
Section 17.1     Event of Default.
(a)     Each of the following events shall constitute an event of default
hereunder (an Event of Default):
(i)    if (A) the Indebtedness is not paid in full on the Maturity Date, (B) any
regularly scheduled monthly payment of interest or principal due under the Note
is not paid in full within five (5) days (such fifth day, being the Monthly
Payment Grace Period Expiration Date) after the applicable Payment Date
(provided, however, that if any applicable Monthly Payment Grace Period
Expiration Date does not occur on a Business Day, then such grace period shall
instead expire on the immediately preceding Business Day), (C) the Liquidated
Damages Amount is not paid when due, (D) any deposit to the Collection Account
is not made on the required deposit date therefor; or (E) except as to any
amount included in (A), (B), (C) and/or (D) of this clause (i), any other amount
payable pursuant to this Agreement, the Note or any other Loan Document is not
paid in full when due and payable in accordance with the provisions of the
applicable Loan Document, with such failure continuing for ten (10) Business
Days after Lender delivers written notice thereof to Borrower;
(ii)     subject to Borrower's right to contest as set forth in Section 7.3, if
any of the Impositions are not paid prior to the imposition of any interest,
penalty, charge or expense for the non-payment thereof;
(iii)     if the insurance policies required by Section 6.1 are not kept in full
force and effect, or if certificates evidencing such insurance policies are not
delivered to Lender within thirty (30) days of the effective date of such
insurance policies;
(iv)     if, except as permitted pursuant to Article VIII, (a) any Transfer of
any direct or indirect legal, beneficial or equitable interest in all or any
portion of the Property, (b) any Transfer of any direct or indirect interest in
Borrower or Guarantors, (c) any Lien or encumbrance on all or any portion of the
Property, (d) any pledge, hypothecation, creation of a security interest in or
other encumbrance of any direct or indirect interests in Borrower or Guarantors,
(e) any merger, consolidation or reorganization of Borrower, First States
Investors 5000, LLC, First States Group, L.P. or American Financial Realty
Trust, or (f) the filing of a declaration of condominium with respect to any
Individual Property;
(v)     if any representation or warranty made by Borrower herein or by
Borrower, Guarantors or any Affiliate of Borrower in any other Loan Document, or
in any report,

107

--------------------------------------------------------------------------------




certificate, financial statement or other instrument, agreement or document
furnished to Lender shall have been false or misleading in any material respect
as of the date the representation or warranty was made;
(vi)     if Borrower or either Guarantor shall make an assignment for the
benefit of creditors;
(vii)     if a receiver, liquidator or trustee shall be appointed for Borrower
or either Guarantor or if Borrower or either Guarantor shall be adjudicated a
bankrupt or insolvent, or if any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by or against, consented to, or acquiesced in by, Borrower
or either Guarantor, or if any proceeding for the dissolution or liquidation of
Borrower or either Guarantor shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by Borrower or either Guarantor upon the same not being discharged,
stayed or dismissed within ninety (90) days;
(viii)     if Borrower or either Guarantor, as applicable, attempts to assign
its rights under this Agreement or any of the other Loan Documents or any
interest herein or therein in contravention of the Loan Documents;
(ix)     with respect to any term, covenant or provision set forth herein (other
than the other subsections of this Section 17.1) which specifically contains a
notice requirement or grace period, if Borrower or either Guarantor shall be in
default under such term, covenant or condition after the giving of such notice
or the expiration of such grace period;
(x)     if any of the assumptions contained in the Non-Consolidation Opinion, in
any Additional Non-Consolidation Opinion or in any other non-consolidation
opinion delivered to Lender in connection with the Loan, or in any other
non-consolidation delivered subsequent to the closing of the Loan, is or shall
become untrue in any material respect;
(xi)     if Borrower shall fail to comply with any covenants set forth in
Section 5.1.4, Section 5.2.9 and 5.2.20;
(xii)     except as provided clause (xi) above, if Borrower shall fail to comply
with any covenants set forth in Article V or Section XI with such failure
continuing for ten (10) Business Days after Lender delivers written notice
thereof to Borrower;
(xiii)     if Borrower shall fail to comply with any covenants set forth in
Section 4 of the Security Instrument with such failure continuing for ten (10)
Business Days after Lender delivers written notice thereof to Borrower;
(xiv)     if this Agreement or any other Loan Document or any Lien granted
hereunder or thereunder, in whole or in part, shall terminate or shall cease to
be effective or shall

108

--------------------------------------------------------------------------------




cease to be a legally valid, binding and enforceable obligation of Borrower or
any Guarantor, or any Lien securing the Indebtedness shall, in whole or in part,
cease to be a perfected first priority Lien, subject to the Permitted
Encumbrances (except in any of the foregoing cases in accordance with the terms
hereof or under any other Loan Document or by reason of any affirmative act of
Lender);
(xv)     if there shall occur any default by Borrower, as lessee under any
Ground Lease, in the observance or performance of any term, covenant or
condition of any Ground Lease on the part of Borrower to be observed or
performed, and said default is not cured prior to the expiration of any
applicable grace or cure period therein provided and would allow the Lessor
thereunder to terminate such Ground Lease, or if anyone or more of the events
referred to in any Ground Lease shall occur which would cause such Ground Lease
to terminate without notice or action by the applicable Fee Owner under such
Ground Lease or if any Leasehold Estate shall be surrendered or any Ground Lease
shall be lawfully terminated or cancelled for any reason or under any
circumstances whatsoever, or if any of the terms, covenants or conditions of any
Ground Lease shall in any manner be modified, changed, supplemented, altered or
amended in contradiction of the provisions of Article XIII without the prior
written consent of Lender, which consent shall not be unreasonably withheld,
conditioned or delayed;
(xvi)     if the Management Agreement is terminated and a Qualified Manager is
not appointed as a replacement manager pursuant to the provisions of Section
5.2.14 within sixty (60) days after such termination;
(xvii)     if Borrower shall default beyond the expiration of any applicable
cure period under any existing easement, covenant or restriction which affects
any Individual Property, the default of which shall have a Material Adverse
Effect;
(xviii)     if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement or of any Loan Document not
specified in subsections (i) to (xvii) above, for thirty (30) days after notice
from Lender; provided, however, that if such Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently proceeds to cure the same, such
thirty (30) day period shall be extended for such time as is reasonably
necessary for Borrower in the exercise of due diligence to cure such Default,
such additional period not to exceed ninety (90) days.
(b)     Unless waived in writing by Lender, upon the occurrence and during the
continuance of an Event of Default (other than an Event of Default described in
clauses (a)(vi), (vii) or (viii) above) Lender may, without notice or demand, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, take such action
that Lender deems advisable to protect and enforce its rights against Borrower
and in the Property, including, without limitation, (i) declaring immediately
due and payable the entire Principal Amount together with interest thereon and
all other sums due by Borrower under the Loan Documents, (ii) collecting
interest on the Principal Amount at the

109

--------------------------------------------------------------------------------




Default Rate whether or not Lender elects to accelerate the Note and (iii)
enforcing or availing itself of any or all rights or remedies set forth in the
Loan Documents against Borrower and the Property, including, without limitation,
all rights or remedies available at law or in equity; and upon any Event of
Default described in subsections (a)(vi) or (a)(vii) above, the Indebtedness and
all other obligations of Borrower hereunder and under the other Loan Documents
shall immediately and automatically become due and payable, without notice or
demand, and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
The foregoing provisions shall not be construed as a waiver by Lender of its
right to pursue any other remedies available to it under this Agreement, the
Security Instrument or any other Loan Document. Any payment hereunder may be
enforced and recovered in whole or in part at such time by one or more of the
remedies provided to Lender in the Loan Documents.
Section 17.2     Remedies.
(a)     Unless waived in writing by Lender, upon the occurrence and during the
continuance of an Event of Default, all or anyone or more of the rights, powers,
privileges and other remedies available to Lender against Borrower under this
Agreement or any of the other Loan Documents executed and delivered by, or
applicable to, Borrower or at law or in equity may be exercised by Lender at any
time and from time to time, whether or not all or any of the Indebtedness shall
be declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under any of the Loan Documents with respect to the Property. Any such
actions taken by Lender shall be cumulative and concurrent and may be pursued
independently, singly, successively, together or otherwise, at such time and in
such order as Lender may determine in its sole discretion, to the fullest extent
permitted by law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by law, equity or contract or as set forth herein
or in the other Loan Documents. Without limiting the generality of the
foregoing, Borrower agrees that if an Event of Default is continuing (i) Lender
shall not be subject to anyone action or election of remedies law or rule and
(ii) all liens and other rights, remedies or privileges provided to Lender shall
remain in full force and effect until Lender has exhausted all of its remedies
against the Property and the Security Instrument have been foreclosed, sold
and/or otherwise realized upon in satisfaction of the Indebtedness or the
Indebtedness has been paid in full.
(b)     Upon the occurrence and during the continuance of an Event of Default,
with respect to the Account Collateral, the Lender may:
(i)     without notice to Borrower, except as required by law, and at any time
or from time to time, charge, set-off and otherwise apply all or any part of the
Account Collateral against the Obligations, Operating Expenses and/or Capital
Expenditures for the Property or any part thereof;
(ii)     in Lender's sole discretion, at any time and from time to time,
exercise any and all rights and remedies available to it under this Agreement,
and/or as a secured
party under the DCC;
(iii)     demand, collect, take possession of or receipt for, settle,
compromise, adjust, sue for, foreclose or realize upon the Account Collateral
(or any portion thereof) as Lender may determine in its sole discretion; and

110

--------------------------------------------------------------------------------




(iv)     take all other actions provided in, or contemplated by, this Agreement.
(c)     With respect to Borrower, the Account Collateral, and the Property,
nothing contained herein or in any other Loan Document shall be construed as
requiring Lender to resort to the Property for the satisfaction of any of the
Indebtedness, and Lender may seek satisfaction out of the Property or any part
thereof, in its absolute discretion in respect of the Indebtedness. In addition,
Lender shall have the right from time to time to partially foreclose this
Agreement and the Security Instrument in any manner and for any amounts secured
by this Agreement or the Security Instrument then due and payable as determined
by Lender in its sole discretion including, without limitation, the following
circumstances: (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more scheduled payments of principal or
interest, Lender may foreclose this Agreement and the Security Instrument to
recover such delinquent payments, or (ii) in the event Lender elects to
accelerate less than the entire outstanding principal balance of the Loan,
Lender may foreclose this Agreement and the Security Instrument to recover so
much of the principal balance of the Loan as Lender may accelerate and such
other sums secured by this Agreement or the Security Instrument as Lender may
elect. Notwithstanding one or more partial foreclosures, the Property shall
remain subject to this Agreement and the Security Instrument to secure payment
of sums secured by this Agreement and the Security Instrument and not previously
recovered.
Section 17.3     Remedies Cumulative; Waivers. The rights, powers and remedies
of Lender under this Agreement and the Loan Documents shall be cumulative and
not exclusive of any other right, power or remedy which Lender may have against
Borrower pursuant to this Agreement or the other Loan Documents, or existing at
law or in equity or otherwise. Lender's rights, powers and remedies may be
pursued singly, concurrently or otherwise, at such time and in such order as
Lender may determine in Lender's sole discretion. No delay or omission to
exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default with respect to Borrower or any Guarantor shall not be construed to be a
waiver of any subsequent Default or Event of Default by Borrower or any
Guarantor or to impair any remedy, right or power consequent thereon.
Section 17.4     Costs of Collection. In the event that after an Event of
Default: (i) the Note or any of the Loan Documents is placed in the hands of an
attorney for collection or enforcement or is collected or enforced through any
legal proceeding; (ii) an attorney is retained to represent Lender in any
bankruptcy, reorganization, receivership, or other proceedings affecting
creditors' rights and involving a claim under the Note or any of the Loan
Documents; or (iii) an attorney is retained to protect or enforce the lien or
any of the terms of this Agreement, the Security Instrument or any of the Loan
Documents; then Borrower shall pay to Lender all reasonable attorney's fees,
costs and expenses actually incurred in connection therewith, including costs of
appeal, together with interest on any judgment obtained by Lender at the Default
Rate.


XVIII.     SPECIAL PROVISIONS
Section 18.1     Exculpation.

111

--------------------------------------------------------------------------------




18.1.1     Exculpated Parties. The Loan shall be fully recourse to Borrower.
Except as set forth in the Recourse Guaranty and the Environmental Indemnity, no
personal liability shall be asserted, sought or obtained by Lender or
enforceable against (i) any Affiliate of Borrower, (ii) any Person owning,
directly or indirectly, any legal or beneficial interest in Borrower or any
Affiliate of Borrower or (iii) any direct or indirect partner, member,
principal, officer, director, controlling person, beneficiary, trustee, advisor,
shareholder, employee, agent of any Persons described in clauses (i) or (ii)
above (collectively, the Exculpated Parties) and none of the Exculpated Parties
shall have any personal liability (whether by suit deficiency judgment or
otherwise) in respect of the Obligations, this Agreement, the Note or any other
Loan Document.
XIX.     MISCELLANEOUS
Section 19.1     Survival. This Agreement and all covenants, indemnifications,
agreements, representations and warranties made herein and in the certificates
delivered pursuant hereto shall survive the making by Lender of the Loan and the
execution and delivery to Lender of the Note, and shall continue in full force
and effect so long as all or any of the Indebtedness is outstanding and unpaid
unless a longer period is expressly set forth herein or in the other Loan
Documents. Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the successors and assigns of Lender.
If Borrower consists ofmore than one person, the obligations and liabilities of
each such person hereunder and under the other Loan Documents shall be joint and
several.
Section 19.2     Lender's Discretion. Whenever pursuant to this Agreement,
Lender exercises any right given to it to approve or disapprove, or any
arrangement or term is to be satisfactory to Lender, the decision of Lender to
approve or disapprove or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of Lender and shall be final and
conclusive

112

--------------------------------------------------------------------------------




Section 19.3     Governing; Law.
(A)     THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS
MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, WHICH STATE
THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY
AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER
JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
(B)     ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT MAY AT LENDER'S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:
CORPORATION SERVICE COMPANY
80 STATE STREET
ALBANY, NEW YORK 12207-2543
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL

113

--------------------------------------------------------------------------------




BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY
SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL
GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WIDCH SUBSTITUTE AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.
Section 19.4     Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, or consent to any departure
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party against whom enforcement is sought (and, if a Securitization
shall have occurred, a Rating Agency Confirmation is obtained), and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to or demand on Borrower shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.
Section 19.5     Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under the Note or under any other Loan Document, or any other
instrument given as security therefor, shall operate as or constitute a waiver
thereof, nor shall a single or partial exercise thereof preclude any other
future exercise, or the exercise of any other right, power, remedy or privilege.
In particular, and not by way of limitation, by accepting payment after the due
date of any amount payable under this Agreement, the Note or any other Loan
Document, Lender shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under this Agreement, the Note
or the other Loan Documents, or to declare a default for failure to effect
prompt payment of any such other amount.
Section 19.6     Notices. All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing and shall be effective for all purposes if hand delivered or sent by (a)
certified or registered United States mail, postage prepaid, return receipt
requested, (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery or (c) telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section):

114

--------------------------------------------------------------------------------







115

--------------------------------------------------------------------------------




[riq42011ex102addressinfo.jpg]


All notices, elections, requests and demands under this Agreement shall be
effective and deemed received upon the earliest of (i) the actual receipt of the
same by personal delivery or otherwise, (ii) one (1) Business Day after being
deposited with a nationally recognized overnight courier service as required
above, (iii) three (3) Business Days after being deposited in the United States
mail as required above or (iv) on the day sent if sent by facsimile with
confirmation on or before 5:00 p.m. New York time on any Business Day or on the
next Business Day if so delivered after

116

--------------------------------------------------------------------------------




5:00 p.m. New York time or on any day other than a Business Day. Rejection or
other refusal to accept or the inability to deliver because of changed address
of which no notice was given as herein required shall be deemed to be receipt of
the notice, election, request, or demand sent.
Section 19.7     TRIAL BY JURY. BORROWER AND ALL PERSONS CLAIMING BY, THROUGH OR
UNDER IT, HEREBY EXPRESSLY, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY
RIGHT TO TRIAL BY JURy OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (I)
ARISING UNDER THIS AGREEMENT, THE SECURITY INSTRUMENT, THE NOTE OR ANY OTHER
LOAN DOCUMENT, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION
THEREOF OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT,
THE SECURITY INSTRUMENT, THE NOTE OR ANY OTHER LOAN DOCUMENT (AS NOW OR
HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO,
IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE; AND BORROWER HEREBY AGREES AND CONSENTS THAT AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT HERETO TO THE WAIVER OF ANY RIGHT TO TRIAL BY JURY. BORROWER
ACKNOWLEDGES THAT IT HAS CONSULTED WITH LEGAL COUNSEL REGARDING THE MEANING OF
THIS WAIVER AND ACKNOWLEDGES THAT THIS WAIVER IS AN ESSENTIAL INDUCEMENT FOR THE
MAKING OF THE LOAN. THIS WAIVER SHALL SURVIVE THE REPAYMENT OF THE LOAN.
Section 19.8     Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.
Section 19.9     Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 19.10     Preferences. To the extent Borrower makes a payment or
payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.
 

117

--------------------------------------------------------------------------------




Section 19.11     Waiver of Notice. Borrower shall not be entitled to any
notices of any nature whatsoever from Lender except with respect to matters for
which this Agreement or the other Loan Documents specifically and expressly
provide for the giving of notice by Lender to Borrower and except with respect
to matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents do not specifically and expressly
provide for the giving of notice by Lender to Borrower.
Section 19.12     Expenses: Indemnity.
(a)     Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender upon receipt of written notice from Lender for all reasonable
actual out-of pocket costs and expenses (including reasonable attorneys' fees
and disbursements) incurred by Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Lender pursuant to this
Agreement); (ii) Lender's ongoing performance of and compliance with all
agreements and conditions contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date;
(iii) the negotiation, preparation, execution, delivery and administration of
any consents, amendments, waivers or other modifications to this Agreement and
the other Loan Documents and any other documents or matters as required herein
or under the other Loan Documents; (iv) securing Borrower's compliance with any
requests made pursuant to the provisions of this Agreement; (v) the filing and
recording fees and expenses, mortgage recording taxes, title insurance and
reasonable fees and expenses of counsel for providing to Lender all required
legal opinions, and other similar expenses incurred in creating and perfecting
the Lien in favor of Lender pursuant to this Agreement and the other Loan
Documents; (vi) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting Borrower, this Agreement,
the other Loan Documents, the Property, or any other security given for the
Loan; (vii) enforcing any obligations of or collecting any payments due from
Borrower under this Agreement, the other Loan Documents or with respect to the
Property or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a work-out or of any
insolvency or bankruptcy proceedings; (viii) procuring insurance policies
pursuant to Section 6.1.11; and (ix) the Securitization of the Loan.
Notwithstanding anything in this Agreement to the contrary, Borrower shall not
be required to pay aggregate expenses related to the Securitization of the Loan,
the creation of separate notes or the bifurcation of the Loan pursuant to
Section 5.1.1(a), Section 5.1.l(c), Section 14.1 and Section 14.2in excess of
$50,000. Any cost and expenses due and payable to Lender may be paid from any
amounts in the Collection Account or the Holding Account.
(b)     804989.06-New York S7A Subject to the non-recourse provisions of Section
18.1, Borrower shall

118

--------------------------------------------------------------------------------




protect, indemnify and save harmless Lender, and all officers, directors,
stockholders, members, partners, employees, agents, successors and assigns
thereof (collectively, the Indemnified Parties) from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses (including all reasonable attorneys' fees and expenses actually
incurred) imposed upon or incurred by or asserted against the Indemnified
Parties or the Property or any part of its interest therein, by reason of the
occurrence or existence of any of the following (to the extent Proceeds payable
on account of the following shall be inadequate; it being understood that in no
event will the Indemnified Parties be required to actually pay or incur any
costs or expenses as a condition to the effectiveness of the foregoing
indemnity) prior to (i) the acceptance by Lender or its designee of a
deed-in-lieu of foreclosure with respect to the Property, or (ii) an Indemnified
Party or its designee taking possession or control of the Property or (iii) the
foreclosure of any Security Instrument, except to the extent caused by the
actual willful misconduct or gross negligence of the Indemnified Parties (other
than such willful misconduct or gross negligence imputed to the Indemnified
Parties because of their interest in the Property): (1) ownership of Borrower's
interest in the Property, or any interest therein, or receipt of any Rents or
other sum therefrom, (2) any accident, injury to or death of any persons or loss
of or damage to property occurring on or about the Property or any Appurtenances
thereto, (3) any design, construction, operation, repair, maintenance, use,
non-use or condition of the Property or Appurtenances thereto, including claims
or penalties arising from violation of any Legal Requirement or Insurance
Requirement, as well as any claim based on any patent or latent defect, whether
or not discoverable by Lender, any claim the insurance as to which is
inadequate, and any Environmental Claim, (4) any Default under this Agreement or
any of the other Loan Documents or any failure on the part of Borrower to
perform or comply with any of the terms of any Lease or REA within the
applicable notice or grace periods, (5) any performance of any labor or services
or the furnishing of any materials or other property in respect of the Property
or any part thereof, (6) any negligence or tortious act or omission on the part
of Borrower or any of its agents, contractors, servants, employees, sublessees,
licensees or invitees, (7) any contest referred to in Section 7.3 hereof, (8)
any obligation or undertaking relating to the performance or discharge of any of
the terms, covenants and conditions of the landlord contained in the Leases, or
(9) the presence at, in or under the Property or the Improvements of any
Hazardous Materials in violation of any Environmental Law. Any amounts the
Indemnified Parties are legally entitled to receive under this Section which are
not paid within fifteen (15) Business Days after written demand therefor by the
Indemnified Parties or Lender, setting forth in reasonable detail the amount of
such demand and the basis therefor, shall bear interest from the date of demand
at the Default Rate, and shall, together with such interest, be part of the
Indebtedness and secured by the Security Instrument. In case any action, suit or
proceeding is brought against the Indemnified Parties by reason of any such
occurrence, Borrower shall at Borrower's expense resist and defend such action,
suit or proceeding or will cause the same to be resisted and defended by counsel
at Borrower's reasonable expense for the insurer of the liability or by counsel
designated by Borrower (unless reasonably disapproved by Lender promptly after
Lender has been notified of such counsel); provided, however, that nothing
herein shall compromise the right of Lender (or any Indemnified Party) to
appoint its own counsel at Borrower's expense for its defense with respect to
any action which in its reasonable opinion presents a conflict or potential
conflict between Lender and Borrower that would make such separate
representation advisable; provided further that if Lender

119

--------------------------------------------------------------------------------




shall have appointed separate counsel pursuant to the foregoing, Borrower shall
not be responsible for the expense of additional separate counsel of any
Indemnified Party unless in the reasonable opinion of Lender a conflict or
potential conflict exists between such Indemnified Party and Lender. So long as
Borrower is resisting and defending such action, suit or proceeding as provided
above in a prudent and commercially reasonable manner, Lender and the
Indemnified Parties shall not be entitled to settle such action, suit or
proceeding without Borrower's consent which shall not be unreasonably withheld
or delayed, and claim the benefit of this Section with respect to such action,
suit or proceeding and Lender agrees that it will not settle any such action,
suit or proceeding without the consent of Borrower; provided, however, that if
Borrower is not diligently defending such action, suit or proceeding in a
prudent and commercially reasonable manner as provided above, and Lender has
provided Borrower with thirty (30) days' prior written notice, or shorter period
if mandated by the requirements of applicable law, and opportunity to correct
such determination, Lender may settle such action, suit or proceeding and claim
the benefit of this Section 19.12 with respect to settlement of such action,
suit or proceeding. Any Indemnified Party will give Borrower prompt notice after
such Indemnified Party obtains actual knowledge of any potential claim by such
Indemnified Party for indemnification hereunder. The Indemnified Parties shall
not settle or compromise any action, proceeding or claim as to which it is
indemnified hereunder without notice to Borrower.
Section 19.13     Exhibits and Schedules Incorporated. The Exhibits and
Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.
Section 19.14     Offsets, Counterclaims and Defenses. Any assignee of Lender's
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.
Section 19.15     Liability of Assignees of Lender. No assignee of Lender shall
have any personal liability, directly or indirectly, under or in connection with
this Agreement or any other Loan Document or any amendment or amendments hereto
made at any time or times, heretofore or hereafter, any different than the
liability of Lender hereunder. In addition, no assignee shall have at any time
or times hereafter any personal liability, directly or indirectly, under or in
connection with or secured by any agreement, lease, instrument, encumbrance,
claim or right affecting or relating to the Property or to which the Property is
now or hereafter subject any different than the liability of Lender hereunder.
The limitation of liability provided in this Section 19.15 is (i) in addition
to, and not in limitation of, any limitation of liability applicable to the
assignee provided by law or by any other contract, agreement or instrument, and
(ii) shall not apply to any assignee's gross negligence or willful misconduct.

120

--------------------------------------------------------------------------------




Section 19.16     No Joint Venture or Partnership; No Third Party Beneficiaries.
(a)     Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.
(b)     This Agreement and the other Loan Documents are solely for the benefit
of Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender's sole
discretion, Lender deems it advisable or desirable to do so.
Section 19.17     Publicity. All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Lender, or any of its Affiliates shall be subject to the prior
written approval of Lender, provided that Lender's approval shall not be
required in connection with any required Securities and Exchange Commission
filings by Borrower or Guarantors or in any prospectus or offering materials
filed therewith and provided to third parties.
Section 19.18     Waiver of Marshalling of Assets. To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower's members and
others with interests in Borrower and of the Property, and agrees not to assert
any right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Property for the
collection of the Indebtedness without any prior or different resort for
collection or of the right of Lender to the payment of the Indebtedness out of
the net proceeds of the Property in preference to every other claimant
whatsoever.
Section 19.19     Waiver of Counterclaim and other Actions. Borrower hereby
expressly and unconditionally waives, in connection with any suit, action or
proceeding brought by Lender on this Agreement or any Loan Document, any and
every right it may have to (i) interpose any counterclaim therein (other than a
counterclaim which can only be asserted in the suit, action or proceeding
brought by Lender on this Agreement or any Loan Document and

121

--------------------------------------------------------------------------------




cannot be maintained in a separate action) and (ii) have any such suit, action
or proceeding consolidated with any other or separate suit, action or
proceeding.
Section 19.20     Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender's exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.
Section 19.21     Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, other than that certain
Conditional Commitment, dated as of May 30,2003, between First States Group,
L.P. and Lender, are superseded by the terms of this Agreement and the other
Loan Documents and unless specifically set forth in a writing contemporaneous
herewith the terms, conditions and provisions of any and all such prior
agreements, the than such Conditional Commitment, do not survive execution of
this Agreement.
Section 19.22     Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.
[NO FURTHER TEXT ON THIS PAGE]









122

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
BORROWER:
 
FIRST STATES INVESTORS 5000A LLC,
a Delaware limited liability company
 
 
By: /s/ Sonya A. Huffman
Name: Sonya A. Huffman
Title: Vice President
 


123

--------------------------------------------------------------------------------




 
LENDER:
 
GERMAN AMERICAN CAPITAL CORPORATION,
a Maryland corporation
 
 
By: /s/ Christopher E. Tognola
Name: Christopher E. Tognola
Title: Vice President
 
By: /s/ Thomas Traynor
Name: Thomas Traynor
Title: Authorized Signatory


124

--------------------------------------------------------------------------------






STATE OF PENNSYLVANIA    )
) ss.
COUNTY OF PHILADELPHIA    )


On the ____ day of September in the year 2003 before me, the undersigned, a
notary public in and for said state, personally appeared Sonya A. Huffman,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their capacity,
and that by his/her/their signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.


/s/ Deborah R. Cureton
Notary Public



[Notary Seal]
My commission expires: March 31, 2007




125

--------------------------------------------------------------------------------






STATE OF NEW YORK        )
) ss.
COUNTY OF NEW YORK        )




On the 22 day of September in the year 2003 before me, the undersigned, a notary
public in and for said state, personally appeared Christopher E. Tognola,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their capacity,
and that by his/her/their signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.


/s/ Karen D. Bernsohn
Notary Public



[Notary Seal]
My commission expires: June 15, 2006





STATE OF NEW YORK        )
) ss.
COUNTY OF NEW YORK        )




On the 22 day of September in the year 2003 before me, the undersigned, a notary
public in and for said state, personally appeared Thomas Traynor, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their capacity, and that by
his/her/their signature on the instrument, the individual, or the person upon
behalf of which the individual acted, executed the instrument.


/s/ Karen D. Bernsohn
Notary Public



[Notary Seal]
My commission expires: June 15, 2006








126